WR-82,467-01
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                               Transmitted 11/25/2015 10:47:33 AM
                                                                                 Accepted 11/25/2015 11:14:57 AM
                                                                                                   ABEL ACOSTA
                       IN THE COURT OF CRIMINAL APPEALS                                                    CLERK
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS                                     RECEIVED
                                                                            COURT OF CRIMINAL APPEALS
                                                                                  11/25/2015
EX PARTE                                      §                               ABEL ACOSTA, CLERK
                                              §
                                              §        NO. WR-56,666-03
                                              §
DENNIS LEE ALLEN                              §


                       IN THE COURT OF CRIMINAL APPEALS
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS

EX PARTE                                      §
                                              §
                                              §        NO. WR-82,467-01
                                              §
STANLEY ORSON MOZEE                           §


           APPLICANT’S MOTION FOR ORDER TO DISTRICT CLERK
               TO TRANSMIT AMENDED APPLICATIONS AND
                       SUPPLEMENTAL EXHIBITS


TO THE HONORABLE PRESIDING JUDGE:

       NOW COMES STANLEY ORSON MOZEE and DENNIS LEE ALLEN,

Applicants, and submits this Motion for Order to District Clerk to Transmit Amended

Applications and Supplemental Exhibits and would show the following:

                                                  I.

       Applicants have filed the following with the Dallas County District Clerk:

1.     Amended Applications for a Writ of Habeas Corpus Seeking Relief From Final

Felony Conviction Under Code of Criminal Procedure, Article 11.07.

Applicants’ Motion for Order to District Clerk to Transmit Amended Applications and Supplemental
Exhibits - Page 1
2.     Affidavit in Support of Applications for Writ of Habeas Corpus.

3.     Exhibits in Support of Applications for Writ of Habeas Corpus.

4.     Supplemental Information in Support of Applications for Writ of Habeas Corpus.

5.     Supplement to Amended Applications for Writ of Habeas Corpus.

       A copy of each of the above named filings is attached to this motion.

                                                II.

       Counsel for Applicants has requested that the District Clerk transmit these items to

the Court of Criminal Appeals. Thus far, the District Clerk has not done so. For this reason,

Applicants request that this Court issue an order to the Dallas County District Clerk to

transmit these items to the Court of Criminal Appeals.

       WHEREFORE, PREMISES CONSIDERED, Applicants pray that this motion be

granted.

Respectfully submitted,


    /s/ Gary A. Udashen
GARY A. UDASHEN
Bar Card No. 20369590
SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen




Applicants’ Motion for Order to District Clerk to Transmit Amended Applications and Supplemental
Exhibits - Page 2
    /s/ Nina Morrison
NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax

     /s/ Ezekiel Tyson, Jr.
EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of November, 2015, a true and correct copy of the
above and foregoing Applicants’ Motion for Order to District Clerk to Transmit Amended
Applications and Supplemental Exhibits was electronically delivered to the Dallas County
District Attorney’s Office.

                                                /s/ Gary A. Udashen
                                              GARY A. UDASHEN




Applicants’ Motion for Order to District Clerk to Transmit Amended Applications and Supplemental
Exhibits - Page 3
                                Case No. W00-01305-FR(B)
                    (The Clerk of the convicting court will fill this line in.)
                                                                                    v

                 IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                                         CAL
            AMENDED APPLICATION FOR A WRIT OF HABEAS-C—OV.P.KS                           _Dtpury
              SEEKING RELIEF FROM FINAL FELONY CONVICTION
             UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07



NAME: Dennis Lee Allen

DATE OF BIRTH: July 7, 1962

PLACE OF CONFINEMENT: On Bond

TDCJ-CID NUMBER: 01001859                               SID NUMBER: 05465683

(1)    This application concerns (check all that apply):

       X a conviction                         111       parole

       X a sentence                           111       mandatory supervision

       LI   time credit                       LI        out-of-time appeal or petition for
                                                        discretionary review


(2)    What district court entered the judgment of the conviction you want relief from?
       (Include the court number and county.)


       265th Judicial District Court/Dallas County

(3)    What was the case number in the trial court?


       F00-01305-FR

(4)    What was the name of the trial judge?


       Keith Dean




Effective: January 1, 2014                          1
(5 )   Were you represented by counsel? If yes, provide the attorney's name:


       Yes, Jim Oatman


(6)    What was the date that the judgment was entered?


       September 1, 2000


(7)    For what offense were you convicted and what was the sentence?


       Capital Murder/Life

(8)    If you were sentenced on more than one count of an indictment in the same court at
       the same time, what counts were you convicted of and what was the sentence in each
       count?




(9)    What was the plea you entered? (Check one.)

            0 guilty-open plea              0 guilty-plea bargain
            X not guilty                    0 nobo contenderelno contest

       If you entered different pleas to counts in a multi-count indictment, please explain:




(10)   What kind of trial did you have?

            0 no jury                      X jury for guilt and punishment
                                           0 jury for guilt, judge for punishment




                                              2
(11)   Did you testify at trial? If yes, at what phase of the trial did you testify?

       Yes, Guilt-Innocence

(12)   Did you appeal from the judgment of conviction?

       X yes                                 El no


       If you did appeal, answer the following questions:

       (A) What court of appeals did you appeal to?         8th District/E1 Paso

       (B) What was the case number? 08-00-00442-CR

       (C) Were you represented by counsel on appeal? If yes, provide the attorney's
           name:

               Yes

       (D) What was the decision and the date of the decision? Affirmed - 07/11/2002


(13) Did you file a petition for discretionary review in the Court of Criminal Appeals?

       X yes                                 Li no


       If you did file a petition for discretionary review, answer the following questions:

       (A) What was the case number?                 1390-02

       (B) What was the decision and the date of the decision? Refused - 01/29/2003


(14) Have you previously filed an application for a writ of habeas corpus under Article
       11.07 of the Texas Code of Criminal Procedure challenging this conviction?

       X yes                                 El no

       If you answered yes, answer the following questions:

       (A) What was the Court of Criminal Appeals' writ number? 56,666-02




                                                 3
       (B) What was the decision and the date of the decision? Denied - 11/12/2013

       (C) Please identify the reason that the current claims were not presented and could
           not have been presented on your previous application.

             The current claims are based on newly available and newly discovered evidence


             that could not have been presented at the time of the filing of the first application.


             The factual and legal basis of these claims was not available. Moreover, by a
             preponderance of the evidence, but for a violation of the U. S. Constitution, no
             rational juror could have found the Applicant guilty beyond a reasonable doubt.
             Art. 11.07, Sec. 4.

(15)   Do you currently have any petition or appeal pending in any other state or federal
       court?

       El yes                                X no

       If you answered yes, please provide the name of the court and the case number:




(16)   If you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies to
       any final felony conviction, including state jail felonies)

          yes                                EJ no

       If you answered yes, answer the following questions:

       (A) What date did you present the claim?

       (B) Did you receive a decision and, if yes, what was the date of the decision?




       If you answered no, please explain why you have not submitted your claim:




                                                 4
(17) Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. If your grounds and brief summary of the facts have not been
      presented on the form application, the Court will not consider your grounds.
       If you have more than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court will not consider grounds for relief set out in a
       memorandum of law that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
       are challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.




                                              5
GROUND ONE:

Applicant is entitled to relief based on newly discovered evidence of actual innocence. No

rational jury would have found proof of guilt beyond a reasonable doubt had the new DNA and
other evidence been available.

FACTS SUPPORTING GROUND ONE:

Newly discovered and newly available evidence demonstrates Applicant's innocence. This


evidence is three separate DNA tests definitely excluding both Applicants (Allen and co-


defendant Mozee) as the source of probative evidence from the crime scene. An unknown


person was the source of 1) DNA mixed with the victim's in a distinct drop of blood swabbed


from the front of the store. 2) DNA on the handle of a hammer found next to the victim's corpse,


which contained the victim's own blood on the ball end. 3) A hair underneath the victim's


fingernails. Additional newly available evidence of innocence, includes correspondence from


two jailhouse informants, Lonel Hardeman and Zane Smith, which contradicted their trial


testimony revealing that they had sought and believed they had been promised deals for their


testimony. There is also evidence that these informants fabricated their claims against Allen and


Mozee. Other new evidence is that Det. Berry swore out an affidavit in which he made false


representations regarding the eyewitnesses he had interviewed. Additional newly discovered


evidence is that one of the three store clerks who Det. Berry claimed had identified Allen had

                                                6
actually told another officer she did not get a good look at the suspect and could not identify


anyone. Moreover, there is newly discovered evidence that none of the three store clerks who


allegedly identified Allen as passing the deceased's credit cards actually stands by their


identification and each of them have withdrawn or recanted their identification or expressed


doubts about it. More newly discovered evidence consists of statements from neutral


eyewitnesses describing a pair of suspects seen before and after the murder who did not fit


the physical features of Mozee and Allen. Also, there is new evidence of at least one additional


undisclosed eyewitness interviewed by Det. Berry who gave a detailed description of two men he


saw arguing with the victim shortly before his death. Other new evidence is the fact that


nowhere in the state's files is there any reference to photo arrays containing either defendant


being shown to two eyewitnesses - Scott James and Insun Chon - which indicates that photo


arrays were shown to these witnesses but they did not pick out Mozee or Allen. There is also


newly discovered evidence that Zane Smith had a motive to claim that Stan Mozee confessed

to involvement in this murder: that Mozee allegedly stole Smith's commissary in jail. This
newly discovered evidence establishes that Applicant is actually innocent in that

no rational juror would have convicted him in light of the newly discovered evidence.
Additionally, actual innocence is also established under the Schlup standard as a gateway
to the other constitutional violations alleged in this Application.


                                                  7
GROUND TWO:

Applicant is entitled to relief because, by a preponderance, he would not have been convicted


had the new DNA evidence been available at trial.

FACTS SUPPORTING GROUND TWO:

Under Art. 11.073, Tex. Code Crim. Proc., the new DNA evidence in this case provides a ground


for relief. This new DNA evidence was not available to be offered by Applicant at his trial since


it was not in existence. This new DNA evidence identifies DNA from persons other than Allen


or Mozee, in locations where DNA from the persons who committed this murder would be


found. Had this new scientific DNA evidence been available and been presented at trial, on the


preponderance of the evidence, Applicant would not have been convicted.




                                                 8
9
GROUND THREE:

The state failed to disclose exculpatory evidence in violation of Applicant's due process rights.




FACTS SUPPORTING GROUND THREE:
The state failed to disclose exculpatory evidence in violation of due process as follows:
1) Pretrial correspondence from informants Hardeman and Smith found in the file of the


Assistant District Attorney who prosecuted this case contains the following exculpatory evidence


which was not disclosed to the defense and which contradicts trial testimony presented by the


state.


a.       Correspondence from Lonel Hardeman to the prosecutor regarding his belief that he a


deal for his testimony with the prosecutor. This directly contradicts Hardeman's testimony,


directly elicited by the prosecutor, that he had no deal, understanding, arrangement or


expectation of leniency, did not want a deal and never even discussed a deal.


b.       Correspondence from Zane Smith to the prosecutor regarding his discussions with the


prosecutor regarding assistance from the prosecutor with Smith's own legal issues. This also


contradicted direct testimony from Smith, elicited by the prosecutor, that there was no deal,


understanding, arrangement or expectation of leniency. This exculpatory correspondence and
the discussions between the informants and the prosecutor or other state agents was never
revealed to the defense.


                                                  10
Because the state lacked any forensic or credible eyewitness testimony inculpating either


defendant in the crimes, and was forced to rely so heavily on informant testimony to prove its


case, the violations here were unquestionably material to the outcome. Moreover, the state's


violations were compounded by the fact that its former lead prosecutor (1) was under direct


pretrial orders from the trial court to make timely disclosure of precisely such Brady material,


and (2) repeatedly and deliberately elicited testimony from both informants at trial disclaiming


any expectation of personal benefit to themselves, even though he knew - as reflected by the


letters in his own file - that this testimony was false.


2. The state also failed to reveal deals, agreements or understandings with the following


witnesses that the state either would or already had assisted them with their own criminal


problems: (a) John Paul Robinson, (b) Cynthia Sloan, (c) Kenneth Jones, (d) Charles Manning,


(e) Alvin Degrafton-Reid, (f) Zane Smith. In fact on Manning and Degrafton-Reid, the police


detective helped them with their probation violations.


3. The state also failed to reveal that the prosecutor interviewed the following two witnesses

who allegedly identified Allen as passing the deceased's credit cards and they expressed doubt
about their identification: witnesses Kwoon and Jang.




                                                    11
GROUND FOUR:
State's witnesses testified falsely at trial and the prosecutor failed to correct their testimony or


inform the court of its falsity.

FACTS SUPPORTING GROUND FOUR:

State's witness Lonel Hardeman claimed at trial that he had no deal, understanding or agreement


with the state, that he would receive help with his own criminal cases after his testimony. He


also claimed that he had no discussion about help with his cases, had no hope of leniency from


the state, and did not want any help and would not accept it if offered. All of these statements


were false and the prosecutor knew they were false. Yet, the prosecutor did nothing to correct


this false testimony or inform the court of its falsity. This is a violation of the prosecutor's duty


to correct false testimony and is a violation of Applicant's right to due process.


State's witness Zane Smith also falsely implied to the jury that he had received no help from


the state on his case and expected none. Likewise, state's witnesses Robinson, Sloan, Manning


and Degrafton-Reid all testified that they had no understanding with the state for assistance


on their cases, and the state had not and would not assist them. This was also false testimony the


state failed to correct violating Applicant's due process rights.




                                                   12
13
GROUND FIVE:

The State secured Applicant's conviction through the presentation of false testimony from its


lead detective in violation of Applicant's due process rights.

FACTS SUPPORTING GROUND FIVE:

The state secured these convictions through the knowingly false sworn statements of Det. Berry.


Berry had submitted an affidavit prior to trial in support of applicant's arrest where he stated that


he had located three employees at businesses where suspects had attempted to use the victim's


stolen credit cards within hours of the murder. Berry further attested that the three employees


had identified Allen from the photo array. Berry also testified to this. Newly discovered police


reports and notes from the District Attorney's trial file show that these statements were false.


Moreover, Det. Berry had located and interviewed five, not three employees from these


businesses. In fact, not all of them selected Allen's photograph; one clerk did not, identifying a


different suspect.Also, as to the most relevant witness, Insun Chon, who dealt directly with the


suspect and refused to complete the transaction, Det. Berry's reports make no mention of any


array or lineup ever being shown him. This is likely because the identification procedure


engaged in with this witness did not result in any inculpatory evidence.


Det. Berry's credibility was critical to the state's case: he was the only witness to the allegedly

                                                  14
voluntary "confession" of guilt made by Mr. Mozee in custody, and he interviewed virtually all


of the state's key informants and eyewitnesses. The new evidence that he knowingly


misrepresented the nature of the eyewitness evidence to the court and jury in sworn statements


undermines confidence in the trial's outcome and requires due process relief.




                                                 15
GROUND SIX:

The state failed to disclose favorable eyewitness evidence in violation of Applicant's due process


rights.

FACTS SUPPORTING GROUND SIX:

The state's trial prosecutor also failed to disclose exculpatory evidence regarding


eyewitnesses, in violation of due process and the district court's express pretrial orders.


In particular, the state failed to disclose the fact that Ms. Kyoung Jang, one of the three store


clerks who purportedly identified Allen to Det. Berry, had earlier stated to another detective


that she "could not recognized [sic] anyone in relation to the attempt [sic] use of the


complainant's credit card, as she had not gotten a close look at the individual trying to use it."


This report was addressed to Det. Berry, was dated more than a year before trial, and was part of


the prosecution's trial file, but was never disclosed to either defense counsel. In addition, the


District Attorney's trial file contains a report regarding another key eyewitnesses who also did


not identify Allen or Mozee: Insun Chon, a store manager who refused to complete the


transaction with the man who tried to use the victim's stolen card Yet, there are no reports


reflecting that eyewitness identification procedures (arrays/lineups) were shown to this witness -


despite the fact that Det. Berry showed the defendants'photographs to every other witness

                                                   16
who viewed the suspects, including those with far more limited opportunities to view the


suspects than Mr. Chon This strongly indicates that this witness, consistent with the rest of the


investigation, was in fact show the defendants' photographs and did not identify them, but the


state failed to memorialize or disclose that fact to the defense. In fact, a recently disclosed


notation in the district attorney's file indicates that Mr. Chon did not identify either defendant


prior to trial and the prosecutor was aware of that fact.




                                                   17
GROUND SEVEN:

The testimony from the informants was false and presented in violation of due process.




FACTS SUPPORTING GROUND SEVEN:

State's witness Hardeman now admits that the testimony he presented at trial was false and that


Allen did not say the things he claimed at trial he said. Moreover, it is clear from the


records that he falsely testified concerning whether he expected to receive any benefits from


the state. Even if the prosecutor did not know of the falsity of the substance of this testimony,


the presentation of this false testimony is a violation of due process.


The Court of Criminal Appeals has previously held that due process requires relief whether new


evidence reveals that a key witness's trial testimony against a defendant was false, whether or


not trial prosecutors knew or should have known of its falsity. Thus, the informant's recantation,


if credited, would provide further grounds for granting the writ (in addition to the considerable


documentary evidence establishing due process violations regarding these informants as set


forth separately in other grounds, supra).




                                                  18
19
GROUND EIGHT:
Applicant received ineffective assistance of counsel at trial.




FACTS SUPPORTING GROUND EIGHT:

In an evidentiary hearing on this writ application, the state's prosecutor at trial, Rick Jackson,


claimed that an entry in his notes stating that he showed physical evidence to defense counsel


Jim Oatman, means that he showed defense counsel the letters from Hardeman and Smith


concerning their discussions with the state about help the state would give them on their cases.


Prosecutor Jackson does not claim to remember actually giving or showing defense counsel


these letters. Rather, he relies on this notation of showing defense counsel the physical


evidence as his basis for his claim that he showed the letters to defense counsel. Nevertheless,


the evidence clearly shows that the prosecutor did not show these letters to defense counsel.


However, if the court finds the prosecutor's testimony in this regard convincing, then there is


clear and obvious ineffective assistance of counsel by defense counsel in failing to use these


letters at trial to impeach the testimony of Hardeman and Smith claiming they had no deal,


agreement, arrangement or understanding that the state would assist them in their own cases.


This ineffective assistance would be inadequate performance by counsel and would have


                                                   20
affected the outcome of these cases since Hardeman and Smith were important state


witnesses.
    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
      RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

                                                VERIFICATION

              This application must be verified or it will be dismissed for non-compliance. For
verification purposes, an applicant is a person filing the application on his or her own behalf. A
petitioner is a person filing the application on behalf of an applicant, for example, an applicant's
attorney. An inmate is a person who is in custody.

             The inmate applicant must sign either the "Oath Before a Notary Public" before a
notary public or the "Inmate's Declaration" without a notary public. If the inmate is represented
by a licensed attorney, the attorney may sign the "Oath Before a Notary Public" as petitioner and
then complete "Petitioner's Information." A non-inmate applicant must sign the "Oath Before a
Notary Public" before a notary public unless he is represented by a licensed attorney, in which
case the attorney may sign the verification as petitioner.

             A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public"
before a notary public and must also complete "Petitioner's Information." An inmate petitioner
must sign either the "Oath Before a Notary Public" before a notary public or the "Inmate's
Declaration" without a notary public and must also complete the appropriate "Petitioner's
Information."

             OATH BEFORE A NOTARY PUBLIC

             STATE OF TEXAS

             COUNTY OF 734'

                Ga     Udashen                , being duly sworn, under oath says: "I am the
applicant petitioner   cle one) in this action and know the contents of the above application
for a writ o dbeas corpus and, according to my belief, the facts stated in the application are
true."


                                                                  Signature of Applican


SUBSCRIBED AND SWORN TO BEFORE ME THIS



                                            PHYLLIS ANN SPURGEON
                                          Notary Public, State of Texas
                                                                          Sigfiature CNotary Public
                           •
                                            My Commission Expires
                               -•"°)e •          April 27, 2016




                                                            22
       PETITIONER'S INFORMATION

       Petitioner's printed name: Gary A. Udashen

       State bar number, if applicable: 20369590

       Address: 2311 Cedar Springs Road

                   Suite 250

                   Dallas, Texas 75201

       Telephone: 214-468-8100

       Fax: 214-468-8104


       INMATE'S DECLARATION


       I,                                         , am the applicant / petitioner (circle one) and

being presently incarcerated in                                           , declare under penalty of

perjury that, according to my belief, the facts stated in the above application are true and correct.


                                                       Signed on                            , 20



                                                       Signature of Applicant / Petitioner (circle one)




                                                  23
PETITIONER'S INFORMATION

Petitioner's printed name: Gary A. Udashen

Address: 2311 Cedar Springs Road

          Suite 250

          Dallas, Texas 75201

Telephone: 214-468-8100

Fax: 214-468-8104


                                           Signed on 7,4,‘/V,   ,7      ,20




                                                            Signature of Petitioner




                                      24
	




                                      Case No.
                         (The Clerk of the convicting court will fill this line in.)


                      IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                    AMENDED APPLICATION FOR A WRIT OF HABEAS
                    CORPUS SEEKING RELIEF FROM FINAL FELONY
                  CONVICTION UNDER CODE OF CRIMINAL PROCEDURE,
                                  ARTICLE 11.07
                 Stanley Orson Mozee
    NAME- 	

    DATE OF BIRTH-               04/21/1959
                                        On bond pursuant to Art. 11.65
    PLACE OF CONFINEMENT.

    TDCJ-CID NUMBER: 939024                                SID NUMBER . 2375532

    ( 1)   This application concerns (check all that apply):                                        G:#


                a conviction                      0        parole                           3,      c:"

           94r a sentence                         0        mandatory supervision                     C3
                                                                                                      --0
                                                                                         ' . •-
           0    time credit                       0        out-of-time appeal or petition tor-
                                                           discretionary review           :               (1"?
                                                                                            c: w           c.ii
                                                                                            --,..
    (2)    What district court entered the judgment of the conviction you want relief from?
           (Include the court number and county.)

               265th Judicial District Court of Dallas County, Texas

    (3)    What was the case number in the trial court?

                F99-02631 -R

    (4)    What was the name of the trial judge?

               Judge Keith Dean




    Effective: January I, 2014
(5 )   Were you represented by counsel? If yes, provide the attorney's name:

          Matt Fry



(6)    What was the date that the judgment was entered?

         August 2, 2000



(7)    For what offense were you convicted and what was the sentence?

          Capital murder with a deadly weapon; Life imprisonment

(8)    If you were sentenced on more than one count of an indictment in the same court at
       the same time, what counts were you convicted of and what was the sentence in each
       count?

         N/A




(9)    What was the plea you entered? (Check one.)

            0 guilty-open plea              0 guilty-plea bargain
           if not guilty                    0 nolo contenderelno contest

       If you entered different pleas to counts in a multi-count indictment, please explain:




(10)   What kind of trial did you have?

            0 no jury                      0 jury for guilt and punishment
                                          4   jury for guilt, judge for punishment




                                              2
(11)   Did you testify at trial? If yes, at what phase of the trial did you testify?

         Yes, both during trial and during a pre-trial hearing to suppress the confession.

(12)   Did you appeal from the judgment of conviction?

       If yes                                0 no


       If you did appeal, answer the following questions:

       (A) What court of appeals did you appeal to"             5th District, Dallas, Texas

       (B) What was the case number?                  05-00-01260-CR

       (C) Were you represented by counsel on appeal? If yes, provide the attorney's
           name:
                    Dean M. Swanda

       (D) What was the decision and the date of the decision?            Affirmed 12/1-4/2001

(13) Did you file a petition for discretionary review in the Court of Criminal Appeals?

       El yes                               / no

       If you did file a petition for discretionary review, answer the following questions:

       (A) What was the case number?

       (B) What was the decision and the date of the decision?


(14) Have you previously filed an application for a writ of habeas corpus under Article
       11.07 of the Texas Code of Criminal Procedure challenging this conviction?

       El yes                                   no

       If you answered yes, answer the following questions:

       (A) What was the Court of Criminal Appeals' writ number"




                                                3
       (B) What was the decision and the date of the decision?

       (C) Please identify the reason that the current claims were not presented and could
           not have been presented on your previous application.




(15)   Do you currently have any petition or appeal pending in any other state or federal
       court?

       D —yes                                 no

       If you answered yes, please provide the name of the court and the case number:




(16)   If you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies to
       any final felony conviction, including state jail felonies)

       Dyes                                0 no

       If you answered yes, answer the following questions:

       (A) What date did you present the claim?

       (B) Did you receive a decision and, if yes, what was the date of the decision?




       If you answered no, please explain why you have not submitted your claim:




                                             4
(17) Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. _Ifyour grounds and briefsummary of the facts have not been
                        t fonnaflplicatidh; the Court will not consideryour grounds;
            .iiTthdoiitlh
       If you have more than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.

      You may include with the form a memorandum of law if you want to present legal
      authorities, but the Court will not consider grounds for relief set out in a
      memorandum of law that were not raised on the form. The citations and argument
      must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
      and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
      are challenging the validity of your conviction, please include a summary of the facts
      pertaining to your offense and trial in your memorandum.




                                            5
   GROUND ONE:
Newly Discovered Evidence Establishes that Mr. Mozee is Actually Innocent. No Rational Jury Would Have


    Found Proof of Guilt Beyond a Reasonable Doubt Had the Newly Discovered Evidence Been Available.


   FACTS SUPPORTING GROUND ONE:
    A combination of previously-unavailable DNA evidence and exculpatory documentary evidence that was


     suppressed by the State's trial prosecutors demonstrates the innocence of Mr. Mozee and his co-

    defendant Dennis Allen; at the very least, no rational jury would have convicted either man of capital


    murder had this evidence been available. The new evidence includes, inter alia: (1) newly obtained DNA


                                                                                                                —
    testing-revealing that-person(s) other than the defendant deposited DNA mixedwith the victim's on a


    bloodstain at the scene of the crime, in a hair fragment under the victim's fingernails, and on a hammer


    found next to the victim's corpse; (2) contemporaneous correspondence from the State's two primary


    jailhouse informants, revealing that both men had repeatedly sought. and believed they had been

    promised, leniency in their own cases in direct exchange for their testimony for the State, in direct


    contravention of their trial testimony and the State's own representations to the jury; (3) exculpatory


    eyewitness evidence suppressed by the State at trial; and (4) evidence that the lead detective in the case --


    whose credibility was critical to the State's presentation -- had submitted a false pretrial affidavit to the


    court. misrepresenting the nature of the_ eyewitness evidence gathered to date. Given the lack of forensic




                                                      6
evidence or credible lay witness testimony connecting either defendant to the crime, had the new evidence


                  ■   I1   a   •   111   I   . !   •.11   11   ' 11   I   I   II
                                                                              I    1-   1   I   II




Applicants' acquittals.




                                                     7
GROUND TWO:
 Applicants are Entitled to Relief Because, By a Preponderance of the Evidence, They Would Not Have


 Been Convicted Had the New DNA Evidence Been Available at Trial.


FACTS SUPPORTING GROUND TWO:
The new DNA evidence set forth with respect to Claim One, supra, also entitles Applicants to relief under


the newly enacted provisions of Tex. Code Crim. Proc. art. 11.073, in that it establishes, by a preponderance


of the evidence, that Mr Mozee and his co-defendant would not have been convicted had the jury heard

that evidence. The State's trial case rested on the uncorroborated "confession" of Mr. Mozee (which was


wrfiten . Ont fOihirri- bYilie lone- -ctetectiVe to whom he- had-allegedly made-these unrecorded-admissions)


which he has disavowed for more than fifteen years, as well as the implausible and self-interested testimony


of a jailhouse informant. For this reason, new DNA evidence pointing to an unknown individual as the


source of key DNA deposits in multiple locations at the scene of this violent robhery-murder would have

readily tipped the scales to acquittal, satisfying the preponderance standard for relief.




                                                  8
9
       GROUND THREE:
       The State Failed in Disclose Favorable F.videnre Revrding Jailhniise And Other Informant Wit ne sses, and

       Elicited Testimony from the Informants that the Trial Prosecutor Knew Was False, in Violation of Applicant's

       Due Process Rights.
       FACTS SUPPORTING GROUND THREE:
The State violated Mr. Mozee's due process rights by failing to disclose its communications with at least


two jailhouse informants -- one of whom testified at both trials, and one of whom testified at Mr. Allen's trial.


These rnmmimications pertained to the benefits that both informants expressly son & and believed they had



been promised in exchange for their testimony, including letters sent to the lead prosecutor demanding certain

benefits in exchange fig—testifying and/or seeking to have the State honor promises of assistance-that informants

believed had been given. Testimony by informant Zane Smith at Mr. Mozee's trial, and by the former prosecutor


in this proceeding, Rick Jackson, that Smith had "no deal," whether express or implied, is contradicted by this


correspondence, and by the fact that after both trials were over, the prosecutor went to extraordinary lengths to


benefit Smith. He personally appeared for the State in an "agreed motion for a new trial" for Smith, even after


the time to seek (and the court's jurisdiction to grant) such relief had expired; this resulted in the entry of what


was effectively an illegal judgment and sentence reduction on Smith's behalf.

          In addition, the State failed to disclose the fact that the lead detective in this case actively assisted two

  other informants, Charles Manning and Alvin Degraftenreed, with probation violations before they testified.

  This fact was documented in ADA Jackson's pretrial notes that were only recently disclosed. It directly contradicts his


                                                          10
sworn tectimnny in this prnreeding that he never ascictert, nr directed anynne tn accict, a State inInrmant   with any

pending criminal matter before the informant testified. This evidence is relevant to assessing the former prosecutor's


credibility on all of the due process issues in this writ, including testimony that the State did not assist informant Smith


with his own pending criminal charges, which were resolved with a highly favorable plea less than three weeks before


he testified.


        Finally, newly disclosed materials that predate Smith's plea and his testimony against Mr. Mozee reveal that he


failed to timely disclose Smith's anticipated testimony in violation of_pretrial orders; falsely told counsel on the first


day of trial that he had only been contacted by Smith "in the last few days"; and violated pretrial orders to disclose


Smith's written statements.


        Former ADA Jackson admitted in this writ proceeding that he was obligated to provide this information to Mr.


Mozee's counsel, yet he has no recollection or record of doing so. Because the State lacked any forensic or credible

eyewitness testimony inculpating either defendant, and was forced to rely so heavily on informant testimony, the


violations here were unquestionably material to the outcome. Moreover, the State's violations were compounded by


the fact that its former lead prosecutor (1) was under direct pretrial orders from the trial court to make timely

disclosure of this material, and (2) elicited false testimony from informants at trial disclaiming any expectation of


future personal benefits to themselves.




                                                         11
GROUND FOUR:
   The State Secured Applicants' Convictions Through the Presentation of False Testimony from Its Lead

   Detective in Violation of Due Process


FACTS SUPPORTING GROUND FOUR:
  The State violated Mr. Mozee's due process rights when it secured his conviction through the knowingly


  false sworn statements of Det. Rick Berry. Det. Berry submitted an affidavit prior to trial in   support of co-


   defendant Allen's arrest, in which he represented to the Court that he had thus far located "three

   employees" from the various business at which an unknown suspect, accompanied by a second man, had


                                                                                                                -
- —attempted-to-use the-victim's stolen credit cards within hours of the murder._ He fuither atfeited that he


  had shown defendant Mr. Allen's photo to each of "the three employees" he had identified from these


  locations, at which time they "all picked the defendant's photo as the person who had used the credit


   cards." He then repeated this alleged chain of events to the jury in sworn testimony at Mr. Mozee's trial.


          Newly-disclosed police reports from the District Attorney's trial file reveal that these statements


   were false. In fact, Det. Berry's own reports show that when this affidavit was submitted, police had


   interviewed five -- not three -- employees from the various businesses who had witnessed the use of the

   stolen cards. Moreover, not "all" of them selected Allen's photo: one clerk did not (identifying a different


   suspect), and the lineup report for the fifth (the store manager, who had the most direct contact with the




                                                  12
  suspects) was never produced and may never have been prepared.

Det. Berry's credibility was critical to the State's case: he was the only witness to the allegedly


voluntary "confession" of guilt made by Mr. Mozee in custody, and he interviewed virtually all of


the State's key informants and eyewitnesses. The new evidence that he misrepresented the


nature of the eyewitness evidence to the Court and jiiry in sworn statements undermines confidence in

the trial's outcome and requires due process relief.




                                                   13


                                           ,
GROUND FIVE:
The State Failed to Disclose Favorable Eyewitness Evidence in Violation of Due Process.




FACTS SUPPORTING GROUND:
The State's former trial prosecutors also failed to disclose exculpatory evidence regarding eyewitnesses, in


violation of clue process and the district court's express pretrial orders.


 In particular , the State failed to disclose the fart that Ms Kyniing Jang , one of the three store clerks who

 purportedly identified Allen to Det. Berry, had earlier stated to another detective that she "could not


                  -anyo-rie-in relation to-the- attempt [sic] use-of-the-complainanes-credit card,-as-she had not -


 gotten a close look at the individual trying to use it." This report was addressed to Det. Berry, was dated


 more than a year before trial, and was part of the prosecution's trial file, but was never disclosed to either


 defence (-mince! Tn addition , the District Attorney's trial file contains reports and notes reprding at least

 one other key eyewitness who also did not identify Mr. Allen or Mr. Mozee: Insun Chon, a store manager


 who refused to complete the transaction with the man who tried to use the victim's stolen card. Yet there


 are no reports reflecting that eyewitness identification procedures (arrays/lineups) were shown to him --


 despite the fact that Det. Berry showed the defendants' photographs to every other witness who viewed the

 suspects, including those with far more limited opportunities to view the suspects than Mr. Chon.




                                                  14
Recently obtained pretrial notes from Mr. Jackson's trial file also indicate that (1) Mr. Chon did not identify


Allen or Mozee as the perpetrator, and (2) Mr. Jackson met with several of the eyewitnesses who made the


allegedly positive identifications shortly before the defendants' trials, yet did not call them as


witnesses. This undisclosed exculpatory matherial further undermines confidence in the coutcome of the



trial.




                                                                                           _




                                                  15
    GROUND SIX:

    Applicants Were Cnnvirterl nn the Rasis of False Testimnny hy Jailhnnse Infnrrnants Requiring Due Process

    Relief Even if the Witnesses' Perjury Was Unknown to Prosecutors


    FACTS SUPPORTING GROUND:
Two State informants -- Lonel Hardeman and Zane Smith -- have given voluntary interviews to


Applicants' counsel in which they admit that they gave false testimony at the trials of Mr. Mozee and Mr.

Allen. Smith has specifically admitted what was already indicated from the newly disclosed file materials:

that he falsely testified when he claimed to expect no personal benefits from the State in exchange for his


      •
feti m oriy: in fkt, liehéliêved he had been specifically promised -by tharial - prosecutot th-arth-e- Statewould seek • -
    - —




a sentence reduction on his behalf after he testified. Testimony by Smith at trial, and by the former prosecutor in


this writ proceeding, that they had no express or even implied "deal" is further undermined by the fact that after

both trials were over, ADA Jackson went to extraordinary lengths to obtain the promised benefit for Smith, by


filing an "agreed motion for a new trial" even after the time to seek (and the court's jurisdiction to grant) such


relief had expired, resulting in the entry of what was effectively an illegal judgment and sentence reduction on


Smith's behalf.

    The Court of Criminal Appeals has previously held that due process requires relief where new evidence


    reveals that a key witness's trial testimony against a defendant was false, whether




                                                       16
  or not trial prosecutors knew or should have known of its falsity. Thus, the informants' recantations, if

  credited, would provide further grounds for granting the writ (in addition to the considerable documentary


evidence establishing due process violations regarding these informants as set forth separately in Ground Three,



  supra).




                                                                     -




                                                    17
   GROUND SEVEN:
    Applicant Received Ineffective Assistance of Counsel at Trial




   FACTS SUPPORTING GROUND:

   Applicant received ineffective assistance of trial counsel in at least three respects:

             (a)    Counsel failed to object to hearsay testimony elicited by the State from Det. Rick Berry that


   three store clerks had "identified" Mr. Mozee's co-defendant, Dennis Allen, as the person who used the


   victim's stolen credit card on the night of the murder. Counsel also failed to conduct a reasonable pretrial


—investigation- into-these alleged-identifications, This lack of diligence-allowed-the-State to- improperly-argue -


in summation that the identifications of Allen corroborated Mr. Mozee's custodial "confession," which greatly

prejudiced Mr. Mozee. Indeed, at Mr. Allen's trial (when this hearsay testimony was not used), nape



   of the three store clerks actually identified Allen: one clerk recanted his earlier alleged identification, and the


   other two clerks did not testify.


             (b)    Counsel failed to challenge the voluntariness and truthfulness of Mr. Mozee's custodial


   "
       confession" when he failed to obtain and introduce recent medical records showing that Mr. Mozee had a

   documented history of serious mental illness, including schizophrenia, that made him susceptible to giving a


   false and involuntary confession. Counsel also failed to retain a qualified expert on false confessions or




                                                     18
      otherwise present evidence to help the jury understand why the "confession" lacked any indicia of truthfulness


       or reliability. This ineffectiveness greatly preiduced Mr. Mozee because it allowed the State to argue in

       summation that there was no evidence he suffered from mental illness, that he was feigning symptoms of


       mental illness, and that his signed confession was voluntary and reliable.

             (c)     At an evidentiary hearing on this writ application, trial prosecutor Rick Jackson admitted that




      he had no specific recollection of showing Mr. Mozee's counsel the letters received from informants Hardeman


—_-   and-Smith-regarding
       __ _             __the-benefits-they
                                .           expected
                                               _ _ to receive
                                                        _ _ from the-State in-exch-an
                                                                                 _    - for-theite-stimony;--nor
                                                                                                •.         __

      did he have any file notation corroborating his belief that he must have fulfilled his obligation to Mr. Mozee's


      counsel to disclose this correspondence to him. The evidence establishes that the prosecutor did not show


      these letters to either defense counsel. However, if the court finds the prosecutor's testimony in this regard is


      convincing, then there is clear and obvious ineffective assistance of counsel by defense counsel in failing to use


      these letters at trial to impeach the testimony of Smith claiming he had no deal.

      agreement, arrangement or understanding that the state would assist him with his own plea and sentence, or to


      seek a new trial for Mr. Mozee based on the letters and the false testimony given by the various informants at


      both trials. This ineffective assistance, if proven, would be deficient performance by counsel and would

          undermine confidence in the outcome of the trial.



                                                          19
C




             --
         -




    20
      WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
        RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

                                           VERIFICATION

                This application must be verified or it will be dismissed for non-compliance. For
  verification purposes, an applicant is a person filing the application on his or her own behalf. A
  petitioner is a person filing the application on behalf of an applicant, for example, an applicant's
  attorney. An inmate is a person who is in custody.

                The inmate applicant must sign either the "Oath Before a Notary Public" before a
  notary public or the "Inmate's Declaration" without a notary public. If the inmate is represented
  by a licensed attorney, the attorney may sign the "Oath Before a Notary Public" as petitioner and
  then complete "Petitioner's Information." A non-inmate applicant must sign the "Oath Before a
  Notary Public" before a notary public unless he is represented by a licensed attorney, in which
  case the attorney may sign the verification as petitioner.

               A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public"
  before a notary public and must also complete "Petitioner's Information." An inmate petitioner
_ must-sign either the-"Oath Before a Notary Public"-btfore a notary publicor th-e "Inmates _
  Declaration" without a notary public and must also complete the appropriate "Petitioner's
  Information."

               OATH BEFORE A NOTARY PUBLIC

               STATE OF TEXAS
                           Dallas
               COUNTY OF

                 Ezekiel Tyson, Jr.                       , being duly sworn, under oath says: "I am
 the applicant / petitioner (circle one) in this action and know the contents of the above
 application for a writ of habeas corpus and, according to my belief, the facts stated in the
 application are true."
                                                                           '
                                                                 Signature of Applicant /     tition   (circle one)


                                                                        (99
 SUBSCRIBED AND SWORN TO BEFORE ME THIS                                        DAY OF                  ,20 I-C.

                 irieressidirlhAlwillhmandbodbodimaim.

                                   K CECILIA LUGO
                                                  •

                                My Commission Expires
                                  August 16, 2019
                                                             •
                                                                                        PC1,1,K, /IT
                                                                                            tary u lic

                 PTTIWRIPTIMPWRWWwWW"/■



                                                        21
        PETITIONER'S INFORMATION

        Petitioner's printed name:           Ezekiel Tyson, Jr.

        State bar number, if applicable:      24034715

        Address:          The Tyson Law Firm

                      342 W. Montana Avenue

                       Dallas, Texas 75224


        Telephone: 214-942-9000
                 214-942-9001
        Fax:


        INMATE'S DECLARATION


                                                    , am the applicant / petitioner (circle one) and

being presently incarcerated in                                            , declare under penalty of

perjury that, according to my belief, the facts stated in the above application are true and correct.


                                                        Signed on 1■1 cxember 1 3 '
                                                                                       1
                                                                                             ,20   C


                                                        Signature of Applicant / tretitiope (circle one)




                                                   22
PETITIONER'S INFORMATION

Petitioner's printed name-     Ezekiel Tyson, Jr.

Address-       The Tyson Law Firm

              342 W. Montana Avenue
            Dallas, Texas 75224

                214-942-9000
Telephone-
           214-942-9001
Fax-



                                                         .                   1 S-1
                                              Signed on 1 -Mvernbc."-    1   :5      ,   20   .




                                                                        Signature of iCetitione?




                                         23
                      CAUSE NOS. F99-02631-R, F00-01305-R
                  WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)


EX PARTE                                               IN THE DISTRICT COURT
                                                                         0

                                                       203RD JUDICIAL DISTRICT
STANLEY ORSON MOZEE
and
DENNIS LEE ALLEN                                       DALLAS COUNTY, TEXAS


                          AFFIDAVIT IN SUPPORT OF
                  APPLICATIONS FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE PRESIDING JUDGE:

       NOW COMES the Applicants, STANLEY ORSON MOZEE and DENNIS LEE

ALLEN, and submits the attached affidavit from the following person in support of their

Applications for Writ of Habeas Corpus:

       Stuart Parker

                                               Respectfu ly submitted,



                                               GAR A. UDASHEN
                                               Bar Card No. 20369590

                                               SORRELS, UDASHEN & ANTON
                                               2301 Cedar Springs Road
                                               Suite 400
                                               Dallas, Texas 75201
                                               214-468-8100
                                               214-468-8104 fax
                                               Appearing on Behalf of the
                                               Innocence Project of Texas

                                                Counsel for Dennis Lee Allen

Affidavit in Support of Applications for Writ of Habeas Corpus - Page 1
                                               NINA MORRISON
                                               INNOCENCE PROJECT, INC.
                                               40 Worth Street, Suite 701
                                               New York, New York 10013
                                               212-364-5340
                                               212-264-5341 fax

                                               EZEKIEL TYSON, JR.
                                               Bar Card No. 24034715
                                               THE TYSON LAW FIRM
                                               342 W. Montana Avenue
                                               Dallas, Texas 75224
                                               214-942-9000
                                               214-942-9001 fax

                                               Counsel for Stanley Orson Mozee



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
Affidavit in Support of Application for Writ of Habeas Corpus was delivered to Cynthia Garza
and Patricia Cummings, Assistant Dallas County District Attorneys, on this the t      day of
November, 2015.




                                                       GARY A. UDASHEN




Affidavit in Support of Applications for Writ of Habeas Corpus - Page 2
STATE OF TEXAS
                                                     AFFIDAVIT
COUNTY OF DALLAS

       BEFORE ME, the undersigned authority, on this day personally appeared Stuart Parker,

who, after being by me duly sworn, upon oath said:

        My name is Stuart Parker. Jam an attorney licensed in the State of Texas since 1975. I am

board certified in criminal law by the Texas Board of Legal Specialization.

        I knew Jim Oatman, both personally and professionally. Mr. Oatman was a highly skilled

and conscientious attorney, both as a prosecutor and defense attorney. He put a great deal of effort

into his work and was uniformly viewed as someone who did a very good job for his clients. He was

not only a great courtroom lawyer, but was also known as someone who was well-prepared and

thorough when it came to pretrial discovery and preparation.

        I have been asked to comment on the following factual scenario. These facts have been

provided to me by Gary A. Udashen and my comments are based on the information Mr. Udashen

has provided to me.

        In the year 2000, Mr. Oatman represented Dennis Lee Allen on a capital murder case. During

trial, the state presented two informant witnesses: Witness one, Lonel Hardeman, testified that he

had spoken to Allen and Allen had admitted being involved in this murder. At the time of trial,

Hardeman was in jail with pending cases. At trial, Hardeman testified that he had no expectation

or hope of leniency from the state in exchange for the information he had provided against Allen.

The testimony from Hardeman at Allen's trial included the following:

         (Mr. Jackson - Prosecutor)
         Q :	Mr. Hardeman, do you have any expectations — what are your expectations
                 for testifying in this case?
         A:      Nothing, just to bring a closure to Mr. Boms' death. That's it.
         Q.      Okay. Have I told you that we would talk about maybe doing something in
                 your case after this was over?

Affidavit of Stuart Parker - Page 1
         A.       No, sir.

(Allen T.T. Vol. 3, p. 266.)

         (Mr. Jackson - prosecutor)
                             1                             2
         Q :	So [Lisa] kind of passed the word to Berry that you wanted to talk to him?
         A: Well, she stated to him that she knew about the case and for all charges
                  [to] be dropped against me, that she would testify against Dennis Lee
                  Allen. And when Rick Berry came to me, I only told him what I knew. I
                  didn't know nothing else was going on.
           :	Okay. So she kind of negotiated in your behalf', kind of like an agent I guess;
         Q
                  is that right?
         A:       Yes, sir.
            :	Okay. If all charges were dropped you would testify against Dennis Allen?
         Q
         A:       Correct.
            :	Okay. But you really didn't want any part of that, did you?
         Q
         A:       And I still didn't [sic].

(Id. at 272) (emphasis supplied).

         (Mr. Jackson - prosecutor)
         Q:       You and Mr. Berry didn't talk about what might be in it for you; is that right?
         A:       No, sir.
(Id. at 269.)
         •••
         (Mr. Oatman - defense lawyer)
         Q:       And you really don't want any help from Mr. Jackson here for doing the right
                  thing by coming down here; is that right?
         A:       That's right.
            :	And I take it [if] once this case is over, Mr. Jackson came down and told your
         Q
                  judge, hey, he helped us out on a capital murder case, you're going to go no,
                   Mr. Jackson, I don't want your help. I want to face these two life sentences
                   on my own because I am such a I good soul; is that right?
         A:        Due to the fact that I never done a robbery before. I'm not going to ask Mr.
                   Jackson for no help.
             :	Okay.
         Q
         A:        Because truthfully I can stand on the stand just like I am today and beat those
                   robbery cases, because I never done a robbery before.
             :	Going to beat them, aren't you?
          Q
          A:       I put it in the Lord's hands.

(Id. at 274-75.)


 'Lisa was Hardeman's girlfriend.

'Berry was the police investigator.

Affidavit of Stuart Parker - Page 2
        After the Allen trial, upon review by Innocence Project attorneys, letters from Hardeman to

the prosecutor were found in the prosecutor's file. These letters were in the prosecutor's file at the

time of the Allen trial. These letters included the following statements:

        I Lonel Hardeman Jr. is writing you because I truly feel that I'm being used by the
        Department against crime. After turning over true statements, letters, and affidavits
        to your departments to Detective Rick Berry about the April 7, death of minister Jesse
        Borns; Willing to testifie [sic] against Dennis Lee Allen, a man that I only been with
        since Sept. 18, 1998 till today of Aug. & Sept. ... From day one Mr. Rick Berry
        was told from me and others for the information and the things he collected from
        me all charges against me to be dropped since all allegations are not true. On
        August. 27, 1999.
        Mr. Rick Berry stated that he would help me like I helped him; Ms. Crum this would
        be the second murder case I've helped the Department on with true facts and
        statements, and willing to continue. I feel as though with the cooperation that I
        give and the jepordy [sic] of my life that you should release me back to my
        family. Mr. Ken Penrod and Alvin Pereze are the other two men that knows that I am
        honest as well as lain you should[.] I spoke with you before. Laying here in jail on
        charges I didn't commit is wrong, Like I said I'll do whatever it takes to convict
        Dennis Lee Allen, Taking the stand won't be a problem, All I ask is for my life
        back with my family. I help you once I'll help you again. Ms. Linda Crum from this
         letter I wish to hear from you as a response to my letter and freedom; I thank you for
         in your time out to read this letter and pray to God that this incident come to an
         closing of the truth and righteousness of Justice. Say hello to 1 Ken and Mr. Pereze
         as well. Yours Truly, A man that wants his Freedom.. .Lionel Hardeman Jr....God
         knows who lieing[sic] ....and who's telling the Truth...
(Letter from Hardeman to Capt. Crum, dated Aug. 29, 1999).

        Dear Sir: With all respect and honor to you I Lonel has been thinking of the issue of
        the Dennis Lee Allen case. I'm wanting to let you know that I know that we can
        come to an agreement on the cases pending against me for the testimony against
        Dennis Allen. I know that 1 if I don't agree to testifie that I would be facing trial in
        my behalf. I rather do time if I have to and not be number as a snitch than to do time
        on "Death Row" wondering who's waiting to kill me for talking against Dennis L.
        Allen and yet I still do time. I can't live that way. In 1998 I help the homicide unit
        solve a murder [illegible] and I had 4 charges against me then and if the 1
        District Attorney agreed upon a deal with me then I know you can [illegible] no
        different from any other District Attorney! Mr. Ken Penrod and Alvin Perez is the
        two that helped me then I know somewhere you and I can come to an agreement
        for my testimony for the Dennise [sic] Allen trial. All I'm asking for in the return
        of my self is for the 3 robbery cases be droped which I know for a fact I didn't
        do, and state jail probation 2 years for what I did do and sign befor I step on the
        stand so when I step down I'll be back in the arms of my family and not having
        to worrie if I'll ever see Dennise [sic] L. Allen for a while. This is not a lot to ask

Affidavit of Stuart Parker - Page 3
       for, I still will be accepting a conviction and I know I would have to walk very lightly
       for the rest of my life. Other than this don't call me back, I don't want to waste
       your time nor mine.

        11 have a family to that loves me; I have childrens as well that care for me; Dermise
        [sic] is a man that I know would come after 1 me if he had a chance; Im risking
        myself, family and friend by standing trail against him; Im bring Justice to a family
        that lost a love one behind a person with no moral; I think for what I'm asking for
        is not even enough but is acceptable to ask for, I've been here once remember that
        in 1998 murder case I know it can be done, I'm willing to tell the truth if your willing
        to give my life back to me. I thank you for your time and patients and tell Douglas
        Shopmeyer God is watching his children every step of the way. God know Imdtw-7
        telling the truth and soon the court will to someway some how. . ..You can't Hide the
        Truth! You have the Right man now lets put him away! God Bless you.
(Letter from Hardeman to ADA Jackson dated Feb. 14, 2000).

        1Dear sir: My agreement with you is soon to be over...with you or without you I
        know I can win my case along with out jepeordising [sic] my life as well as my family
        lives because I never done any robbery what so ever and Im willing to go to trial now
        because I can't keep waiting on another man trial that keeps on being
        reschedule. My state jail time is about up and yes Im on parole; Im not afraid of what
        I have to face, cause I am innocent.

        When found innocent I'm facing maybe a little more time if any at least I know
        something is being done, so I can go home. Im tired of 1 of laying here knowing I can
        win my case than to wait on a man that is guilty. I have a life and a good family and
        childrens that loves me. We can't keep waiting on another man when I can take
        care of my own. Long as I been here I could have been to trial and home and if I
        have to be here past my state jail time than I rather go to trial cause Im not going to
        keep on waiting any longer on another man that keeps being set off I hope you
        understand. Im not going back on my word but Im not going to keep waiting on
        him either if I have to come to court from the free world then I will but this waiting
        and waiting no more People can't even let me know what's going on I have to hear
        about it from T.V. You people tell me one thing and there's another I don't know
        what to think or do no more, I need my lawyer to contact me "ASAP" I have a lot of
        question that need to be brought out to you and him. Please contact me; thank you.
(Letter from Hardeman to ADA Jackson dated July 7, 2000).

1        The District Attorney's file also contained letters that Hardeman's girlfriend wrote him while

he was in jail. The following are excerpts from these letters:

         What are they talking about doing on your cases? Are they offering probation at all?

         Oh!!! This is what I wanted to talk to you about. One night right after you had left I
         was sitting on the steps alone drinking and shit and these 2 white men passed by. I felt

Affidavit of Stuart Parker - Page 4
       like they were cops but I didn't give a shit right 5 minutes later they stopped in front
       of me and started questioning me and shit about what I was doing and so forth.
       Anyway after we talked a minute he said you seem educated and all this. Then he
       said that they were homicide detectives working on the case of the minister that
       got robbed and killed. He gave me his card in front of everybody right. I look
       at it and tear it up. He ask me if I wanted to make some money, I said yeah. He
       said if I come up with anything to call him. Well I didn't tell him what I knew.
       He told me what he knew. He said he looking for a black man that hangs where
       I was sitting with receding Salt-n-pepper hair in his late 30's to early 40's that
       goes by the name Stan. I told him I'd ask around but I didn't know much. But I
       know who did it Lonel. I called Marvin and asked him to get in touch with the
       detective to see if I could talk to him in exchange for lesser sentences for both of
       us. But I do know 100% who did it. Do you think I'm doing the right thing? About
       talking to the detective? He hasn't come to see me yet so maybe Marvin didn't even
       call him but I sure would like to get in touch with him. Maybe you can find someone
       on your end to get in touch with him. His name is Detective Rick Berry--DPD
       homicide division. If you contact someone who can get him, tell him that I need
       to speak with him regarding information on the homicide case on the minister.
       Maybe he can do something for us because I do have some pertinent information
        for him. And I don't care about telling it because I don't plan on being in the South
        Side like that ever again. I'm looking out for me and my baby, fuck the rest.
(Undated letter from Lisa Davis (Hardeman's girlfriend) to Lonel Hardeman, at pp. 7-9) (emphasis
supplied; typographical errors in original).

        Anyway I am sure you have heard about D.A. He has been charged with the death of
        the preacher I have been telling you about. He was p/u [picked up] 2 Saturdays ago.
        That's why the detective didn't come see me because they had him already. Plus
        he has 2 robbery charges pending. One of them is aggravated. It's in this past
        Saturday's paper. I will try and send that to you.

       So you know what that means huh? You probably can prove that he was the
       mastermind of that hustle. I sure hate that for him but you now have a better chance
       on your cases boo.
(Undated letter from Lisa Davis to Lonel Hardeman).

         I understand that one question the court is considering is whether the prosecutor had given

these letters to Mr. Oatman, either during or before trial. This question has arisen because Mr.

Oatman is deceased and unable to answer the question. I also understand that there was no reference

at all in the trial to these letters.

         Based on my knowledge of Jim Oatman's skills and dedication as a lawyer, Tam certain that

he would have used these letters to impeach the testimony of Hardeman if he had been given them

Affidavit of Stuart Parker - Page 5
by the prosecutor. Any competent lawyer would have used them, and since Mr. Oatman was not just

a competent lawyer but an outstanding one, I am sure he would have used them at trial. Based on

the fact that Mr. Oatman did not use these letters to challenge the testimony of Hardeman, my

conclusion is that he was never given them by the prosecutor. In addition, had Mr. Oatman been

shown the letters by the prosecutor prior to trial, I have no doubt that he would have requested that

copies be made so that he could have had them available for impeachment purposes at the time the

witness testified, and that he would have used the letters for that purpose during trial.

         Additionally, at Allen's trial, the state called a jailhouse informant, Zane Smith, who testified

that Stanley Mozee, Allen's co-defendant, admitted being involved in the crime. During Smith's

testimony at Allen's trial, it was revealed that he had written a letter to the state in which he claimed

that Mozee confessed to the murder. However, the state apparently did not reveal that Smith had

written a second letter to the District Attorney immediately after the Mozee trial, but before the Allen

trial, that stated the following:

        1 Dear Prosecutor, Jam writing this letter in response to the issues we discussed on the
        Mozee trial. Sir I was also scheduled to go to my parole lhearing the day I was
        supposed to testify, that's why I didn't get to speak to you before I came in to testify.
        Mozee has been sending word by other inmates telling them I'm a snitch and also
        telling me that he's got my address and that he's gonna get me. Sir I am not too
        worried about those issues but what I'd like to know is -- Will you still be able to
        intercede on my behalf as you said. Sir I would appreciate any efforts that you can
        help me with in this matter. Please notify me if possible. Sincerely, Zane A. Smith.
        P.S. I've forgotten your name.
(Letter from Smith dated Aug. 2, 2000).

 1 This letter contradicts Smith's testimony at Allen's trial where he indicated that he had

 already been sentenced in his own case and did not reveal that he was expecting more benefits from

 the state than what had already been received.

          Based on my knowledge of Jim Oatman's skills and diligence as a lawyer I am confident that

 he would have used the letter from Smith to the prosecutor to make sure the jury knew that Smith

 Affidavit of Stuart Parker - Page 6
was expecting assistance from the prosecutor based on his testimony at trial, and that Smith had

immediately asked the prosecutor to deliver on that expectation immediately after he testified at co-

defendant Mozee's trial.

         In summary, Jim Oatman was an outstanding lawyer and I am certain that he would have

used each of these letters at the Allen trial had he been provided with them. In addition to using

these letters to impeach both Hardeman and Smith, it is also my opinion that Mr. Oatman would

have used these letters to powerful effect during his closing argument (for example, to argue more

broadly that the State's evidence and witnesses could not be trusted because at least two of its

informants had already been shown to have given false testimony about undisclosed expectations

and personal benefits).




                                                       Stuart Parker

         BEFORE ME, the undersigned authority, on this day personally appeared Stuart Parker,

known to me to be the person whose name is subscribed to the foregoing instrument, and after being

duly sworn by me did state upon oath that the facts contained in said instrument are true and correct.

          SUBSCRIBED AND SWORN TO before me th                  I #4'L-   day o C LUIZ' , 2015.


                               LAURA MARTINEZ
                          MY COMMISSION EXPIRES
                                 March 13,2019            ary Public in and for
                                                       The State of Texas

My co/
    _mmis//ion_expires:
           1 3 q.




 Affidavit of Stuart Parker - Page 7
          WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)
            CAUSE NOS. F99-02631-R and F00-01305-R


EX PARTE                                          IN THE DISTRICT COURT

STANLEY ORSON MOZEE                               265 TH JUDICIAL DISTRICT
AND
DENNIS LEE ALLEN                                  DALLAS COUNTY, TEXAS


                        EXHIBITS IN SUPPORT OF
               APPLICATIONS FOR WRIT OF HABEAS CORPUS


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES the Applicants, DENNIS LEE ALLEN and STANLEY ORSON

MOZEE, and submits these Exhibits in Support of their Amended Applications for Writ

of Habeas Corpus:

      Exhibit A:     Portions of Clerk's File in Charles Manning

       Exhibit B:    Portions of Clerk's File on Alvin Degraftenreed             —
                                                                                 co
Respe fully submitted,                                                           --o

                                                                       C   J)
                                                                       -



GARY A. UDASHEN
Bar Card No. 20369590
SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen




                                           1
NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax



EZEKIEL T SON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee


                           CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing
Exhibits in Support of Applications for Writ of Habeas Corpus was delivered to Cynthia
Gari and Patricia Cummings, Assistant Dallas County District Attorneys, on this the
     clay of November, 2015.


                                           GARY A. UDASHEN




                                           2
                 111111111111111111111111                                                                                                                       FRS- in 2-QT
                                            P72-
                                                                                                                                           ORIGINAL                       REVOCATION
  BOND                     S7           111
                                                    ill       1111                         Appellant Attorney
                                                                                          (appointed/retained)
                                                F809245                                                                    Court Reporter                                                    IS     .3
                                                                                                                                                  54 0ii                                 —
THE STATE OF TEXAS
                                                                                                                           Atty. for Stet _           AlrgiTA
                                                                                                                                                         t                         Li'
VS.                                                                                                                                           ,                      q4„,
                F98-15085                                                                                             Atty. for Defenda
OFFENSE         CHARLIE JUNIOR MANNING                                                                                            Jud gfr
                                                                                                                                      •                    zutzke           (VISITING/MAGISTRATE)
                                                                                                                                               . /MAGISTRATE)
                AGGRAVATED THEFT OF PROPERTY THE VALUE OF                                           Date                        MEMORANDUM OF PAPERS FILED
                $1500 OR MORE BUT LESS THAN ;20,000, A STATE                                                                                                              467
                JAIL FELONY OFFENSE AS CHARGED IN THE
                INDICTMENT
                                                                                                              ia .g . 98r      eatteiL 067-1                                       4/)
                                                                                                                               /Pa itfr-h I. 9161 . ObOO
                                                                                                         2 a,3.92'                                               1
                                                                                                                                       t
                                                                                                              NM 14 1999
INDICTMENT FILED                            CERTIFIED COPY OF INDICTMENT DELIVERED                       3                          PROB VIOL MTN MO—WARRANT ISSUED
                                            TO THE SHERIFF TO BE SERVED ON DEFENDANT
     JUL I 6 IEM
      ( DATE)
                                            IN THE COUNTY JAIL ON                                        4    g,meri a)id_ Ait, ayseo
                                                                                                                                                                            PROB
                                                                                                                                PROB VIOL MIN W/DRAVIN — DEFT CONT ON
                                                   199?          DOATFFEEONFSE.
                                                                                                         5
                                                                                                              Jo 11                                         RM
Judgment Rendered                                                                                                                PROB VIOL MIN FILED-O           ISSUED
                                                                                                             re 2 2 1009
                                                V 709 0125r /26.                                         7                       MOD %CIL. MTN, W/ORAWN—DEFT CONT ON PROB
                                                          1
                                                                 VOL   47         PAGE   ;5'9        .        9 . a0.01]
                                                                                                                                                           Q
Sentenced                                                                          19                    8                                                  vitrnadi (1.0-01
BEGINNING ON DATE OF:                                                                                    9
CREDIT FOR TIME SERVED:                                                                                  10
                                                                                                         11
Attorney                                                                                                 12
Add ss
                                                                                                         13
112 eived Copy of Indictment on
                                                 Dais                                                    14
                                                                                                         15
e")
                                              NOTICE OF DISPOSITION -
                                              IN CRIMINAL DISTRICT COURT 3
                                              DALLAS COUNTY, TEXAS                           SEG   0005




                CASE NUMBER F-9010085                                                        DATE. 120701
                OFFENSE THEFT AGGREGATE 1.500.:                                              TIME 122612
                REDUCED. CHARGE
           7
                TNE:STATE OF.:TEXWAPS.
                DEPMANNING:.CHARLAEJUNLOk                                     M DOB4O4229F
                BNO 99107544
                DISPOSED BY DISM
           2
           13   SENTENCE
                                                                           -: APPEAL:   - - - - - - - - -
           6          SPECIAL CONDITION   •                                MNT
           7




                                                      He   00:000T:        sEN*Fmcc..J0-.0EGI,N
                ADDITIONAL CKED1T FOlk:TIMr:SER'VED

                REMARKS 120701_DEFT NOT IN JAIL; JUDGMENT SET ASIDE; - - - - - - - - - - -
            4
           2$
           26     RETURN ANY WARRANTS. 0 TRit  k
                                                     CASEONLY.
           27
            8   JIM HAMI,IN
(7."            DISTRICT CLERK                                 A      . JtFLEASE-INFORMATION.
                DALLAS COUNTY, TEXAS                           I REMARKS     - - - - - - - -
           31
                BY   k'
17'32                GOBBOLD:D
                     DEPUTY CLERK
           35

           36
           3
           38
           39
           4
Cr 4
           4
           43
(--- 44
           45
       L
           46
           4
           48



           M
           51
           $2
çsa

           56
                            CAUSE NO. F9815085J
THE STATE OF TEXAS
                                    IN THE CRIMINAL DISTRICT   COURT   NO 03
VS.                                 DALLAS COUNTY, TEXAS
CHARLIE MANNING



                  ORDER DISMISSING PROCEEDINGS AND
            GRANTING DISCHARGE FROM COMMUNITY SUPERVISION
                   FOLLOWING DEFERRED ADJUDICATION


     This day came on to be considered the matter of the release from
community supervision of the defendant in the above styled and numbered
cause, and the dismissal of the proceedings against the defendant. It
appearing to the Court that the adjudication of guilt was deferred and
the defendant was placed on community supervision on the 3rd     day of
December   , 1998 , for the felony offense of

                               THEFT $1500,-
                       AS CHARGED IN THE INDICTMENT


and it is further appearing to the Court that the period of community
supervision has expired and the Court has not proceeded to an
adjudication of guilt in this cause;
     IT IS THEREFORE ORDERED that the period of supervision herein is
terminated, the defendant is discharged from 'community supervision, and
all proceedings in this cause against the defendant are hereby dismissed,
except as provided in Article 42.12 Section 5, Texas Code of Criminal
Procedure.
     SIGNED this 4th      day of December , 2001.



                                            Id
                                   JUDGE ROBERT FRANCIS
                                   CRIMINAL DISTRICT COURT NO 03
                                   DALLAS COUNTY, TEXAS
C 257934
dc
                                   .    NOTICE OF DISPOSITION     --
                                        IN CRIMINAL ,DISTRICT COURT 3
                                        DALLAS COUNTY, TEXAS                            SEG   0009



         CASE NUtIDER F 910&                                                            DtkTE--     —
          OFFENSE THEFT ASS 1.500                                                       TIME 135441
        . REDUCED CHARGE

            THE STATE OF TEXAS VS. .
            DEF MANNING CHARLIE JUNIOR                      -RACE, B SEX M DOB 042259
            ' 'I
    )
    1
            DISPOSED BY
    z
            SENTENCE
              3 YRS TO STATE JAIL PROBATED                            APPEAL

    6
                 51 ErTACT—CDNI7ITION                                      ---------

    7



                      700 .'60 FINE, $    186.25 COST                 SENTENCE TO - BEGIN     000000 -
    o   .      S
            ADDITIONAL CRED T FOR TIME SERVED

    3
            REMARKS 092000 DEFT NOT IN JAILWROB VIOL MTN W/DRAWN DEFT TO CONTINUE ON I
              BAION;RECALL WARRANT - - - - - - - -

0                                                                           ------
            JIM—MrAIIL.E1
    ,       DISTRICT CLERK                                        RELEASE INFORMATION
            DALLAS COUNTY. TEXAS                        I   REMARKS
              ,
0           BY BAItlitY C
                DEPUTY CLERK
                      ,
DATE: September 20, 2
CAUSE NO.:F9815085J
THE STATE OF TEXAS                Criminal District Court No 3
VS.                               DALLAS COUNTY, TEXAS

CHARLIE MANNING JR.
                     STATE'S MOTION TO . WITHDRAW ITS MOTION
          TO REVOKE PROBATION OR PROCEED TO AN ADJUDICATION OF GUILT
TO THE HONORABLE JUDGE OF SAID COURT:
Comes now the District Attorney of Dallas County, Texas, by and through the
undersigned Assistant District Attorney, and in the above cause respectfully
requests the Court to allow the State to withdraw its Motion to Revoke
Probation or Proceed to an Adjudication of Guilt.
                                  Respectfully submitted,
                                  BILL HILL, DISTRICT ATTORNEY
                                  DALLAS COUNTY, EXAS

                                  By:
                                        Ass ant-Distric ttorney


                               ORDER
           The foregoing State's Motion to Withdraw its Motion having been
presented to the Court, same is hereby in al things.granted, and the
Defendant is continued on probation.

                                                             Awsplomo
                                        .7   GE, CRIMINAL DISTRICT COURT NO 3




ML#C257934 dc
                                                                            TRIAL DOCKET - CRIMINAL DISTRICT COURT - DALLAS COUNTY, TEXAS
     BAIL STATUS:                BOND
                                                                                                                                                                                                                             F98-15085-QJ
                                                                                                                                                                                                                        No
                                                                                                                                                                                                                                               •

             STATE OF TEXAS                                                                         ATTORNEYS 12e2/..                                                                         OFFENSE                            DATE OF FILING
                                                                                                                                                         AGGRAVATED THEFT OF PROPERTY THE VALUE OF $1500 OR MORE
           CHARLIE JUNIOR MANNING                                  .       0            4.          .
                                                                                                    4Ac a ..                                             BUT LESS THAN $20,000, A STATE JAIL FELONY OFFENSE AS                JULY 15   1998
                                 7                                                                                                                       CHARGED IN THE INDICTMENT
                   4-.20 ,- 5                                          e            ' r' Coil_                                 44.1--6.51



                                                                  ,
                                                                  • 1E/NMI                                                                                                                                                                         -
    DATE OF ORDER
                                                              re'WM=                                                                                         ORDERS OF COURT
     AL 21     IN                        FIRST SETTINa IQ;
                                                                                                -                                                                     7 - ;           •      --.1_, 7•--2c;- 9e3-
                  " ,,...                                                  ill•         --3 _43.
    iv               •               111C                 -
    4.                       -
               5 8-                                                                       Jcv —/ —
    0- I-GIs                     IMIIIIPANIIIIT
    0-       98'                                                                   1-01-42-1:'                                              ...;411.
         c9--'-', ,                                                a.                                                     dr
                                                  ■-■1        -                                      ,   AP                    ■           1 ■'•                     40.'
•                                                                                                                               i
         'AO                     II,                                       tvz                                •                                                             - /
         -3 7:                           0 #4,..., 4.                                               6.--              j                          a lar fll EM I r
          DEC 3       1998           ill ' WAIVED. DEFENDANT ARRAIGNED. DEFENDANT WARNED. PLEA OF
                                                                : :.   :. -   .e . -      , •_          .       ) 1
                                     TO PROVE DEFENDANT'S GUILTY AS CHARGED IN THE INDICTMENT             —  Ififgg..-
                                                                            ,t                            .1 kilt,
                                            5 , :  i . . - ' ' : ,' : tt.:     ■     ,     ., ■ II
                                                                               - UnQ
                                     MITTED ON THE -- ..-        -    DAY OF 0.        --          19.' % . FURTHER

                                                                                                                                   L
                                                                                                                                                         k   I
                                 PligigUNAS                                ”            YEARS. COURT COSTS 'OFI                        .   . :   ±   g           T

                                  ri I .- '. ! ! ! -                           ■        ! , ■


                                       . I        I   OF A FINE IN THE AMOUNT
                                                      ô
                                 OF          ,•           °        1                                              •
                                     P                                       _
                                         .            .' . .1 . THE FINE TO . 1                                                                                                                                  Ailf
                                                                                                                                                                                  — _,,....             —
                                        D        ,                l'H              -4               .--a
                                     PAI BY _A1_19—C
 STATE OF TEXAS
                              —e5
              vs No F- 9i5.Y5             06—
Ckart         e—          or- Me6101/%A.,

 DATE OF ORDER                                                                                                         ORDERS OF COURT

                                                                                                                                                   g
                                                                                                                                                                                      Iwo-
7 , , --.1.                  0,1 c..1( „.0               ,            Co -               c_iS. .0                          e-c,    .5-L.-   f a,   e,r-   4   A        LAVAC.
                                                                                                                   •
7              7                       ......                //- ,                        cv        ,C                      .il_
                    90                                                                   -4                                                                                       p
 -        3o -        -                   ot)                             0          5                                    c. 7-
                •                                                                                                  C2                                                      ,
          6         _.0                                  •            -3-e7               Ezi             -—-           )1",-1-1                                  .V.-- 522 -f   —q

                     ,          -AI&                              i
  1, - 0 0                     ,, . •                    ,      0- CC                                     C-
„ 4,-cro                  MC _ ..,                                o
                                                              - z €f- az                      2/ id L---
                                                                                                          C
                                                                           6) a               /./. %&          -

                 O             _,Mr.....-.                        01             a                            L.__
     5- ,     e2.,
                                   /                                                 a 0                        e_____
                           I    PW                                OW-- 0 0                            t       (---
              A-' 0C2D              I         -
     1.   .                                                                                          (____
 6 ' (2_.3 - co           ir _ . , -,                             ., .o
                               IN THE                                                           DISTRICT COURT
                                                  DALLAS COUNTY, TEXAS




      /4 -
          THE STATE OF TEXAS
                  VS.                                                                          {         CAUSE NO.(S)
                                                                                                                       _ /fop-
 C               ir bc /114-At                                                                               Fit




                                                           CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                 a                                               degree felony. The possible punishment for this

offense is


             PLEA BARGAIN DATA                                                                     CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                          Case passed by agreement to:
recommend the following:
                                                                                                                               at               am/pm


            Years TDC                    Days in Dallas
                                         County Jail

            Years Probated for                    Years.

           Days In Dallas County Jail Probated

for                            Days.                                                     which will be the                          setting of this case.

                        Fine                                                             The appearance of the Defendant at the next setting

                                                                                         (IS) / (IS NOT) waived.




Aseastant Mudd Anomey                                       attorney for Defendant                                 Defendant
                                                                                     -
PhCla3 Nurrber
                                                                     72-- PJ/ 2-
                                                            Phone tannbet                                          Phone Nunitaa




                                                           ORDER AND FINDING

                                       State (IS / IS NOT) found to have, in fact, been ready this date




                                                                         Dania Judge




                                                                             Date




FORM 98                 WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                                IN THE                                                       DISTRICT COURT
                                                   DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                  VS.                                                                        {            CAUSE NO.(S)
CAAfhe

                                                           CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                  a                                           degree felony. The possible punishment for this

offense is


            PLEA BARGAIN DATA                                                                    CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                       Case passed b agreement to:
recommend the following:
                                                                                         ilir    2_,L4          * 61.         at               anVpm

                                                                                      for the purpose of:
            Years TDC                     Days in Dallas
                                          County Jail

            Years Probated for                    Years.

           Days in Dallas County Jail Probated

for                             Days.                                                 which will be the                            setting of this case.

                         Fine                                                         The appearance of the Defendant at the next setting

                                                                                      (IS) / (IS NOT) waived.




Assistant Diana Anomey                                       Attorney for Del                                     Defendant


                                                           (2)6-           7 2-- /2-
 hone Nurriner                                             ‘• Phone Nurrter                                       Phone Nurrbef




                                                           ORDER AND FINDING


                                        State (IS / IS NOT) found to have, in fact, been ready this date




                                                                           Meted Judge




                                                                                Dee




FORM 96                   WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                                                                                                 -


                                                 0                                                       0
                                   IN THE                                                      DISTRICT COURT
                                                      DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                                                                                                            CAUSE NO.(S)
                                                                                                                                        .1"



                                                              CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                     ,a                                         degree felony. The possible punishment for this

offense is
                                                                                                                                       • I

             PLEA BARGAIN DATA                                                                    CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                         Case p9ssed by agreement to:
recommend the following:                                                                                          1-66
                                                                                            7L1"
                                                                                                       47                      at               am/pm

                                                                                        for the purpose of:
            Years TDC                        Days in Dallas
                                             County Jail

            Years Probated for                       Years.

           Days in Dallas County Jail Probated

for                                Days.                                                which will be the                           setting of this case.

                            Fine                                                        The appearance of the Defendant at the next setting

                                                                                        (IS) / (IS NOT) waived.




Asostam District Attorney                                      Mornay lor Del                                     Delerelant



                                                                           22 -9 J/2-
 hone Number                                                   Phone Number                                        hone Number




                                                              ORDER AND FINDING


                                           State (IS / IS NOT) found to have, in fact, been ready this date




                                                                           District Judge




                                                                                Dale
                                       IN THE                                                           DISTRICT COURT
                                                       DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                  VS.                                                                                  {         CAUSE NO.(S)

                               6tn.,



                                                                CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                      a                                                 degree felony. The possible punishment for this

offense is


              PLEA BARGAIN DATA                                                                            CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                              Case passed by agreement to:
recommend the following:
                                                                                                      2— ift—c                       at               arri/pm

                                                                                             for the purpose of:
              Years TDC                        Days in Dallas
                                               County Jail                                                       S-

             Years Probated for                        Years.

             Days in Dallas County Jail Probated

for                                    Days.                                                 which will be the                            setting of this case.

                              Fine                                                           The appearance of the Defendant at the next setting

                                                                                                 (IS) / (IS NOT) waived.




Assistant District Attorney




Phone Numbs'
                                                                C2
                                                                 Phone   NUII*Of
                                                                                                  —F 3/2--                 Phone Number




                                                                ORDER AND FINDING


                                           State (IS / IS NOT) found to have, in fact, been ready this date




                                                                              District   Judge




                                                                                   Dale




FORM 9S                       WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                                  IN THE                                                       DISTRICT COURT
                                                      DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                  VS.                                                                                       CAUSE NO.(S)
                                                                                                             F- 9 8-- ... ( _SG
                     r It                      Itee.:•:.5



                                                              CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                     a                                          degree felony. The possible punishment for this

offense is


            PLEA BARGAIN DATA                                                                     CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                         Case passed by agreement to:
recommend the following:
                                                                                        2 WI/         4t7                     at               anVpm

                                                                                        for the purp9s9,of:
            Years TDC                       Days in Dallas
                                            County Jail                                        SA1/40
           Years Probated for                        Years.

          Days in Dallas County Jail Probated

for                               Days.                                                 which will be the                          setting of this case.

                           Fine                                                         The appearance of the Defendant at the next setting

                                                                                        (IS)/ (IS NOT) waived.




Assistant Diana Attorney                                       Attorney bar Defendant                             Delendant



Phone Nurnbat
                                                            (9/06 - P3/2
                                                               Phone Nurrbet                                      Phone Nurrbel




                                                              ORDER AND FINDING


                                          Stale (IS, IS NOT) found to have, in fact, been ready this date



                                                                            Deed Judge




                                                                                Dale




FORM 96                    WHITE COPY — FILE. YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                           IN THE                               DISTRICT COURT
                                                DALLAS COUNTY, TEXAS


            THE STATE OF TEXAS
                       VS.                                                             {            CAUSE NO.(S)
 044 r/o                                                                                              "r7    i—               ")--


                                                        CASE INFORMATION

The Defendant in this cause Is charged with the offense of

                                               a                                        degree felony. The possible punishment for this

offense is


             PLEA BARGAIN DATA                                                             CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                 Case paged by agreement to:
recommend the following:
                                                                                                                       at               anVpm

                                                                                for the purpose of:
             Years TDC                 Days in Dallas

                                                                                         G J10, y,/,
                                       County Jail

            Years Probated for                 Years.

            Days in Dallas County Jail Probated

for                          Days.                                              which will be the                           setting of this case.

                    Fine                                                        The appearance of the Defendant at the next setting

                                                                                (IS) / (IS NOT) waived.




        I.
Phone Ni.                                                Phone Nurrber                                      Phone Nurrbet




        I (er("'"A*1
                                                        ORDER AND FINDING


                                     State (IS / IS NOT) found to have, in fact, been ready this date




                                                                    Mulct Judge




                                                                         Dale




FORM 93              WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                                 IN THE                                                    DISTRICT COURT
                                                 DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                  VS.                                                                                   CAUSE NO.(S)
                                                                                                    F
                                                          CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                 a                                          degree felony. The possible punishment for this

offense Is


            PLEA BARGAIN DATA                                                                CONTINUANCE DATA
On a plea of Guilty, the District Attorney will                                     Case passed by agreement to:
recommend the following:
                                                                                    2---g/l/Aft4                        at               am/pm

                                                                                    for the purpose of: _A)
            Years TDC                    Days in Dallas
                                         County Jail

            Years Probated for                   Years.

           Days in Dallas County Jail Probated

for                              Days.                                              which will be the                        setting of this case.

                          Fine                                                      The appearance of the Defendant at the next setting

                                                                                    (IS) / (IS NOT) waived.




Assistant Dhoti Anornoy




Phcee Nurrber                                              PM,,o NuIIo,                                       Phone Nunter


                                          06 ;;/

                                                          ORDER AND FINDING


                                     State (IS / IS NOT) found to have, in fact, been ready this date




                                                                     Distdo Judge




                                                                          One




FORM 98                   WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                                                  71,                                                       :



                                                        -




                                              NOTICE OF DISPOSITION
                                              IN CRIMINALDISTRICT COURT
                                              DALLASCOUNTY    EXAS'"



                 CASE NUMBER F-9815085                                                         DATE 010400,
               AI
                  FFENS E THEFT :AGG 1.,500                                                    TIM 16ZO32
                 REDUCED CHARGE

                 THE STATE OF TEXAS VS.
                 DEF MANNING CHARLIE JUNIOR                   RACE B SEX . M DOB 042259
                 BNO 99107544
                 DISPOSEDErt

                 SENTENCE 1   ,
                   3 YRS TO STATE JAIL PROBATED

                         SPECIAL CONDITION                                                               !LA".
n20


       21

   •   22                  700.00 FINE $       186.25 COST                SENTENCE TO BEGIN 000000
       23        ADDITIONAL CREDIT FOR TIME SERVED

               'REMARKS 010499 DEFT IN JAIL;$10,905' : PR . BOND POSTED PER.JUDGEFRANCTSMOPT,'
                     :atiN
                     g
                       .SENT TO BOND DESk   -

       ;:r1

       29
       W
                 JIM HAMLIN
       31
                 DISTRICT CLERK                                     RELE A S E INFORMATTON
        '2       DALLAS COUNTY, TEXAS                         REMARKS     THIS:,011SE,:..0.tiLY.,A

           4
 1 C
       3         BY BAILEY C
1-7'
        35          DEPUTY CLERK

        :77

        17




         7.3 •

                 •
	




                                                                            DEFENDANT'S PERSONAL DATA

                                                                                     a-4-1,x
    Defendant's full name:
    Aliases or nickname:
    Home address:
                            7 0p,4 ,1
                                          .
                                                 A 4 144                                   4                                                                            For .................... years
                                                                                                                                                                     . For
    Previous address: ..............................................................................................................................                                                  years
           6449) 224               .....7      13,,!?: ....................................................................
    Phone:     -        "/                                                                                                  Birthdate: tfi                        .•
         3a
    Birthpl c e: , 44,4                                                                                                                                      Education (yrs.).........,....  iClo r..1. 713    ...   10
    Ht:       "                 Wt: / 61J           1                 Eyes : P r•-•                                              .1-l ai'r% ` eiii
                                                                   .... If unemployed, how long: ...............................................................................
                                                 Set'
    Res. Dallas Co. (yrs) ........................
    Name of present employer: ..........................                                                                                His address: .............................................................
    Phone: ................................... Typ             4.,,iv                                                        '1 7;..- *
    Name or supervisor: .................................................................................. Employed since: .............................................
    Approx. TOTAL earnings past twelve months (after deductions): $ ...................................................................................
    Name of former employer ............................................................. His address: .................................................................
    Phone: ........................... TylWor-w&ik:---- —
    Name of supervisor .                                                                                         Employed from .................... to .................
    Reason for leaving: ...................................................................................................................................................................
    Marital status (circle) S M W D Sep. ALL minor children (No.) ..............................................
    Spouse: ................................................................................. Address: .................................................................................
    Church & Pastor ................................................................................. Address: .....
    Home: Rent? ............... .........,Own?                                  Monthly 7nt, or payments: $
    Military service (circl             A         F M N CG From                                 7?                                   to
    Type discharge: 4-                      0,{14                                            - Pension •r•-1--                  Amt; $ .............................................
    Auto: Make ................................................................... Body type ....................................... Model .............................
    Auto license No ...................................................................... Texas or .......................................................... Oper. Comm.
    Chauf. Driver's license No. ........................................................................................ Expires
    Social Security No.                                  '2) —S-73,3
                                                                                                  I
    Three Dallas Cki nt yLR9 idgits who will ALWAYS know your whereabouts:
                  I
                          h ef c_cw: e                                                         Address                         A.4.0/A i',.. 4 I, - r A /f..,
    1.   •Name
        Phone .Cz) '9 Y f- -/ff                 )                                          Relationship .........................................................................
                  1/q414, 1 e(jf i f e
     2. Name /                                                                             Address it
      • Phone ........................................................................... Relationship

     3. Name 	                                                                            Address 	
        Phone ...................................................                          Relationship
     How many times have you been arrested before? .................................................................................................................
     Have you ever been convicted of an offense other than a traffic ticket? .........................................................................
     Describe time, place and nature of offense: .........               ` ............. •

     Have you ever been on probation?                                     "14.                         Offense ..............................................................................
                                              1
     Officer Ms C44 Lur-                                                  Address ................................................................... Revoked? ........................
     Discuss
     Have you ever been on parole? ............................................... Offense ...............................................................................
     Officer .................................................... Address ................................................................... Revoked? ........................
     Discuss .......................................................................................................................................................................................
     Have you ever been on bond? ................ How many times? ........................... Charges ................................................
     ............................................................................................... Name of bondsman ...............................................................
    Defendant's Statement: I have voluntarily prepared the foregoing to submit to the Court as an exhibit to my appli-
    cation for personal bond, appearing on the reverse side hereof. I have carefully checked the same for accuracy and
    understand that any false statement made herein may be grounds for th        urt to withhold or withdraw my personal
    bond at any time. I agree to allow the Court to contact any of the               have listed above to verify the inform-
    ation furnished by,me.
    Date: ......................................................
                                                                                                                                 ' Defendant:5 Signature
FORM 3664
                APPEARANCE BOND (AFTER INDICTMEMP-FELONY-PERSONAL BOND)

   •   THE STATE OF TEXAS
         COUNTY OF DALLAS                                          KNOW ALL MEN BY THESE PRESENTS:
      THAT 1,               C r/'e-


                                                                                                       -1-1
as principal, and being the defendant in the charge referred to herein, am Iffld and firmly bound unto THE STATE
                                                     .7A            1"     44                      04
                                              4)t1-e-' .4.CP 114 ($
                                                                              ie.
OF TEXAS in the penal sum of                                                                  DOLLARS, payable to said
State, and for the payment of which sum, well and truly to be made,'I do bind myself, my heirs, executors, and admin-
istrators, jointly and severally by these presents; and in addition thereto, I am bound for the payment of all necessary
and reasonable expenses incurred by any and all sheriffs or other peace officers in rearresting me as principal in the
event I fail to appear before the court or courts provided for herein at the time stated herein; the amount of such ex-
pense shall be in addition to the principal amount specified herein. For the payment of which sum or sums well and
truly to be made, as aforesaid, I do bind myself, my heirs, executors and administrators, jointly and severally by these
presents; this bond shall be valid and binding upon me as principal, for my personal appearance before the court desig-
nated herein and before any court in which this cause may hereafter be pending at any time when, and place where,
my presence may be required under the Code of Criminal Procedure of the State of Texas or by any such court and for
any and all subsequent court proceedings had relative to the hereinafter described charge.

      CONDITIONED, that, whereas, I as principal, now in legal custody of the Sheriff of Dallas County, Texas,
                                           -0-3
charged in due form of the law in the                     Judicial District Court of Della; ft.
                                                                                            Co...unt
                                                                                                 4.,.y.7
                                                                                                       , Texas, in Cause
No.r1S- -tra /1.5-                                                    1-,c,,--/fe
                          , and styled the State of Texas vs.
with a felony offense, and who by the order of the judge of said court has been required to give y personal bond in
the sum set out above, conditioned for my personal appearance before said last named court on the ............. day of
        //.....      ,2-esvac-...............
                                                      lac.-               90
                                     A.D. /.11 , at ................... o'clock               4
                                                                                  M., or upon notice by the court, and
any other court provided for herein, to answer the said above described charge now pending against me and for any and
all subsequent proceedings had relative to the charge. Now, If I as principal shall make my personal appearance as
                                          .?
provided for herein before said                    Judicial District Court of Dallas County, Texas, in the Courthouse in
the City of Dallas, Dallas County, Texas, and there remain from day to day and term to term of said court until dis-
charged by due course of law, then and there to answer said above described charge, and shall personally appear as pro-
vided for herein before any court in which this said cause may hereafter be legally pending as well as before any other
court to which said cause may be transferred, at any time when, and place where, my presence may be required under
the Code of Criminal Procedure of the State of Texas or by any of such courts, and there remain from day to day and
term to term of any such courts in which or before whomever said charge is pending, for any and all subsequent pro-
ceedings had relative to the charge, until discharged by due course of law; THEN the above bond will be null and void,
OTHERWISE to be and remain in full force and effect.

           WITNESS my hand this                            day of


                                                                                    Signature of Defendant as Principal
           3
              e22
                        9
                               1.
                                   0
                                        "
                                                4         ca 4           r ifre
                                                     ' I; Address of Defendant as Principal herein
                                                Melilla
                                                                                                                 fr ...........................


                                                           Name of Employer or Business
                                         714
                                                     Place of Employment (Street Address)



     "I swear that I will appear before the ............................. Judicial District Court of Dallas,County, Texas at the
                                                                              '
Courthouse in the City of Dallas, in Dallas County, Texas, on the                       ....
                                                                                        17
                                                                                         " .of ......... a-'qft-
                                                                                       day                                      .
                                                                                                             .
      20420.
A.D. I4..... , at .................. o'clock .... M., or upon 'notice by the Court, or pay the court the principal sum of
......................................... ts   0/. o 41
                                                   or )' DOLLARS,
                                                          -       plus                                      reasonable expenses Incurred in
any arrest for failure to appear.',
                                                                                                t-De

        SWORN to and                  'bed by ........................... ................. before me, on this
                                                             •
                                                                                                                                           day of
                                                          1:90
                                                                                    JIM HAMLIN, Clerk of                     Judicial District


                                                                            .By..                                                   ••I   Deputy
                          \
        The foregoing bond taken and approved by me this                                                         •• ......                ai>06



                                                                                           Judge,C         udicial District Court
                                                                                                of 'Dallas County, Texas
                                                                                                          fl
                                  IN THE                                                         DISTRICT COURT
                                                  DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                  VS.                                                                                     CAUSE NO.(S)

                   x./ 4,1 7
                                                                                                                        r-                  k
                                                           CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                  ,a                                              degree felony. The possible punishment for this

offense is


            PLEA BARGAIN DATA                                                                      CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                           Case passed by agreement to:
recommend the following:
                                                                                                FeI 24'" 6r at                                 am/pm

                                                                                      for the purpose of:
            Years TDC                     Days in Dallas
                                          County Jail
                                                                                                          tva-
           Years Probated for                     Years.

           Days in Dallas County Jail Probated

for                               Days.                                               which will be the                            setting of this case.

                           Fine                                                           The appearance of the Defendant at the next setting

                                                                                          (IS) / (IS NOT) waived.




Aesietant Dieted Artomey                                    Attorney for Defendant                                  Defendant



t h e Nurrber                                               Phone Number                                            Phone Number




                                                           ORDER AND FINDING

                                      State (IS / IS NOT) found to have, in fact, been ready this date




                                                                         Dien ict Judge




                                                                             Do




FORM 95                    WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
            \A\                                                                   et471,fi,a(it2T
                                                                        ( .1   0 1,00g
CAUSE NO.
F9815085J        F
THE STATE OF TEXAS                                                     cAPIAS ISSUED
                                                  ) This    th aayof December A.D.1999
VS.                             089499            ) Honorable ROBERT FRANCIS
                                                  ) Judge, Criminal District Court No 3
CHARLIE MANNING, JR
                                                                       Of-r-    06-22--9g
Defendant DSO #:      0765572               AT LARGE
                                           XX                        IN CUSTODY
DATE OF BIRTH:        04/22/ 59                  LAST KNOWN ADDRESS:
RACE: B       SEX:    MALE            300B AUGUST DR                            4.-
HAIR: BLK EYES:       BRO.            DENTON X 76 07
HT:   5'10"    WT:    175 lbs.                                       DATE        La                 -1 3 -
                                                                                    DEPUTY
Offense: AGO THEFT OF PROPERTY

To any Sheriff or any Constable of the State of Texas:                            1IO222t(1 %g
YOU ARE HEREBY COMMANDED to take the body of CHARLIE MANNING. JR
who has been charged by indictment for a felony offense and placed on probation,
and him safely keep so that you have him before the Honorable Criminal District
Court No 3 of Dallas County, Texas at      Courthouse, thereof in the City of
Dallas, instanter, then and there to         THE STATE OF TEXAS against the said
,CHARLIE MANNING. JR                           for violation of the- Conditions of
probation in Cause No
F9815085J F
State of Texas vs. CHARLIE MANNING, JR
HEREIN PAIL NOT, but have you then and there this Wr:i                         howing how
you have executed the same.
             Given under my off Aal seal of Said Court of Dallas County, Texas,
                           this    th day of December   A.D. 1999

ATTEST                                                                   UM      EigDATE
J411 11,01,1,    Dist ct Clerk                                               WAMOSI
Dail s •         Y. t- as
                                                                        AMINUILMI
By      I
            il
      -m- -7-
            eputy
                 k
                       - • ••
                                                                         vzsmicalual
                                                                               MOM=
                                                                               NCIC MEM
                                  SHERIFF'S
                                                                               MIME=
Came to hand this                 day of
                                                                                   INN
                                            0?C
 RETURNED on this      ..
                        ) :P"     day of          " 1/ ' Er               , A.D. 19
Mileage      $                                    JIM BOWLES
                                                ap0 BOWLES, Dallas County
                                       SheRiii ff
Fees
Total                                  By   rim        UAL-11.-r14/.   0. /         Deputy
                                  IN THE                                            DISTRICT COURT
                                                  DALLAS COUNTY, TEXAS


          THE STATE OF TEXAS
                  VS.                                                               {            CAUSE NO.(S)
                                                                                                         9T-
C                                                                                                  F                   li--- 16---

                                                           CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                 ,a                                  degree felony. The possible punishment for this

offense Is


            PLEA BARGAIN DATA                                                           CON71NUANCE DATA

On a plea of Guilty, the District Attorney will                              Case passed by agreement to:
recommend the following:
                                                                                        6A
                                                                                          t   -- 2■      7a
                                                                                                                 at               am/pm

                                                                             for the purpose of:
            Years TDC                     Days in Dallas
                                          County Jail

            Years Probated for                    Years.

            Days in Dallas County Jail Probated

for                               Days.                                      which will be the                        setting of this case.

                           Flne                                              The appearance of the Defendant at the next setting

                                                                             (IS)! (IS NOT) waived.




Assisttnt Mulct Attorney



                                                      r-v      227 : '     --r-7347
Phone,Nurrber                                                                                          Phone Number




                                                           ORDER AND FINDING


                                      Stale (IS/ IS NOT) found to have, in fact, been ready this date




                                                                  Okddct Judge




                                                                     Don




FORM 96                    WHITE COPY — FILE, YELLOW COPY — DISTRICT ATTORNEY, PINK COPY — DEF. ATTORNEY/DEFENDANT
                                     IN THE                                                       DISTRICT COURT
                                                         DALLAS COUNTY, TEXAS


              THE STATE OF TEXAS
                     VS.                                                                                       CAUSE NO(S)
C4orh,                                   odonggen •Irs
                                                   ,




                                                                  CASE INFORMATION

The Defendant in this cause is charged with the offense of

                                                       ,a                                          degree felony. The possible punishment for this

offense is


               PLEA BARGAIN DATA                                                                    CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                            Case passed by agreement to:
recommend the following:
                                                                                                                                 at               anVpm

                                                                                           for the purpose of:
               Years TDC                       Days in Dallas
                                               County Jail

              Years Probated for                         Years.

              Days in Dallas County Jail Probated

for                                  Days.                                                 which will be the                          setting of this case.

                              Fine                                                         The appearance of the Defendant at the next setting

                                                                                           (IS) / (IS NOT) waived.




Assistant District Attorney                                        Morey of Defendant                                Defendant




Phone Nurrbet                                               rep,,&-rw7                                               Vhone Number




                                                                  ORDER AND FINDING

                                             Slate (IS / IS NOT) found to have, in fact, been ready this date




                                                                              District P.Oge




                                                                                  Doe




Cr1111.1 OR                    WHITE COPY — FILE. YELLOW COPY — DISTRICT             ATTORNEY. PINK COPY — DEF. ATTORNEY/DEFENDANT
No. F9815085J
THE STATE OF TEXAS              CRIMINAL DISTRICT COURT NO 3
VS.                             DALLAS COUNTY, TEXAS
man MINIM JR
      MOTION TO REVOKE PROBATION OR PROCEED WITH AN ADJUDICATION OF GUILT
COMES NOW the State of Texas by and through her Criminal District Attorney
and would show the Court the following:
That CHARLIE MANNING. JR , Defendant was duly and legally placed on
Probation in the above entitled and numbered cause in the Criminal District
Court No 3 of Dallas County, Texas, on the 3rd day of December , 1998,
A.D. of the offense of
              AGGRAVATED THEFT OF PROPERTY, AS CHARGED IN THE INDICTMENT
That Defendant has violated the following conditions (b.d.1.1.m, & n)              of
said probation in that
                           (SEE ATTACHED)
This violation occurred after        December 3. 1998   and during . the term of
probation.
WHEREFORE, the State prays that said Defendant be cited to appear before this
Honorable Court and show cause why his probation should not be 'revoked; and
that upon a final hearing, the probation heretofore granted said Defendant be
revoked.
This the 22nd day of      December   , A.D. 1999.
                               BIL                                 llas County, Texas

                                     ASS     T DIST ICT ATTORNEY
A        13   this ',ion was deliVered to the Deend.ant on the       3?)           day of
                                       , A. D. 19

                           CS) 0\4\11\6•Q/K0
                                     COMMUNITY SUPERVISION OFFICER

I   received a copy of this motion o                day of 02aidadDA.D.                 1999.

                                 De endant          M14257934.030
**********************             COMMUNITY SUPERVISION OFFICER
•     FILED
•      JIM HAMLIN
* . DISTRICT CLERK *
* DALLAS CO., TEXAS *

         DEPUTY
****************w*****
tc/mb
79815085J
p
  ecember 22. 1999
THE STATE OF TEXAS                 Criminal District Court No 3
VS.                                DALLAS COUNTY, TEXAS
CHARLIE MANNING.     JR

(b) Avoid injurious or vicious habits, and do not use marijuana, narcotics,
     dangerous drugs, inhalants or prescription medication without first
     obtaining a prescription for said substances from a licensed physician;
     to include alcohol as a prohibited substance.
     ( CHARLIE MANNING, JR submitted urinalysis on July 27, 1999 which
     tested positive for Cocaine).
(d) Obey all the rules and regulations of the probation department, and
     report to the Probation Officer as.directed by the Judge or Probation
     Officer; to-wit: WEEKLY, MONTHLY, TWICE MONTHLY
     (CHARLIE MANNING, JR failed to.report to the probation officer as
     directed for the months of February through June and November 1999).
(j) Pay a probation fee of $40.00 per month to the Probation Officer of
     this Court on or before the first day of each Month hereafter during
     probation;
      (CHARLIE MANNING, JR did not pay probation fees as directed and is
     currently delinquent $440.00 ).
(1) Defendant will perform 120      hours of Community Service Restitution
     enroll and cOmmence said CSR on/or before January 1. 1999 . , and
     complete a minimum of 10 hours per month until completion fo CSR on or
     before Januar y 31. 2000   .  Perform CSR hours at an approved community
     service project designated by the CSCD. A processing fee of $50..00
     payable. to the Volunteer Center will/will not be required for referrals
     through the Volunteer Center.
     (CHARLIE MANNING, JR did not begin community service hours as directed).
(m) Make restitution in the amount of $600.00 for the loss sustained by
    the injured party. Payments are to be paid through the probation
    officer of this court at the rate of $25.00 per month. First payment
    is due on or before January 1. 1999 and a like payment is due on or
    before the first day of each month thereafter until paid in full.
    (CHARLIE MANNING, JR failed to pay restitution as directed and is
    currently $275.00 ).
(n) Reimburse Dallas County, Texas, in the amount of $886.25 for the
    services of a Court-appointed Attorney and fine and/or court cost.
    Payments are to be paid through the probation officer of this court at
    the rate  of $50.00    per month. First payment is due on or before
    Januar y 1, 1999    and. a like payment is due on or before the first day
    of each month thereafter until paid in full.
    (CHARLIE MANNING, JR did not pay court-appointed attorney and fine
    and/or court costs as directed and is currently delinquent $550.00 ).
                                                            ,
                                                . CAPIAS
                                    PROBATION VIOLATION
CAUSE NO.
F9815085J    F

THE STATE OF TEXAS                                                 CAPIAS ISSUED
                                                    ) This        ay of December A.D.1999
VS.                                                 ) Honora'ble ROBERT FRANCIS
                                                    ) Judge, Criminal District Court No 3
CHARLIE MANNING. JR
Defendant DSO #:     0765572                 XX  AT LARGE                    IN CUSTODY
DATE OF BIRTH:       04/221 59                         'AST KNOWN ADDRESS
RACE: R_      SEX:   MALE                  300B AUGUST DR
HAIR: DLit' EVES:    PRO                   DENTON. TX 7 6 20 7
HT:   5'10"    WT:   175 lbs.

Offense: AGO THEFT OF PROPERTY

To  any Sheriff or any Constable of the State of Texas:
y
  olvAwmankm COMMANDED to taketheboody.Of CHARLIE MANNING. JR'
who has been charged by indictment for afelony offense and 131 aced on probation,
and him safely keep so that ypubav bim:before'the Honorable CriMinal,District
           :
Court No 3 Of Dallas County, Texas t the COurthoUse thereof in g the City'of%
Dallas, instanter, then and there to answer THE STATE OF TEXAS a ainst the said .-
CHARLIE -MANNING. JR -                        for. violation of the bondttdOoe-of
probation dn-POOEW.NO.:                                                 ,
F9S156853 FC

State of   Texas vs.   CHARLIE MANNING, JR
HEREIN FAIL NOT, but have you then and there this-Writ, showing how
you have executed the same.
           Given under   my of fic al  seal of said Court of Dallas County-V.V448
                          this      j
                                     i day , of December A.D. 1999.
                                                 '   • '


                                                4110,/
                                                          Crimina Dis            tt No 3
                                                   D llas County, Texas
                                       _


Came to hand this                day   of                          , A.D.   19


 RETURNED on this                Adayr,Of                            A.D. 19
                                                           . --
mileao                                                JIM4OkES
                                           Sheriff JIWBOWLES, 'Dallas County
Fees
Total                                      By                                Deputy
NO. F9815085J
THE STATE OF TEXAS               CRIMINAL DISTRICT COURT NO 3
VS.                              DALLAS COUNTY, TEXAS
g
    idAZILIMIIABMING. JR
        MOTION TO REVOKE PROBATION OR PROCEED WITH AN ADJUDICATION OF GUILT
COMES NOW the State of Texas by and through her Criminal District Attorney
and would show the Court the following:
That CHARLIE MANNING a_, Defendant was duly and legally placed on
probation in the above entitled and numbered cause in the Criminal District
Court No 3 of Dallas County,. Texas, on the   d      of racember , 1998,
A.D. of the offense of
             AGGRAVATED THEFT OF PROPERTY, AS CHARGED IN THE INDICTMENT
That Defendant has violated the following conditions (b.d.1,1.m. 4 n)
said probation in that
                           (SEE ATTACHED)
This violation occurred after _pecember 3. 199a_ and during the term of
probation.
WHEREFORE, the State prays that said Defendant be cited to appear before this
Honorabre Court and show cause why his probation should not be revoked; and
that upon a final hearing, the probation heretofore granted said Defendant be
revoked.

This the p2nd day of       December., A.D. 1999. .

                                Biltp IILL, D.st c                       las County, Texas

                                BY
                                     'N. A..S.A:571ATBIITRICT:ATTORNEY

A copy of this motion was delivered to the Defendant:On the                         day of
                                    A.D. 19    *:

                                       commuNITY SUPERVISION OFFICER
I received a copy of this motion on the                day of                    A.D. 1999.

                                     Defendant    ,     ML#257934.030
**********************                 COMMUNITY SUPERVISION OFFICER
•     FILED
•     JIM HAMLIN
• DISTRICT CLERK
* DALLAS CO., TEXAS

       DEPUTY
**********************
tc/mb
F9815005J
December 22. 1929
THE STATE OF TEXAS                  Criminal District Court No 3
VS.                                 DALLAS COUNTY, TEXAS

CHARLIE MANNING. JR

(b) Avoid injurious or vicious habits, and do not use marijuana, narcotics,
       dangerous drugs, inhalants or prescription medication without first
       obtaining a prescription for said substances from a licensed physician;
       to include alcohol as a prohibited substance.
       (CHARLIE MANNING, JR submitted urinalysis on July 27, 1999 which
    - tested positive for Cocaine).
(d) Obey all the rules and regulations of the probation department, and
     report to the Probation Officer as directed by the Judge or Probation
     Officer; to-wit: WEEKLY, MONTHLY, TWICE MONTHLY
      (CHARLIE MANNING, JR failed to report to the probation officer as
     directed for the months of February through June and November 1999).
(j) Pay a probation fee of 14A,00 per month to the Probation Officer of
     this Court on or before the first day of each month hereafter during
     probation;
      (CHARLIE MANNING, JR did not pay probation fees as directed and is
     currently delinquent $440.00 ).
(1), Defendant will perform jag_   hours of Community Service Restitution
     enroll and commence said cSR on/or before Januar y 1. 1999    , and
     complete a minimum of 10 hours per month until completion fo CSR on or
     before January 31. 2000    . Perform CSR hours at an approved community
     service project designated by the CSCD. A processing fee of $50.00
     payable to the Volunteer Center will/will not be required for referrals
     through the Volunteer Center.
     (CHARLIE MANNING, JR did not begin community service hours as directed).
(m)   Make restitution in the amount of $600.00 for the loss sustained by
      the injured party. Payments are to be paid through the probation
      officer of this court at the rate of $25.00 per month. First payment
      is due on or before January 1, 1999 and a like payment is due on or
      before the first day of each month thereafter until paid in full.
      ( CHARLIE MANNING, JR failed to pay restitution as directed and is
      currently $275.00 ).

(n) , Reimburse Dallas County, Texas, in the amount of $166.25     for the
    , services of a Court-appointed Attorney and fine and/or court cost.      ..
      Payments are to be paid through the probation officer of this court at
      the rate of $50.00    per month. First payment is due on or before
      January 1. 1929    and a like payment is due on or before the first day
      of each month thereafter until paid in full.
      (CHARLIE MANNING, JR did not pay court-appointed attorney and fine
      and/or court costs as directed and is currently delinquent $550.00 ).
                                   '-----   NOTICE OF DISPOSITION
                                            IN CRIMINAL DISTRICT COUR(' 2
                                            DALLAS COUNTY, TEXAS                             SEG   0004
L   6
             CASE NUMEIER F-9015003                                                          DATE 101899
             OFFENSE THEFT AGG 1,500                                                         TIME 150915
    5        REDUCED CHARGE
             THE STATE OF TEXAS VS. -
             DEF MANNING CHARLIE JUNIOR                         RACE 8 SEX-M . 00B 04.2259.
             BMO 9.8062347
             DISPOSED BY
             SENTENCE
               3 YRS TO STATE JAIL PROBATED            '                  APPEAL
                  SPECIAL CONDITION 7                                     MNT
                       700.00 FINE . 8 ,.:, - 186.25 COST                 SENTENCE TO BEGIN        000000
             ADDITIONAL CREDIT FOR TIME SERVED
             REMARKS    101099 DEFT NOT IN JAIL; PKOB VIOL MTN HIT HDFA'T N DUI F' TNT ON PROt
    23
    24
    2          RETURN ANY WARRANTS ON THIS CASE ONLY                                  - , - ..
             JIM HAMLIN
             DISTRICT CLERK                                           RELEASE INFORMATION
    2        DALLAS COUNTY y TEXAS                          I REMARKS
    3                                                       1
    3        ev KELLEY D                                    I
                DEPUTY CLE
                         R K'
         1
                                                  _
DATE: October 18, 19,.,
CAUSE NO.:F98 -15085J
THE STATE OF TEXAS                  Criminal District Court No 3
VS.                                 DALLAS COUNTY, TEXAS

Charlie Junior Mannina
                       STATE'S MOTION TO WITHDRAW  ITSMOTION
            TO REVOKE PROBATION OR PROCEED TO AN ADJUDICATION OF GUILT
TO THE HONORABLE JUDGE OF SAID COURT:
Comes now the District Attorney of Dallas County, Texas, by and through the
undersigned Assistant District Attorney, and in the above cause respectfully
requests the Court to allow the State to withdraw its Motion to Revoke .
Probation or Proceed to an Adjudication of Guilt.
                                    Respectfully submitted,
                                    BILL HILL DISTRICT ATTO
                                    DALLA            XA


                                             -   nt Dist ct Attorney


                                 ORDER
           The foregoing State's Motion to Withdraw its Motion having been
presented to the Court, same is hereby in all things granted, and the
Defendant is continued on   probation.


                                           624/
                                         JUDGE, CRT INAL DISTRICT COURT NO 3




ML#257934
                                                 BAIL BOND
                                   THE S. .CE OF TEXAS COUNTY OF DALLAS
                                                    VS



                RACE;                           SEX; ft\                  Dolir
- - - ==    -
                MISDEMEANOR                                      FELONY
JUDGE               •                                    BNO
                                    g
DATE                    7- .2 -
                             9               CASE
KNOW ALL MEN BY THESE PRESENTS: THAT WE,
UNDERSIGNED SUPERIOR BONDING
                                                      e4,97E.0,-..
                                                        I
                                                                                 PRINCIPAL,AND
                                     ,AS SURETY,ARE HELD FIRMLY BOUND UNTO THE STATE OF
TEXAS IN THE PENAL SUM OF               44.,..c.,//1",( DOLLARS ($ ../,..M,CriAND IN ADDITION
THERETO, WE ARE BOUND FOR THE PAYMENT OF ALL FEES AND EXPENSES THAT MAY BE INCURRED BY
ANY PEACE OFFICER IN REARRESTING THE SAID PRINCIPAL IN THE EVENT ANY OF THE STATED
CONDITIONS OF THIS BOND ARE VIOLATED FOR THE PAYMENT OF WHICH SUM OR SUMS WILL AND
TRULY TO BE MADE, WE DO BIND OURSELVES,AND EACH OF US, OUR HEIRS, EXECUTORS, AND
ADMINISTRATORS, JOINTLY AND SEVERALLY. THE CONDITE4 OF THIS BOND IS THAT THE
DEFENDANT HAS BEEN CHARGED WITH sp/i/                  49,4      AND TO SECURE HIS RELEASE
FROM CUSTODY IS ENTERING INTO THI 0 LIGATION BINDING HIM TO MAKE A PERSONAL APPEARANCE
(INSTANTER) BEFORE COURT TO WHICH THE SAME MAY BE TRANSFERRED AND BASED ON SAID CHARGE.
HABEAS CORPUS WITH WRIT-THAT IS SAID PRINCIPAL SHALL WELL AND TRULY APPEAR IN THE
              COURT OF DALLAS,TEXAS,     AM.,ON THE           DAY OF                , A,D.19
IN THE COURTROOM OF SAID COURT,IN THE COURTHOUSE IN THE CITY OF DALLAS,DALLAS COUNTY,
TEXAS PURSUANT TO THE ORDER OF THE JUDGE THIS DAY MADE,GRANTING A WRIT OF HABEAS CORPUS
ON APPLICATION OF SAID PRINCIPAL,IT HAVING BEEN CALLED TO HIS ATTENTION THAT SAID
PRINCIPAL IS RESTRAINED OF HIS LIBERTY BY A PEACE OFFICER OF DALLAS COUNTY,TEXAS,UNDER
ACCUSATION OF SAID CHARGE AGAINST THE LAWS OF THE STATE OF TEXAS,SAID WRIT BEING
DEPART THERE FROM WITHOUT LEAVE OF SAID COURT,PENDING EXAMINATION OF AND HEARING OF
SAID WRIT,INORDER TO ABIDE FINAL DETERMINATION THEREOF BY SAID COURT.
I,  VICTOR F. MONTOYA          ,00 SWEAR THAT I AM WORTH AT LEAST THE SUM OF      0                    00
DOLLARS,AFTER DEDUCTING FROM MY PROPERTY ALL THAT WHICH IS EXEMPT BY THE CONSTITUTION
AND LAWS OF THE STATE FROM FORCED SALE,AND AFTER PAYMENT OF ALL BY DEBTS, WHETHER
INDIVIDUAL OR SECURITY DEBTS, AND AFTER SATISFYING ALL ENCUMBRANCES UPON MY PROPERTY
WHICH ARE KNOWN TO ME, AND THAT I RESIDE IN DAT LAS              COUNTY AND HAVE PROPERTY
IN THIS STATE LIABLE TO EXECUTION WORTH SAID AMOUNT,OR MORE,AND THAT I PERSONALLY SIGNED
MY NAME AS SURETY TO THIS BOND. I FURTHER SWEAR THAT THERE ARE NO OUTSTANDING JUDGEMENTS
IN DALLAS COUNTY TEXAS,OR ELSEWHERE AGAINST THE AFFIANT AND THAT THE AFFIANT MAKES THIS
STATEMENT FOR THE EXPRESS PURPOSE OF INDUCING THE APPROVAL AND ACCEPTANCE OF SAID BOND
WITH HIMSELF AS A SURETY THEREON, WELL KNOWING, BELIEVING AND INTENDING THAT THE MAKING
OF THIS STATEMENT WILL INDUCE THE OFFICIAL CHARGED WITH THE DUTY OF ACCEPTING AND
APPROpf SAID ;OND TO ACCEPT AND APPROVE THE SAME, AND THAT ALL STATEMENTS HEREIN
AwiEtu         ELP ME GOD.




            3000 A0,9 ...316 Da..
       CI                                                                         FIANT-SURETY
                                                 ,4413
ADDRESS                                                           ADDRESS 230 S. INDUSTRIAL BLVD.
                    4 6J       -
CITY Deis-1 0 	ST              7.7k ZIP 74         09             CITY DALLAS               ST TEXAS ZIP 75207
PHONE'                     PO— / 007                               PHONE (214) 747-1166

                                                                   SWORN TO AND SUBSCRIBED BEFORE ME, ON
JAI ER                       A NCY
                                                                   THIS THE        DAY OF               ,19 eiPc7
TAKEN AND APPROVED BY ME THIS

 2c     DAY
                P           Li        19 1'6.
JIM BO              ,SHERIFF DALLAS COUNTY                         NOT        øLIC I    ND FOR DA LAS CO.TE!

 BY     I                             DEPUTY
                                                           BONDSMAN ACCOUNT II    645        5-23-1v
                                      Tt-YA6if                06

                                 NO BOND:             BOLID—ArialtIT           $    !SDD
                                                                                   pc(e_ s-s.G 6
     CAUSE NO. F9R-150R5J
                                                                                                      4-5
     CAUSE NO. F                 _1331113 2
 THE STATE OF TEXAS                                    CAPTAS TBSUED
                                       This JA da y of MAY        A.D. 1999
                                       Honorable RC:BF:CT FPANCJS
                                       Judge, Criminal District Court NO.3
 eldARLIE_LIIINIOR_MANNIAG____ )
 Defendant DSO #: 0765572               °234113‘
 DATE OF BIRTH:ILI/22/52                LAST KNOWN ADDRESS:                             At Large
 RACE: B    MALE _ FEMALE               1311E_WIX2IN-dgaT_AYEIDE____
 HAIR: BLAUZ_ EYES: BROWN               GALLNI,L2EXASL252013
 HT:   5'10"  WT: 175 lbs.
 Offense! ZEIZELT.ROPERDajmairm

 To any Sheriff or any Constable of the State . of Texas:
 YOU ARE HEREBY COMMANDED to take the body of
 CJIARLIE_ABINIQR_MANNING__    _ who has been charged by indictment for a
 felony offense and placed on probation, and him safely keeP cJ o that you
 have him before the Honorable ROBEET_FRANCIE, Criminal District Ct.No.3 -
 Dallas County. Texas at the Courthouse, thereof in the City of Dallas,
 instanter, then and there to answer THE STATE OF TEXAS against the said
 CHARLIE_,TiM,Mii_MA            for violation of the conditions of
 prohation in Cause No. F96-15085J
                 CAUSE NO. F

 State of Texas vs. MARTJES JUNIOR MANNING
 HEREIN FAIL NOT, but have you then and there this Writ, showing how
 you have executed the same.
      Given under my official seal of said Court of Dallas County, Texas,
                    this       day of _RAY   _ A D 1q99

, ATTEST                                                                             –—
 -Bifl Lo    District Clerk Judge,       RQEERTF2Akl_ej,a_________
Da                    as   District Court No.3 Dallas County, Texas
  Depu
                                                                IMMINEIEN                       el.

Came to hand this
                            2HERIEEL9--RETURNI

                             day of   Atry                       r
                                                                     /D•           Wirifi   Ka
                                                                                   girRINWPAI

                                                                 02. MINIM
                                                                .101,,.....
                                                                namaummomm
                                                                 Tor
                                                                   ,
                                                                 n...tc
                                                                        wows                    ir--
                                                                                   /IT v.
 RETURNED on this _262_ day of                                                                    L.
                                                                A
                                                                     ii,   •                '
Mileage
Fees                         Sherif                                                 County
Total                        By
                              CONDITIONS OF BOND

THE STATE OF TEXAS             INkTHE CRIMINAL DISTRICT COURT NO.3
                                           DALLAS COUNTY, TEXAS
VS.

Oharlie MAnnina Jr

CAUSE NO. F9S-15085J




It is the order of the Court that you comply with the following Conditions of
Bond:

(a) Report to the Dallas County Community Supervision and Corrections
    Department as directed by the Judge, to-wit: WEEKLY beginning 7/27/99
at     10:30
(o) Submit a urine sample on demand to the supervision officer of this court
    to determine the use of controlled substances.




Witness our Signatures this    22      day of      July          1999




            Defendant
C- 257934
                                                A4 143b1M%
                                                . 51Upervision Officer
                     TOIPLIL9

      PROBATIQN VIOLATTog
                                                                          ‘BONO-AMOUNT $
            CAUSE NO. F98-15085.1
            CAUSE NO. F
      THE STATE OF TEXAS                                                   ZARIAS_ISSURED
                                                        )   This J.L. day of MAY       A.D. 1999
      VS.                                               )   Honorable ROBERT FRANCIS
                                                        )   Judge, Criminal District Court NO.3
      CHARLTE annum ammarran
      Defendant DSO 1: 0785572
      DATE OF BIRTH: 114/22/52           LAST KNOWN ADDRESS:                                  At-Laxon
      RACE: B 11 MALE _ FEMALE                sononumg ARMOR
      HAIR: BLACK_ EYES: BROWN           DALLAs, writs 75208
      HT:   slue! WT: 125 lbs.
      Offense: IHEEr--11QEZETY-AGOZ115a0
                      2

      To any Sheriff or any Constable of the State of Texas:
      YOU ARE HEREBY COMMANDED to take the body of
      CHARLTE         MANNINO            who has been charged by indictment for a
      felony offense and placed on probation and him safely keep so that your
      have him before the Honorable ROMPRT vAANCTS, Criminal District Ct.No..3
      Dallas County, Texas at the Courthouse, thereof in the City of Dallas,
      instanter, then and there to answer THE. STATE OF TEXAS against the said
      CRART,TX JUNTOR MANNING           for violation of the conditions of
      prdbation in Cause NO. Foes - isnan.1
                                CAUSE NO. F

      State of Texas vs. CRARLTAR aftwoR mmairwo
      HEREIN FAIL NOT, but have you than and there this Writ, showing how
      you have executed the same.
           Given under my official seal of said Court of Dallas County, Texas,.
                                     this J.1_ day of             A.D. 1999..


                                                    441            a

7:'neD141   .
                 "
                4,
                 ,
                   District Clerk    Judgei,,BORXR,
                       Texas District Court m...3.
                                                a Dallas County, Texas
                                                                       'FRANCIS

                                ••
                       [11:7
                                               gRWRTFIV I   R lommi
  C
      airie!•;t . hand this
                0:                             day of                             , A.D. 19




      RETURNED on this                         day of                             , A.D. 19
  Mileage            $
  Fees                $                                 Sheriff   J. BOWLES                 County
  Total               $                                 By                                  Deputy
NO. F98-15085-J                          *
THE STATE OF TEXAS                      CRIMINAL DISTRI,_ COURT NO.3
V S.                                    DALLAS COUNTY, TEXAS
CHARLIE JUNIOR MANNING                  APRIL TERM 1999
           NOTION TO PROCEED WITH AN ADJUDICATION OF GUILT
COMES NOW the State of Texas by and through her Criminal District Attorney and
would show the Court the following:
That CHART-TR MANNING , defendant was duly and legally placed on probation for
a period of a years in the above entitled and numbered cause in Criminal
District Court No. 3 of Dallas County, Texas, on the 3         of mgcsman_,
192B, for the offense of:
                               THEFT/PROPERTY/AGO/$1,500
                              AS INCLUDED IN THE INDICTMENT
That the Defendant has violated the following conditions 00.1.m.n
of said probation in that
                                    (SEE ATTACHED)
This violation occurred after       12-3-W1          and during the term of probation.
Wherefore, the State prays that said Defendant be cited to appear before this
Honorable Court and show cause why the Court should not proceed with an
adjudication of guilt on the original charge.
This the -1.1.---day of       MAY       ------A D 1999.

THE STATE OF TEXAS             BILL HILL, Distri t A               Dallas County Texas

OPPOSES BOND                                  BY:
                                                    ASSVSTANT   DfggCT
                                                                     lr ATTORNEY


A copy of this motion was delivered to the e/fendant on the                day of
                  , A.D. 1999
                                               COMMUNITY SUPERVISION OFFICER
I received a copy of this motion on the                 day of
A.D. 1999.
                                               Defendant ML#257934 Pro03.010
 **********************
 •     FILED
 *                        *
 *    JIM HAMLIN   *
 * DISTRICVCLERK *
 * DALLAS N, TEXAS *
 *                        *
 *                        *
 * - DEPUMY        *
 **********************
 rf/WL
NC. F98-15085-J
    Deferred Motion

THE SPATE    TEXAS                  CRIMINAL DISTRICT COURT NO. 3
VS.                                 DALLAS COUNTY, TEXAS
CHARLIE'JUNi& MANNING               APRIL TERM 1999


(d) OBEY ALL THE RULES AND REGULATIONS OF THE PROBATION
     DEPARTMENT, AND REPORT TO THE PROBATION OFFICER AS
     DIRECTED BY THE JUDGE OR PROBATION OFFICER; TO-WIT:MONTHLY
     (CHARLIE J. MANNING did not report to the probation officer as
     directed for the months of February, March, April 1999.)
(3) PAY A PROBATION FEE OF $40,00 PER MONTH TO THE PROBATION
     OFFICER OF THIS COURT ON/OR BEFORE THE FIRST DAY OF EACH MONTH
     HEREAFTER DURING PROBATION.
     (CHARLIE J. MANNING did not pay probation fees as directed and is
     currently delinquent $190-00 )
(1) DEFENDANT WILL PERFORM 1 20 HOURS OF COMMUNITY     SERVICE
     RESTITUTION ENROLL AND COMMENCE SAID CSR - ON/OR BEFORE
     1-1-99 AND COMPLETE A miNaMum OF 10 HOURS PER MONTH UNTIL
     COMPLETION OF CSR ON/OR BEFORE 1=31--. 200G. PERFORM
     CSR HOURS AT AN APPROVED COMMUNITY SERVICE PROJECT DESIGNATED
     BY THE CSCD. A PROCESSING FEE OF $50.00 PAYABLE TO THE
     VOLUNTEER CENTER WILL/WILL NOT BE REQUIRED FOR REFERRALS
     THROUGH THE VOLUNTEER CENTER.
     (CHARLIE J. MANNING has failed to perform 12011OurO.dVCommunity
     Service Restitution hours at 10 hours per month. Probationer
     has failed to begin his Community Service Restitution hours.)
(m) MAKE RESTITUTION IN THE AMOUNT OF $500 00     FOR THE LOSS
    SUSTAINED BY THE INJURED PARTY. PAYMENTS ARE TO BE PAID
    THROUGH THE PROBATION OFFICER OF THIS COURT AT THE RATE OF
    $25.00      PER MONTH. FIRST PAYMENT IS DUE ON OR BEFORE
     1-1-99     AND A LIKE PAYMENT IS DUE ON/OR BEFORE THE FIRST
      DAY OF EACH MONTH THEREAFTER UNTIL PAID IN FULL.
      (CHARLIE J. MANNING did not pay restitution payments as directed
      and is currently delinquent $75.00    )
 (n) REIMBURSE DALLAS COUNTY, TEXAS, IN THE AMOUNT OF $RAA.2
     FOR THE SERVICES OF A COURT-APPOINTED ATTORNEY AND FINE AND/OR
     COURT COST. PAYMENTS ARE TO BE PAID THROUGH THE PROBATION
     OFFICER OF THIS COURT AT THE RATE OF $50.00     PER MONTH.
     FIRST PAYMENT IS DUE ON OR BEFORE 1-1-99 AND A LIKE PAYMENT
     IS DUE ON OR BEFORE THE FIRST DAY OF EACH MONTH THEREAFTER
     UNTIL PAID IN FULL.
     (CHARLIE J. MANNING did not pay restitution payments as directed
     and is currently delinquent $150.00 )
                                               c
, FORM: 7                                  T       i       J                              -PRUDAT1EN.
   REV, .. 09 /01 /^T


 THE STATE OF TEXAS                                               IN THE — CRIMINAL DISTRICT
                                                                  COURT
 CHARLIE MANNINO JUNIOR                                           DALLAS COUNTY


                                   DEFERRED ADJUDICATION ORDER

                                                                     OCJOSEP      TERM, A.,D             199B
 ,.., UDGE PRESIDING:       ROSERT FRANCIS                           DATE OF ORDER:              12/03/98

 ATTORNEY                                              ATTORNEY
 FOR STATE: S           rio ruN                        FOR DEFENDANT: NOEMI COLLIE

           :                      AOGRAVATED THEFT OF PROPERTY THE VALUE OF 1500 OR MORE
                                   T.N.IT LESS   THIN '020,000

               DEGREE: . STATE JAIL                        DATE OFFENSE COMMITTED              06/22/?B

 CHARGING
 INSTRUMENT : I ND I CT MENT                               PLEA GUILTY

 TERMS CF FLEA DAROIN'
 (IN DETAIL): - '.' OPEN

'PLEA TO ENHANCEMENT
.PARAGRAPH(ST:   N/A
                                                                                                  ................
 FINDTNII5 ON
  DEADLY
  T
          WEAPON,
   AI AS OR FREADIEE,
  AND/OR
  FAMILY VIOLENCEI:

 DATE COMMUNITY FUDERVISION
 IMPOSED:             I 2/03/9a                                            COSTS YES

 PERIOD OF SUPERVISION                                              AHD A FINE OF 1:700.00
                                                                                          7.
 FINE PROBATED: YEE                                            RESTITUTION/REP     TION        YES

 CONCURRENT UNLESS OTHERWISE SPECIFIED,                   **


     • •       ON THIS DAY SETSET FORTH ADDLE THE ABOV .-.: STYLED AND
                                                                     ,
                                                                       NOM2ERE,D CAUSE CAME
 1 . 0 TreIOC.. THE .. ;FIATE oF. TEXAS AND DEFENDANT APPEARED 2-Y 'ANOITHPOUGH . THE' 'ADOVE
 NAMED   ATTORNEYS AND ANNOUNCED-.READY FOR TRIAL. DEFENDr-,HT APREAREB'IN PERSON IN
 OPEN . CCLRT,        NT-T:RE              NAS NOT REPRESENTED GY • COUNSEL,.„.. DEFENDANT
 KNOWINCLY:„. INTELLIGENTLY. AND VOUNTARILY WAIVED THE RiGi -n            TO RSPRESPNTATION
 2Y COUNSEL.. DEPENDANT, ,-1F4 PERSON AND 'IA NRITING IN UPEN COURT WANNEO-HIS • RIGHT
 OF TRIAL - DY• jURY . WITWTHF- CONSENT AND APPROVAL OF H1B AlTORNE'T, - THE •ATTORNEY
 FOR.,-THE      STATE4. AND',THE,,OCURT. WHERE SHOWN AMOVE THAT THE CHPGINO INSTRUMENT
 WAG:'.DY . .• INFORMATION, INSTEAD OF INDICTMENT, THE DEFENDANT om, IjITH THE CONSENT
 ANDAPPROVAL•                 "ATTOPMEY, WAIVE HIS RIGHT hi PROSECUTION • BY INDICTMENT AND
                                                                           .VUL. 417 IiOS 59
                                                      •          NO                ,
                s                 I        .              .
 'AUREETOBE .TRIED ON AN INF RNATION ALL. SOGH•WA IVERS           IREEMENTS AD CONSENTS
  WERE IN WRITING AND FILED        'THE PAPERS OF THIS CAUSE    1 .: 10R TO THE DFFENDANI
  ENTERING . HIS FLEA HEREIN.' DEFENDANT WAS DUCY ARRAIUNED AND IN OPEN COURT'
  ENTERED , THE    ABOVE     PLEA II)      THE    CHARGE' CONTAINF,D 'IN THE CHARGING
  INSTRUMENT, AS SHOWN ABOVE .. - - DEFENDANT WAS ADMONISHED BY THE COURT
  THE- CONSEQUENCES OF - snTe PLEA . AND DEFENDANT PERSISTED IN ENTERING:SAID
  PLEA,' AND IT, PLAINLY APPEARING TO THE ' • COURT THAT DEFENDANT IS MENTALLY
  COMPETENT', AND SAID FLEA, IS..FREE AND VOLUNTAY THF SAID PLEA 'WAG
  OCCUTEO BY . THE COURT AND IS NOW. ENTERED    ,
                                                       OF RECORD AS THE FLEA HEREIN      , -
  OF DEFENDANT. DEFENDANT IN OPEN COURT, ,IN WRITING HAVING WAIVED THE READING tl F
  THE CHARGING. INSTRUMENT, THE APPEARANCE ,:CONFRONTATION, AND .CROSS-EXAMINATION,
  OF WITNESSES, AND AGREED THAT THE EVIDENCE MAY BE BY STIPULATION,' CONSENTED TO
  THE INTRODUCTION OF TESTIMONY ORALLY, BY 'JUDICIAL CONFESSION, BY ' AFFIDAVITS,
  WRITTEN STATEMENTS OF 'WITNESSES AND ANY OTHER DGCUMENIARY'                 SUCH
  WAIVER AND CONSENT HAVING BEEN AFPRCVED BY THE ; COURT IN WRITING AND
  FILED IN THE PAPERS OF THE CAUSE . AND THE COURT HAVING HEARD 'DEFENDANT'S
  WAIVER OF THE READING OF THE CHARGING INS1PUMENT,' AS SHOWN          ,ABOVE, DEFENDANT'S
  PLEATHEREID, THE EVIDENCE SUB MITTE,    D AND THE ARGUMENT O F COUNSEL, IS OF 'THE
  OPINION FROW.THE EVIDENCE 'SUBMITTED THAT THE EVIDENCE SUBSTANTIATES THE:
  DEFENDANT'S GUILT OF - THE OFFENSE SHOWN ABOVE AND THAT • THE OFFENSE WAS COMMITTEE.,
  BY SAID DEFENDANT ON THE DATE SET FORTH ABOVE.          THE COURT FURTHER MAKES' ITS
' FINDINGS AS TO DEADLY WEAPON', FAMILY VIOLENCE, BIAS                    PREJUDICE,   AND
• RESTITUTION OR REPARATION' i"-,S $ET FORTH ABOVE..
               AND WHEN Et+IMN ABOVE THATTHERE WAS A PLEA BARGAIN AGREEMENT, THE
    DEFENDANT WAS INFORMED AS TO WHETHER THE COURT WOULD FOLLOW OR REJECT . SUCH
    AGREEMENT AND IF TIE LOjR7 REJECTED SUCH.AOREEMENT THE DEFENDANT WAS GIVEN AN
    OPPORTUNITY TO WIII-T.PAW HIS PLEA PRIOR TO ANY FINDING ON THE PCEPc.' .
               WHEN II IS SR .:MN ABOVE THAT RESTITUTION HAS BEEN 000ERED,..041 THE
  COURT DETERMINES THAT THE INCLUSION OF THE VICTIM'S NAME AND ADDRESS'.IN THE
  JUDGMENT IS NOT IN THE BEST 'INTEREST OF THE VICTIM, THE FL - ON OR AGENCY
' WHOSE ! NAME AND ADDRESS IS SET OUT IN THIS UUDGMENT WILL ACCEPT AND FOFWARD THE
  RESTITUTION PAYMENTS TO THE VICTIM.
                 AND WHEN IT IS SHOWN B;ILOW THAT PAYMENT OF THE LIORHC OF LEG1AL
    SERVICS FPOVILED ro THE DEFENDANT IN THIS CAUSE HAS BEEN ORLEI,ED, THE :COURT
    Fl q D.S. THAT THE DEFENDANT HAG.THE FlNANC'IAL PETPURCES TO ENABLE THE'Ll7i-ENDANT TO
    OFFSET SAID 00111 N THE AMOUNT ORDERED--
                THE COU:T BEING OF THE OPINION THAT , THE BEET INTERESTS OF E;OCIETY
    AND THE DEPENNT WILL EE SERVED . DY DEFERRING FURTHER FROCEEDIN          olYPOUT:
    ENTERING AN ADJUDICATION OF GUILT;
                IT IS THEREFORE ORDERED, ADJUUGED AND DECREED BY THE COURT THAI THE
    DEFENDANT DE AND HEREBY IS PLACED ON COMMUNITY SUPERVISION FOR A PERIOD OF TINE
    AS SHDWN APOVE SUBJECT TO THE TERMS AND CONDITIONS .0V CD1M!JNITY SUPERVISION
    IMPOSED Bf L•rA AND BY THE COURT AND SERVED UPON THE DEFENDANT. IT IS FURTHER
    ORDERED THAI IRE DEFENDANT PAY THE FINE ASSESSED, II ANY, UNLESS PAYMENT OF THE
    FINE HAS DEEM PROBATED, AS SHOWN ABOVE, COURT COSTS, COSTS AND EXPENSES OF
    LEGAL SERVICES PROVIDED e y THE COURT APPOINTED  ATTORNEY IN THIS CAUSE, IF ANY
    AND RESTITUTION OR REPARATION ASSET FORTH • HEREIN. • '    •
                                                                      •
                CONDITIONS CF COMMUNITY SUPERVISION ALL . ATIASHED HERETO AND ARE
    INCORPORATED FOR ALL PURPOSES AS A PART OF THIS JUDGMENT.
              FOLLOWING THE DIS P OSITION OF THIS CAUSE. THE DEFENDANT'S FINUERPRINT
  WAS IN OPEN COURT, -PLACED 'UPON A CERTIFICATE OF- : FINGERPRINT. 'SAID CERTIFICATE
  IS ATTACHELD J1ERETD (INC IS INCUR I'         BY REREPENE AS PG,ST OF THIS
, JUDGMENT.
              COURT COSTS IN: THE AMOUNT OF $126.
S'EST 1 TUT ION IN THE AMOUNT OF   .00          10 Ea FIU TO
■::'4 E1r3RESS:.
              REf   NOT TO EXCEED $6.00
19/ut

                                            CAUSE NO.                     isoeS
STATE OF TEXAS
                                                                                                   RICT COURT
VS
  OACUEL                       -
                      jkAtbY 64101Tr                                                               LAS COUNTY, TEXAS


                                                      WAIVER
                              FELONY PLEA OF GUILTY
                                      INDICTMENT / INFORMATION

    Corn      w the Defe dant with the consent and approval of Defendant's attorney and does in person, writing, and in open
court        h right t.,-      .ry and requests the Court to consent to and appro this waiver.


Attor ey for fendant
     Comes now the undersigned attorney for the State and consents to and approves Defendant's waiver of jury.

                                                                                            "
                                                                                Assist=trict Attorney
                                                                                Dallas County, Texas
     Comes now the Court and hereby consents to and approves Defendant's waiver of jury in this cause.




     ot applicable.
                                   ORDER CHANGING NAME OF DEFENDANT (IF APPIJCABLE)
     Comes now the Defendant and suggests to the Court that Defendant's true name is other than that set forth in the charging in-
strument and requests that the charging instrument and all other papers in this cause be amended so that the Defendant's true name
will hereinafter be shown to be:


                                                                                Defendant

MOTION GRANTED. SO ORDERED.
                                                                                JUDGE



                                    DEFENDANTS WAIVERS AND JUDICIAL CONFESSION
   Comes now the Defendant In open Court in the above entitled and numbered cause represented by Defendant's attorney with
whom Defendant has previously consulted and makes the following voluntary statement:
     I. That I am the person named in the charging instrument in this cause.
     2. That I am mentally competent and that !understand the charge contained in the charging instrument in this cause and enter
my plea as set forth herein.
     3. That I have been advised as to the consequences of a plea of guilty or nobo contendere including the minimum and maxi-
mum punishment provided by law and that any recommendation of the prosecuting attorney as to the punishment is not binding on
the Court.
     4. That I understand that I have the right to a trial by a jury whether I plead "guilty', "not guilty" or 'nob contendere".
     5. That! have the right to remain silent but if I choose not to remain, silent, anything
                                                                                       ,      I may say can be used against me.
     6. That I have the right to be confronted with the witnesses against me whether I have a trial before the Court or the jury.
     7. That I have the right to be tried on an indictment returned by a grand jury.
     However, I desire to waive and do waive the following rights:
      1. 1 waive the right to be prosecuted by a Grand Jury Indictment and announce my election and consent to be charged by an
Information, where trial is not by Indictment.
     2. I waive any defect, error or irregularity of form or substance in the charginginstrument.
     3. I waive arraignment and the reading of the charging instrument.
      4. I waive my right to remain silent and state that I will testify and make a judicial confession of my guilt knowing anything I
may say can be used against me.
     5. I waive in writing and in open court the appearance, confrontation and cross-examination of witnesses, and 1 further con-
sent to an oral or written stipulation of the evidence and testimony and !agree to the introduction of testimony by affidavit, written
statements of witnesses, a judicial confession and any ether documentary evidence.
     6. I waive any additional time for arraignment or preparation for trial, and !waive the right to a 10 day waiting period for trial
after the appointment of counsel (if counsel appointed) and announce ready for trial.
                               CONDITIONS OF PROBATIO
THE STATE OF TEXAS                     IN THE CRD4INA1 ISTRICT COURT NO.3
Vs.                                            DALLAS COUNTY, TEXAS
                          Z
  ellRAIE j‘tr;i00. elANNII   	061-               TERM 199
                  -1 0g0
CAUSE NO.1: 1       5                   REGULAR PROBATION
                                        DEFERRED ADJUDICATION   XY,   •

                                        SHOCK PROBATION
                                        'STATE JAIL FELONY   >Of

                                     BOOT CAMP
In accordance with the authority conferred by the Adult Probation and
Parole Law of the State of Texas, you have been placed on probation on this
date I - 3 - 415          for a period of         years. It is the order of
this Court that you comply with the following conditions of probation:
(a) Commit no offense against the laws of this or any other State or the
     United States, and do not possess a firearm during the term of
     probation;
(b) Avoid injurious or vicious habits, and do not use marijuana,
    narcotics, dangerous drugs, inhalants or prescription medication
    without first obtaining a prescription for said substances from a
    licensed physician;
(c) Avoid persons or places of disreputable or harmful character and do
    not associate with individuals who commit offenses against the laws of
    this or any other State or the United States;

(d) Obey all the rules and tegulations of the probation department, and
    report to the Probation Officer as directed by the Judge or Probation
    Officer; to-wit: WEEKLY, MONTHLY, TWICE MONTHLY

(e) Permit • the Probation Officer to visit you at your home or elsewhere,
    and notify the Probation. Officer not less than twenty-four (24) • hours
    prior to any changes in your home or employment address;
                                                                            •
(f) Work.faithfully at suitable employment as far as possible, and seek
    the assistance of the probation officer in your efforts to secure
    employment when unemployed;-
(g) Remain within a specified place; to-wit:Dallas County, Texas, and do
    not travel outside Dallas County, Texas,
    without first having obtained written permission from the Court;.
(h) Pay Court cost and fine, if one be assessed, in one or several sums to
    the District Clerk of Dallas County, Texas;
(i) Support your dependents;
(j) Pay a probation fee of $40.00 per month to the Probation Officer of
    this Court on or before the first day of each month hereafter during
    probation;
                                                        PAGE 1 of 3
     7. I waive the right to a pre-sentence investigation and report and request that none be made. If a pre-sentence report has
been made, I agree that the Court might review it concerning punishment.
     8. I further understand that where there is a plea bargain agreement and the punishment assessed by the Court does not ex-
ceed the agreed recommendation, I do not have the right to appeal without permission of the Court, except for those matters raised
by written motions filed and presented to the Court prior to trial.
       0 Ig..niter a t and
    1 d4                I judicially confess that I am the person named in the charging instrument and that I understand the
charge contalne        erein and
                  I am GUILTY of the offense of THEFT OF PROPERTY OF THE VALUE OF
                                                     OR MORE BUT LESS THAN S20,000.00                            i1500 .00
                                                                                                                             .,-.1.-

    exactly as alleged In the charging instrument including any amendments or modifications thereto and !confess that I did un-
    lawfully commit the said offense in Dallas County, Texas on tbe 2..-49w day of . 7-c/j/e. 10       Mg? i

                                                                  OR
                   I plead NOW CONTENDERE to the                                                 THE VALUE OF         §1500.00
                                                                     F PROPER                     $20,000.00
                                                                        UT
                         - '
                                                 '
                                                11.2:                                                              Se44          4'044
                                                                                                                                   2:
     exactly as alleged        charging ins meat Including any amendments or modifications thereto and understand and a
     that the Court can consider the evidence and stipulation of testimony in determining guilt;
and I further state that my plea is made freely and voluntarily and is not influenced by any consideration of fear or any persuasion
or any delusive hope of pardon, and I request the Court to consider probating any sentence imposed.
     I further understand that in the event that I am convicted; unless I . waive the right to.appeal or am precluded from appeal by
acceptance of a plea bargain agreement that is followed by the Court,.asset out in paragraph 8 herein, I have the legal right of ap-
peal and also the right to be represented on appeal by an attorney of my choice, or if I am indigent and unable to pay for such at-
torney or the record on appeal the Court will, without expense to me, provide an attorney and a proper record on appeal.
     I agree that the Court may consider my judicial confession as evidence in this case.
     I understand that if! am not a citizen of the United States of America a plea of guilty or nob o contendere for the offense charged
may result in deportation, the exclusion from admission to this country, or the deniatof naturalization under Federal law.
     Having read all of the above waivers, consents, agreements and statements arid liming had them explained to me by my attor-
ney, I now request the Court to accept them and I state that they are made voluntarily, knowingly, and int 'gently and I further
stat      t the statements contained in my judicial confession are true and correct.. This the 3 day of


                     e
Witnessed                                                                          óendnt
                                                     ATTORNEY FOR DEFENDANT
    I have consulted with the Defendant concerning the plea in this case and I have advised the Defendant of the Defendant's rights
and the charge to which the Defendant is pleading. I believe the Defendant to be competent and approve and agree to the waivers,
agreements and statements that the Defendant has signed herein. I agree and consent to the waiver of indictment if prosecution by
infOrmation, waiver of defects in charging instrument, agreement to stipulate testimony, waiver of additional time for arraignment
or 10 days to prepare for trial, waiver of arraignment, waiver o         and I ask the Court to accept said waivers and agreements
and I announce ready for trial and enter Defendant's plea                 NOW               ;7ERE be
                                                                                                 11         t•   ourt.

                                                                                       . 11 ejbd4e
                                                                                  Attorney for        Defendant


                                                                                  State Bar No.        Otbref (00
                                                        ATTORNEY FOR STATE
     Before the entry of the Defendant's plea herein, the above requests, waivers, agreements and stipulations are hereby consented
to and approved by me, the attorney representing the State.                                                              -1

            2—                                                                                                                       _
Date                                                                              Assistant D 1.! et Attome
                                                                                  Dallas County, Texas
                                                                                  State Bar No.
                                                                JUDGE
     It clearly appearing to the Court that the Defendant is mentally competent and is represented by competent counsel and that
said Defendant understands the nature of the charge against the Defendant and that the Defendant has been warned by the Court
of the consequences of the plea entered herein including the minimum and maximum punishment provided bylaw, that the Defen-
dant, attorney for Defendant and the attorney for the State consent to and approve the waiver of trial by jury and agreement to stipu-
late the testimony in this case, the Court, therefore, finds such plea,:and all waivers, agreements, and consents contained herein to
be freely and voluntarily made and accepts the Defendant's plea and approves the consent tb Stipulate testimony.

       DEC 3 tqa
Date           .                                                                  JUDGE
THE STATE OF TEXAS                  ---        CRIMINAL DISTR    COURT NO.3
VS        \itrinnof- A1/10/31144o              DALLAS COUNTY, TEXAS
                    g  c
CAUSE NUMBER P ii-lo ,co                  J
00 THE DEFENDANT WILL REPORT TO THE FRANK CROWLEY BUILDING, 133 NO.
       INDUSTRIAL BOULEVARD, 9TH FLOOR, DALLAS, TEXAS 75207 ON 12-I 9g
       1998 AT W 00 A0 FOR A POST INTERVIEW.
( ) PAY A FINE AND/OR COURT COST IN THE AMOUNT OF $        THROUGH -
     THE PROBATION OFFICER OF THIS- COURT AT THE RATE OF $           PER
     MONTH. FIRST PAYMENT IS DUE ON/OR.BEFORE                 AND A LIKE
     PAYMENT IS DUE ON/OR BEFORE THE FIRST DAY OF EACH MONTH THEREAFTER •
     UNTIL PAID IN FULL.
( .) EFFECTIVE              THROUGH             ', DO NOT OPERATE A MOTOR
      VEHICLE UNLESS IT IS EQUIPPED WITH A DEEP LUNG BREATH ANALYSIS
      MECHANISM APPROVED BY THE TEXAS DEPARTMENT OF PUBLIC SAFELY.
( L)   DEFENDANT WILL PERFORM la° HOURS OF COMMUNITY SERVICE RESTITUTION
       ENROLL AND COMMENCE SAID CSR ON/OR 'BEFORE       1-/-       , 1999 AND

       BEFORE 1-51- 2000         ,            1 .
       COMPLETE A MINIMUM OF 10 HOURS PER MONTH UNTIL COMPLETION OF CSR.ON/OR
                                   -
                                            PERFORM CSR HOURS AT AN APPROVED
       COMMUNITY SERVICE PROJECT DESIGNATED BY THE CSCD. A . PROCESSING FEE OF
       $50.00 PAYABLE TO THE VOLUNTEER CENTER WILL/WILL NOT BE REQUIRED FOR
       REFERRALS THROUGH THE VOLUNTEER CENTER.
                                                                      •
(NI) MAKE RESTITUTION IN THE AMOUNT OF $ 1O00.00 FOR THE LOSS
      SUSTAINED BY THE INJURED PARTY. PAYMENTS ARE TO BE PAID -
      THROUGH THE PROBATION OFFICER OF THIS COURT AT THE RATE OF
      $ 25%06       PER MONTH. FIRST PAYMENT IS DUE *ON OR BEFORE •
               4
        1 -1- 1 /4i AND A LIKE PAYMENT IS DUE ON/OR BEFORE THE FIRST
      DAY OF EACH MONTH THEREAFTER UNTIL PAID IN FULL.       6,43G,25
       REIMBURSE DALLAS COUNTY, TEXAS, IN THE AMOUNT OF $ 1=MG322t „Inn()
       FOR THE SERVICES OF A COURT-APPOINTED ATTORNEY AND FINE AND/OR
       COURT COST. PAYMENTS ARE TO BE PAID THROUGH THE PROBATION
       OFFICER OF THIS COURT AT THE RATE OF $ q      co
                                                        50-
                                                         PER MONTH.
       FIRST PAYMENT IS DUE ON OR BEFORE ' 1-1-19 7 AND A LIKE PAYMENT
       IS DUE ON OR BEFORE THE FIRST DAY OF EACH MONTH THEREAFTER
       UNTIL PAID IN FULL.
( ) COMPLY WITH THE DIRECTIVES OF THE SPECIAL SUPERVISION UNIT
     CONDUCTED BY THE DALLAS COUNTY C.S.C.D. REMAIN IN SAID
     UNIT FOR NOT LESS THAN 180 DAYS.

( ) THE DEFENDANT WILL OBTAIN A GENERAL EQUIVALENCY DIPLOMA
  •   (G.E.D.) COMMENCE ON OR BEFORE          AND COMPLETE SAID G.E.D.
       ON OR BEFORE             •
( ) THE DEFENDANT WILL SUBMIT TO URINALYSIS AT THE REQUEST OF A PROBATION
     OFFICER TO DETERMINE ILLICIT DRUG USE.

( ) THE DEFENDANT WILL HAVE NO CONTACT WITH THE COMPLAINANT
                            DURING THE TERM OF PROBATION.
                                               PAGE 2 Of 3
THE STATE OF TEXAS                         CRIMINAL DISTRIk COURT NO.3
      t
VS . C IARYI   •..\ (AA ok   Hi 0(3        DALLAS COUNTY, TEXAS
CAUSE NUMBER F'qg-150135.643

( )   SUBMIT TO A PERIOD OF DETENTION IN                          FOR A TERM OF
              DAYS, STARTING
( ) WITHIN FIFTEEN (15) OR FORTY-FIVE (45) DAYS, THE DEFENDANT
     SHALL SEEK                               THROUGH AN AGENCY
     APPROVED BY THIS COURT, WHICH OFFERS SAID SERVICES, SUCH AS
                          . IF                     IS DEEMED
     NECESSARY, THE DEFENDANT SHALL ABIDE BY ANY AND ALL TREATMENT
     DIRECTIVES,COMPLY WITH THE RULES AND REGULATIONS OF THE
     APPROVED AGENCY, PAY ALL COSTS INCURRED FOR SUCH SERVICES AND
     CONTINUE IN SAID TREATMENT UNTIL RELEASED BY THIS COURT.
( ) COMPLETE A DRUG/ALCOHOL EDUCATION PROGRAM WITHIN 181 DAYS.
(0) THE DEFENDANT WILL REPORT IMMEDIATELY AFTER THE POST SENTENCE
      INTERVIEW TO THE COMMUNITY SUPERVISION AND CORRECTIONS DEPARTMENT
      COMPREHENSIVE ASSESSMENT AND TREATMENT SERVICES PROGRAM (C.A.T.S.);
      PARTICIPATE IN C.A.T.S. BY OBEYING ALL PROGRAM INSTRUCTION AND/OR
      TREATMENT FOR SUBSTANCE ABUSE OR MENTAL HEALTH; AND CONTINUE WITH SUCH
      ADHERENCE UNTIL RELEASE IS GRANTED BY THE PROGRAM OR THE COURT.



     You are hereby advised that under the law of this State, the Court
shall determine the terms and conditions of your probation, and may at any
time during the period of probation, alter or modify the conditions of your
probation. The Court also has the authority at any time during the period
of probation to revoke your probation, or proceed to adjudication, for
violation of any of the conditions of your probation set out above.
Wit                ignatures this     Z e4 day of   1)£C       99 ?
 , t (__   c
                                                            C012k4dedijr----
           Probationer                                            Judge
           ML#
                                                           Probation Officer




                                                               PAGE 3 of 3
                                                       i-\
                         Cause No.            1508S eat"
THE STATE OF TEXAS                                IN THE
V.                                                DISTRICT COUR
                                                  DALLAS COUNT
CAo-rJe
                          pm   BARGAIN AGREEMENT
TO THE HONORABLE JUDGE OF SAID COURT:
     Comes now Defendant, Counsel for Defendant, and Counsel for
State herein and would show that a plea bargain agreement has been
entered into between the undersigned, and that under the terms of
said agreement both side agree they will waive their right to a
jury trial and agree to nd recommend the f llowing:
Defendant will plead                 guilty                      nobo conte ere
Defendant will testify                   will not testify
          confinement in Penitentiary for                     years.
                                              g              —
          confinement in [State Jail] [SeanO y=064+ for                     (111=1
                                                                           [years]
          fine $ r167)
          NO PROBATION
     /
 V        PROBATION TO BE GRANTED FOR          years subject to all the
          terms and conditions imposed by the trial court.
          Further, the judge, as provided by Article 42.12, Sec. 11 &
          15 V.A.C.C.P., may at any time during the period of probation
          alter or modify the conditions.
          confinement in [State Jail] [County Jail] for                   days as
          a condition of Probation.
          supervised work or community service for                        hours as
          required by Article 42.12, Sec. 16 V.A.C.C.P.
          SHOCK PROBATION TO BE GRANTED         days after sentence,
          subject to good behavior of defendant in the Penitentiary.
          participation in SPECIAL ALTERNATIVE INCARCERATION
          PROGRAM.
Conviction to be as follows:
                                                              Misdemeanor
                 Non-conviction Deferred          Nibt-4* tA1C.A.4
                 Probation                          g(prp),       Restitution
          No credit for back time served
Defendant's back time date is:
Additiol: al provisions of the agreement are:          CI
                                                            F;194/4.Aol
 p(40     i      Cf
                                                            6l411240 -WiWirov6

The undersigned certify they have read the terms of the abov
agreement and that it fully contains all the ovisions of said
agreement.
JOHN VANCE
DISTRICT ATTORNEY
DALLAS COUNTY, TEXAS
By
         Assis nt D str ct Attorney                  oun                  endant
If a victim impact statement has been returned to the State, a copy
of said statement shall be turned over to the Court by the State's
attorney prior to the Court's acceptance of this plea.
Rev. 6/95                                      eittpria■raldea
                                N.. Cc(               —

THE STATE OF TEXAS                                         IN    THE
VS.                                                        DISTRICT COURT -4       ,
                                                                                       7   OF
 (244,4                                                    DALLAS COUNTY, TEXAS

             FINDINGS, CONCLUSIONS AND RECOMMENDATIONSOF MAGISTRATE
                                   ORIGINAL PLEA
     The above styled and numbered cause having been duly and legally referred to a
magistrate for a hearing on a'negotiated-plea of guilty, ndlo contenders or true, the
following findings, conclusions and recommendations are hereby made- by the magistrate
for consideration by the District Judge:
          FINDINGS:

          ON THE      73r7"A"    DAY OF   11.42c_e_16...-126,r                   CillP •
  X       Defendant appeared in open court with. his/her attorney, the Honorable

            1\364Z.Na
          Defendant in open court and in writing, and with the consent and approval of
          his/her attorney, waived his/her right to prosecution by indictment and
          agreed to be tried on an affidavit and information.
  X       Defendant waived his/her right to trial by jury in person and in writing in
          open court, with the consent of the attorney for the State and approval.
                                                                              ,    of
          the Magistrate. '
  X       Defendant in open court and in writing waived the reading of the charging
          instrument, the appearance, confrontation and cross-examination of witnesses,
          and agreed that evidence may be stipulated, and consented to the introduction
          of testimony orally, by judicial confession, by affidavits, written
          statements of witnesses and any other documentary evidence. Such walyer :and
          consent was approved by the Magistrate and filed with the papersof`fhis'
          cause.
          Defendant was duly admonished of the consequences of entering his/her plea
          and as to the range Of pufifilimea invdped herein.
                                                       L.
  X.      Defendant pleaded guiltykial.a-co.n.tentieve/ e rue to the offense of::
                         g                                       g      $1500.00
                      ni   rrOF PROPflitTY OF THE wou R OF
                      OR MORE BUT LfSS THAN $20,000.00A6t,c§/Piatirisi .



  X       Defendant was admonished according to Art,' 26.13 of the Code of Criminal,
          Procedure. (Non-Citizen)

          THE EVIDENCE PROVES BEYOND A REASONABLE DOUBT AND THE MAGISTRATE FURTHER FINDS:

  X       Defendant is mentally competent.
  X       The judicial confession/stipulation admitted herein is sufficient in law to
          prove a prima facie case.
          Defendant used or exhibited a deadly weapon, to-wit:
                                       during the commission of or during immediate
          flight from the offense.
      X   The offense was committed on the             day of          -atmes......        ,
          The enhancement paragraph(s) alleged in the charging instrument are true.

      X   Defendant found to have committed the offense as charged in the charging
          instrument.
          Defendant found to have committed an offense other than that charged in the
          charging instrument, to-wit:
        CONCLUSIONS:

  X     Defendant entered his/her plea freely and voluntarily.

  A     Defendant was not coerced or    unlawfully pursuaded to enter his/her plea.

  X     The plea bargain agreement should be followed.

        Defendant, after being given a copy of the terms and conditions of probation,
        understood those terms and conditions.

        RECOMMENDATIONS:

        Defendant be found not guilty.

        Defendant be found guilty of the offense of




        The finding of guilt and further adjudisption be deferred and Defendant be
        placed on probation for a term of                   years.

        A fine of (700 AS A CONDITION OF PROBATION.                be assessed.
                                                 STATE/COUNT?
                                                                        .
        Defendant be assessed confinement in the Dallas County Jail tor a period-of
                                     days.

        Defendant be assessed imprisonment in the Texas Department of Corrections for
                                     years.

                                                 of
         Probation be granted for a period

                                                      7-
                                                           7b
                                                            3
                                                                ccg byears.'
         Restitution: to be viat'eTraIne-dkvf $6Z 00.           °          be ordered.

         Court costs be assessed.

         Grant Defendant's (waiver of 10 days to prepare) (w
         (waiver of delay or arraignment).

         Enhancement paragraph(s) are true.

        A deadly weapon was used or exhibited.

         ADDITIONAL RECOMMENDATIONS:




                                                                    1998
       SIGNED THIS                     TIAX,OF                                    , 19



                                        MAGISTRATE

                     ORDER ADOPTING ACTIONS OF MAGISTRATE

        BE IT KNOWN that the Court has reviewed the actions taken by the Magistrate
sitting for this Court in the above numbered and styled cause, which include all
findings, conclusions and recommendations contained in this document; all orders
contained on the docket sheet in this cause and within the papers filed in this
cause; as well as any exhibits introduced into evidence in this cause.

        IT IS HEREBY ORDERED AND DE ED that the Court specifically adopts and ratifies
the actions taken by Magistrate                                on behalf of this Court
in compliance with Subchapter D of            o    e exas Government Code and i
further GRANTS DENIES probation to Defendant.

        SIGNED THIS THE




                                                                       District Court
                                        Dallas County, Texas
                                                                         ,rm
                                           No. r   ig
                                                       - )5DWGris.        •
                                                                                 DIS
              nri TEXAS V,                  IN THE
                                             COURT OF DALLAS COUNTY,

            COURT'S ADMONITION OF STATUTORY AND CONSTITU
                RIGHTS AND DEFENDANT'S ACKNOWLEDGEIVIEEN

       The Court hereby admonishes you of the following Statutory and Constitutional Rights prior
your entry of a pl          nob o contendere in this case pursuant to Article 26.13 of the Texas Code
of Criminal Procedure and the Constitutions of Texas and the United States of America:
                                                                   -    7 iscob—rt<4090
       1.      Y°311116CPW/gaihifi-iime■Fof                              15_0(00
                 OR MORE BUT LESS           THAN $20,000.00           r'94264-ecrr
and the range of punishment is                               .4A-44
                          Co                             TATE JAIL FOR 180 DAYS TO 2 YEARS,
              Defendant admonishMs001                            liOjta       WM114110,000.
                                                                                      •
        2.     Any recommendation as to what your punishment should be by the prosecuting attorney
is not binding on the Court. I will follow the plea bargain agreement in this case, if there is one, unless
evidence is presented that makes me unable to do so and, if so, I will tell you and allow you to
withdraw your plea.

       3.     If judgment is rendered in this case- and the punishment assessed does not exceed the
punishment recommended by the prosecutor . and agreed to by you and your attorney, in order to
prosecute an appeal for a non-jurisdictional defect or error that occurred prior to the entry of the, plea,
the Notice of Appeal shall state that the trial court granted permission tp appeal or shall specify that
those matters were raised by written motion ancptuled on before trial.

      4.      If you are not 'a s,Itizetrot the United States of America; a plea of guilty tor liolo
contendere before me for the- offense charged may result in your deportation, the exclusion from
admission to this country, or a denial of naturalization under Federal Law.

        5.      If you have a court-appointed attorney, you have a right to have ten (10) days from the:,
date your attorney was appointed to prepare for trial. You have a right to have two (2) entire days after
being served a copy of the charging instrument to be arraigned unless you are on bond. You have a,
right to be tried on an indictment returned by grand jury.

       6.      If you receive deferred adjudication and a violation of probation occurs, you may be
arrested, detained, and a hearing conducted, limited to the determination of whetherithe court should
proceed to adjudication of guilt on the original charge or not. No appeal may be taken from this
determination. If there is an adjudication of guilt, all proceedings, including assessment of punishment,
pronouncement of sentence, granting of probation, and your right to appeal continue as if the
adjudication of guilt had not been deferred. If there is an adjudication of guilt, the full range of
punishment would be applicable to your case.
                                                                                   . 0Xsarai:4
                                                            JUDGECIri
                                                                    NG
                                       ACKNOWLEDGMENT

       I have read the above and foregoing admonitions by the Court regarding my rights. I understand
the admonitions, and I understand and am aware of the consequences of my plea. Furthermore, my
lawyer has explained to me all of the admonitions given by the Court in this document.

        igned this 3 day of Da--                   , 19 `/V .


COUNSEL Fe R DEFENDANT                                       DEFENDANT
NocAi A-, CselL4-
PRINTED NAME OF COUNSEL                                     PRINTED NAME OF DEFENDANT
BAR CARD NO. OnVICOZ:1                                                                            5-19-94
RAm188111 lee
  DEFENDANT HAIMINS„. CHARLIE "NyiloR BM 042259                                         '—`IARGE THEFT A66 1,500
           MA:
  ADDRESS 1306 VOODLAVW AVE, DALLAS, TX                                                                80H1) -
                                                                                    LOCATION
    FILING AGENCY TX0570200                 DATE FILED 'fur.* 25 '     1998
                                                                                            COURT
-
    COMPLAINANT        FLORE$,i 141611i
                                   _ L                                                         F-9815085

...C/c         DAMON BLACKRALL


    THE STATE OF TEXAS
                                                          Jc        IEkt-v
                                                                                        CAUSE NO                  -   I   Pa5-
    VS.                                                                01A              eAA:14/1         DISTRICT COUR14-3

                                                                                                  DALLAS COUNTY, TEXAS

                                                        JUDICIAL CONFESSION
         Comes now Defendant in the above cause, in writing and in open Court, and consents to the stipulation of the
    evidence in this case and In so doing expressly waives the appearance, confrontation and cross-examination of
    witnesses. I further consent to the introduction of this Judicial Confession, and testimony orally, by affidavits, written
    statements of witnesses and other documentary evidence: Accordingly, having waived my Federal and State consti-
    tutional right against self-incrimination, and after having been sworn, upon oath, I judicially confess to the following facts
    and agree and stipulate hat these facts are us and correct and co stitute the evidence in this case:

          On the                   day of                         19   7                    in Dallas County, Texas, I did unlawfully,


          unlawfully, knowingly and intentionally appropriate property, namely: exercise control
          over property, other than real property, to-wit: one (1) cassette player, one (1) sow,
          one (1) cellular telephone, one (1) power shear, one (1) drill, three (3) disc grinders
          and two (2) extension cords, of the value of at least $1,500.00 but less than
          620,000.00, without the effective consent of MIGUEL FLORES, the owner of the said
          property, with the intent to deprive the said owner of the said property,

               And further did knowingly and intentionally appropriate property, namely: exercise
          control over property, other then real property, to-wit: two (2) drills, three (3)
          saws, one (1) cassette player and one (1) grinder, of the value of at least $500.00 but
          less than $1,500.00, without the effective consent of ALVARO BECERRA, the owner of the
          said property, with the intent to deprive the said owner of the said property,
                                                                              y
               And defendant did appropriate all the above described propert pursuant to one
          scheme and continuing course of conduct, and the aggregate .7lue of said appropriated
          property is at least $1,500.00 but less then _620,94M)

                                                                 E         trE
                                                                   tec $                -
                                                                   BILL           coon
                                                                war-       a




    I further judicially confess that I committed the offense with which I stand charged exactly as alleged in the
    Indictment this cause.




                                                                                                            Defendant

                                                                                                  3
    SWORN TO AND SUBSCRIBED before me on the                                   day of       OEC       INS             19

                                                                                        BILL LONG, CLERK
                                                                                        DISTRICT COURTS OF
                                                                                        DAL CO NTY, TEXAS

                                                                                        By     /h /4/4, 240
                                                                                             Deputy District Clerk

    Defendant's agreement to stipulate and waiver of confrontation and cross-examination of witnesses are in all
    things approved by the Court The above Judicial Confession is hereby approved by the Court.
                                                                                             likigvarA
                                                                                        PREIMING JUDGE
                                                       'J UDICIAL CONFESSION
• THE STATE OF TEXAS                       CAUSE NO.    fl(f " I SWS
                                                            .       -


  VS.                                  X



                                           DALLAS COUNTY, TE


                  REQUEST FOR REFERRAL TO MAGISTRATE


  TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now defendant in the above cause, with his undersigned
  counsel, and would show that he, his counsel, and the attorney
  for the State have entered into a plea bargain in this cause, and
  defendant hereby waives his rights to have this cause heard on his
  plea by a District Judge, and requests that this cause be referred
  to a Criminal District Magistrate of Dallas County, Texas, by the
  said District Judge, so that defendant might enter his plea herein
  before said Magistrate and receive the punishment and results
  contemplated b the plea bargain agreement of the parties. .




        Coun el for Defendant                          Defendant



       NOW COMES John Vance, Criminal District Attorney of Dallas
  County, Texas, who consents to and approves of the referral of
  this cause by the District Judge to a Criminal District Magistrate
  of Dallas County, Texas, so that defendant might enter his plea
  herein in pursuance of the plea bargain agreement entered into
  between the parties.


                                            JOHN VANCE
                                            DISTRICT ATTORNEY
                                            DALLAS OUNTY, TEXAS


                                            By:        kipiVL4A0 P1414-441.-■...



                              ORDER OF REFERRAL

       The above and foregoing waiver, consent, and request for
  referral to a Magistrate having been presented to me, same is
  hereby in all things approved. This cause is hereby referred
  to a Criminal District Magistrate of Dallas County. Texas, for
  the purposes of defendant entering his plea in accordance with
  the plea bargain agreement entered into by and between the defendant,
  counsel for defendant and counsel for state in this case.

         SIGNED   AND ENTERED   this       day    of       we 3    MR    . 19




       I hereby find that
                                nd 'vo untarily waived his right to
  defendant herein, has freely and
  have this case heard by a District Judge of Dallas County.


                                                      1"1"1111"1"1.
                                                   M0ISTRATE


         /87 - PLEA BARGAIN
                              IN THE             Gbc... 41-3    DISTRICT COURT
                                                DALLAS COUNTY, TEXAS


           THE STATE OF TEXAS
                                                                                                    CAUSE NO.(S)
                   VS.
CAN0.11 NO. tA                                                                                 Fi't - 1 STIVS

                                                         CASE INFORMATION

The Defendant in this cause is charged with the oqense of Abir
                                                                                                          1 O0 - 213 aw
                                                                                         degree felony. The possible punishment for this

offense is


              PLEA BARGAIN DATA                                                           CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                 Case passed by agreement to:
recommend the following:
                                                                                        12-- 3 -          r          at _too_opm
                                                                                for the purpose of:
            Years TDC                  Days in Dallas
                                       County Jail

      2       Years Probated for    3           Years.

             Days in Dallas County Jail Probated

for                            Days.                                            which will be the                      setting of this case.

$       "1
             00           Fine 4-   4(.0e rki                                   The appearance of the Defendant at the next setting

                                                                                (IS)            waived.




Anal:slam DIstes Anomey                                       lor Dere                                    D endant



p
                                                             ,
                                                          61:)            W2           -4,74_                         1W- 4/1-c,
    hone Number




                                                         ORDER AND FINDING


                                     State (IS / IS NOT) found to have, in fact, been ready this date




                                                                  MOAN Judge




                                                                         Dale
                                IN THE                Ck43         DISTRICT COURT
                                                   DALLAS COUNTY, TEXAS


        THE STATE OF TEXAS
                VS.                                                                                  CAUSE NO.(S)

                                                                                                 \--1F-t5a5
                                                           CASE INFORMATION

The Defendant in this cause is charged with the offense of                                 --r-L..44        Iso. - Lc? on--.0
                                                                                       _.degree felony. The possible punishment for this

offense is


           PLEA BARGAIN DATA                                                              CONTINUANCE DATA

On a plea of Guilty, the District Attorney will                                  Case passed by agreement to:
recommend the following:
                                                                                      11 — '26         18        at

                                                                                 for the purpose of:
          Years TDC                       Days in Dallas                                                  /41113/1
                                          County Jail

          Years Probated for                      Years.

         Days in Dallas County Jail Probated

for                             Days.   400••                                    which will be the                     setting of this case.

                         Fine      r1-2k1                                        The appearance of the Defendant at the next setting

                                                                                 (IS)/ (IS NOT) waived.
                                C.6 — • I




            A4Wil■
  Istant MauIcl Mornay



  (tC3- (49----                                                                                           e(hylef,i-



                                                           ORDER AND FINDING

                                        Slate (IS / IS NOT) found to have, in fact, been ready this date




                                                                   D1011t1   Judge
                                                                                   ,
                                                    .'      •                                         7                                                     ,
                                                     ."                Pnlins County
                                                                               .                  .            Scree
                                                                                                                   ,

N                        OM.        AA. ()At                                                                                 Er Of Birth:


Identification Number                                                         Completed B W. -


        Was inmate a medical, mental health, or suicide nsk 'during any o copied or confinement with the Department?
        Yes      No         If Yes, when?                                    Unknown

    •   Does arresting or transporting Officer believe that the inmate is a medical, mental heilth or suicide risk?
        Yes'          No           Unknown

                                               .
                         A. Questionnaire FOC- Hetet
                                                 'nee                                                                     B. Observation Questions
         '.
              Have You ever receWed MH/vIR           services   or
              ether ineMal health services?
              If yes, what services?
                                                                t, I                                            ,

                  Do you knovi. -where you are?
                                                                                                      •     Mies the individual seem unusually
                                                                                                            confused or preoccupied?
                                                                                                                   '
                       season is this?                                                                      poop
                                                                                                             .    theindividual talk veFY rapidly or Seem
                                                                                                            to be iii an unu.sdalty good mood?
                                                                                                             Dees the individual cleini to he SeeneoPeelse .. Yes'
                                                                                                             like a . famouspersen or a fiPtidnifignier          '
 5. (a) . " Soinetimea people tell me they hear voices that
             other people don't seem to hear. What shout
             you?

     (b) If yes, ask for an explanation: "what do you
           hear?


                                                   ':     C.Siiicide    ted            '
                                                                                           tiotti 1 Oh                Boar
              -                            '
 11. , }hive.yeneVei ittempted sii4e oi                                                     14:                         kOn, drugs ot *inking; litve you
   ..     ' . 60.1/1/02 2  r                                                                                        for
                                                                                                                        dii5.*Oout. steep or had a long
 If yes..Whest71 ' f ' ' .   •          bA .                                                                       ci in PutilifeWlien'•You felt yeti
      h ?
 W i' -."' ffirriglienr.jr.:11trilf                                                                         , endletic 'tit, Orbited? '
 Howl    . 637..frWil
                    iiiiPIP                       Maiirdr■imi i

  12.             Ate y thinking about killinginnrself today? ..                                               ye you e4erienced a recent loss otdesili of -
                                                                                                               ainkineulret Or friend or are yei,Weitied
                                                                                                                lit major problems other than your legal
                                                                                                                                                     ,

  13. (a) Have you rvei4censo down that you couldn't                                        16.                     4-001,140.'s!.111 0derneli'
           de anything famete than a week?'                                                                     titeire Irelpie* or hopeless?
            af ne, go to 14),

        2, Do 3jou feekihx
                        —k*OiloW1-

COMMENTS                       1.
                                                                                           *
A AKA° inappropriate rsspoge, Except as spproIrmat7 in A3, mnduateAfl    l evaluation                                                 HeanItServices
               0                                                                      0 suicide Precautions                           Signed
PiSilOsiTiOD:      No  Inio. .kinnno,n Needed      Rialto  To Plyelnan*Settaes
                                                                                             ,
 WHITE ORIGINAL - INTAKE'                         CANAIfY COPY - MAGISTRA                                 PINICCOPY - MEDICAL' '               GOLDENROD COPY
                                                          I

         Jae
FOAM 188-B
                             -
  DEFENDANT MANNING, CHARLIEr NIOR BM 042259                                                 CHEFT AGO 1,500
         'AKA:                                                                  (%IsIARGE
  ADDRESS 1306 WOODLAWN AVE, DALLAS, TX                                                      BOND
                                                                             LOCAllON
  FILING AGENCY TX0570200                            June 25, 1998
                                        DATE FILED                               COURT
  COMPLAINANT FLORES, NIGUEL                                                        F-9815085

  c/c        DARRON BLACKMAIL


                                              TRUE BILL OF INDICTMENT

 IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS: The Grand Jury of Dallas County,
                                            LY                          98
 State of Texas, duly organized at the                  Term, A.D. 19                   of the
     204TH JUDICIAL
                             District Court               Dallas County, in said court at said
 Term, do present that one               MANNING, CHARLIE JUNIOR                                               , defendant,

 on or about the   .22ND                    JUNE                        98
                               day of                         A.D. 19           in the County of Dallas and said State, dld




      unlawfully, knowingly and intentionally appropriate property, namely: exercise control
      over property, other than real property, to-wit: one (1) cassette player, one (1) saw,
      one (1) cellular telephone, one (1) power shear, one (1) drill, three (3) disc grinders
      and two (2) extension cords, of the value of at least $1,500.00 but less than
      $20,000.00, without the effective consent of NIGUEL FLORES, the owner of the said
      property, with the intent to deprive the said owner of the said property,

           And further did knowingly and intentionally appropriate property, namely: exercise
      control over property, other than real property, to-wit: two (2) drills, three (3)
      saws, one (1) cassette player and one (1) grinder, of the value of at least $500.00 but
      less than $1,500.00, without the effective consent of ALVARO BECERRA, the owner of the
      said property, with the intent to deprive the said owner of the said property,

           And defendant did appropriate all the above described property pursuant to one
      scheme and continuing course of conduct, and the aggregate value of said appropriated
      property is at least $1,500.00 but less than $20,000.00,




 against ttwiromfectdignity of the State.
                                                                             t-NA A '.       A       AAA. n
THE STATE OF TEXAS          WARRANT # F9815085
COUNTY OF DALLAS            AFFIDAVIT FOR ARREST WARRANT OR CAPIAS
          BEFORE ME, the undersigned authority, on this day
personally appeared the undersigned affiant who, after being duly
sworn by me, on oath stated:
          My name is - W- I -OLA._pf
                       L   . S N
                                                , and I am a peace
officer of the City of Balch Springs, Dallas County, Texas.
          I have good reason to believe and do believe that on or
about the 22ND. day of JU14E,1998, one MANNING, CHARLIE JUNIOR A
BLACK MALE, 042259, did then and there in the City of Balch
Springs, Dallas County, Texas, commit the offense of THEFT MIT
$1,500. BUT LESS THAN $20,000 which is a violation of section
31.03 of the Texas Penal Code, STATE JAIL FELONY.
          My belief is based upon the following facts and
information: SGT. J. SPURGER #297 , Investigator,
Balch Springs Police Department who participated in the
investigation of the alleged offense, furnished to me, the
Affiant, on MANNING, CHARLIE JUNIOR , the following information:
ON 06-22-98 AT APPROXIMATELY 0618 HOURS, OFFICER C.MEEHAN #350
AND SERGEANT J.SPURGER #297, WERE DISPATCHED TO A VEHICLE
BURGLARY THAT HAD JUST OCCURRED AT THE QUAIL VILLAGE APARTMENTS,
LOCATED AT 12223 QUAIL DRIVE, IN BALCH SPRINGS, DALLAS COUNTY,
TEXAS. TWO WITNESSES AT THE QUAIL VILLAGE APARTMENTS, SHANE
STEEDMAN W/M 01-07-73, AND RHONDA REITES W/F 06-29-77, RELAYED
INFORMATION TO THE BALCH SPRINGS COMMUNICATIONS OPERATOR WHILE
THE OFFICERS WERE IN ROUTE. UPON ARRIVAL OFFICER MEEHAN MET WITH
THE WITNESSES, AND A COMPLAINANT MIGUEL FLORES W/M 10-31-67. THE
WITNESSES DESCRIBED THE SUSPECT VEHICLE AS A BLUE OR SILVER
NISSAN MAXIMA OCCUPIED BY TWO BLACK MALES. THE WITNESSES STATED
THAT THEY OBSERVED ONE OF THE SUSPECTS BREAK A WINDOW ON A WHITE
VAN, REMOVE TOOLS FROM THE VAN, AND PUT THE TOOLS IN SUSPECT THE
VEHICLE. THE SUSPECT VEHICLE THEN FLED EAST ON QUAIL DRIVE, AND
TURNED SOUTH ON GLENSHIRE. OFFICER J.GLOVER #198 WENT TO THE
AREA OF SOUTH BOUND IH635 AT SEAGOVILLE ROAD TO WATCH FOR THE
SUSPECT VEHICLE. OFFICER GLOVER WAITED ONLY A COUPLE OF MINUTES
BEFORE HE OBSERVED A VEHICLE THAT MATCHED THE DESCRIPTION OF THE
SUSPECTS. THE SUSPECT VEHICLE EXITED IH635 AND WENT WEST ON HWY
175. OFFICER GLOVER PULLED ALONG SIDE OF THE SUSPECT VEHICLE AND
OBSERVED THAT THE BACK SEAT WAS FILLED WITH TOOLS. OFFICER
GLOVER STOPPED THE SUSPECT VEHICLE IN THE 9600 BLOCK OF HWY 175.
THE SUSPECT VEHICLE WAS IN FACT A LIGHT BLUE 1992 NISSAN MAXIMA,
BEARING TEXAS LICENSE PLATE #XCY69Z. SERGEANT SPURGER RESPONDED
TO OFFICER GLOVER'S LOCATION FOR ASSISTANCE. THE DRIVER
IDENTIFIED HIMSELF AS MANNING,CHARLIE JUNIOR B/M 04-22-59, AND
THE PASSENGER IDENTIFIED HIMSELF AS BLACKNALL,DARRON DARELL B/M
11-11-70.
THE SUSPECTS WERE DETAINED WHILE OFFICER MEEHAN BROUGHT THE
WITNESSES TO THE LOCATION. BOTH WITNESSES POSITIVELY IDENTIFIED
BLACKNALL AS THE PERSON THAT THEY OBSERVED BREAKING AND ENTERING
THE WHITE VAN. THE WITNESSES ALSO POSITIVELY IDENTIFIED MANNING
AS THE DRIVER OF SUSPECT VEHICLE. A COMPUTER CHECK OF THE
VEHICLE REVEALED THAT IT IS REGISTERED TO. CHARLIE MANNING.
SERGEANT SPURGER TOOK POLAROID PICTURES OF THE VEHICLE AND THE
PROPERTY BEFORE ANY OF THE ITEMS WERE REMOVED. CHARLIE MANNING
AND DARRON BLACKNALL WERE BOTH PLACED UNDER ARREST, AND THE
VEHICLE WAS IMPOUNDED. MIGUEL FLORES FILED AN OFFENSE REPORT,
SERVICE #98-0022552A, WITH THE BALCH SPRINGS POLICE. MR.FLORES'
VEHICLE IS A WHITE 1990 FORD VAN, BEARING TEXAS LICENSE #93531-IL.
COMPLAINANT/FLORES LISTED THE FOLLOWING ITEMS AS STOLEN: 1-
MILWAUKEE HAMMER DRILL SER#897A797281540 VALUED AT $150, 1-MAKITA
DISC GRINDER SER#2015377E VALUED AT $130, 1-MAKITA DISC GRINDER
SER#2022933E VALUED AT $130, 1-SNAPPER LITE POWER SHEAR SER#9749E
VALUED AT $300, 1-SONY AM/FM CASSETTE JAMBOX VALUED AT $20, 1-
ORANGE EXTENSION CORD VALUED AT $20, 1-YELLOW EXTENSION CORD
VALUED AT $20, 1-MOTOROLA CELL PHONE SER#1796UNJ387Y VALUED AT
$300, 1-CRANE SUPER SAW ("MIGUEL FLORES" ENGRAVED ON CASING)
VALUED AT $300, 1-MAKITA DISC GRINDER SER#1989723E VALUED AT
$130, AND A TOOL BOX CONTAINING MISCELLANEOUS HAND TOOLS VALUED
AT $60. MIGUEL FLORES CAME TO THE BALCH SPRINGS POLICE
DEPARTMENT AND POSITIVELY IDENTIFIED HIS PROPERTY WHICH WAS AMONG
THE PROPERTY REMOVED FROM MANNING'S VEHICLE. MR.FLORES' PROPERTY
WAS PHOTOGRAPHED AND RELEASED TO HIM. THE TOTAL AMOUNT           OF
PROPERTY STOLEN/RECOVERED IN THE BURGLARY OF MR.FLORES I VEHICLE
IS $1,560. DURING THE COURSE OF THE INVESTIGATION IT WAS
DISCOVERED THAT TWO OTHER VEHICLE BURGLARIES OCCURRED DURING THE
SAME TIME PERIOD, AND IN THE SAME AREA OF COMPLAINANT/FLORES.
ALVARO BECERRA W/M 08-28-48 FILED OFFENSE REPORT (SERVICE #98-
0022552B) FOR THE BURGLARY OF HIS 1989 CHEVROLET VAN, BEARING
TEXAS LICENSE #WH6304. COMPLAINANT/BECERRAIS VEHICLE WAS ALSO
PARKED AT THE QUAIL VILLAGE APARTMENTS LOCATED 12223 QUAIL DRIVE,
AT THE TIME OF OFFENSE. COMPLAINANT/BECERRA LISTED THE FOLLOWING
PROPERTY AS STOLEN: 1-DEWALT DRILL SER#85965 VALUED AT $180, 1-
CRANE CIRCULAR SAW VALUED AT $280, 1-CRANE CIRCULAR SAW VALUED AT
$280, 1-DEWALT DRILL SER#1144 VALUED AT $180, 1-NEWTECH AM/FM
DUAL CASSETTE JAMBOX SER#704053952 VALUED AT $70, 1-MAKITA
GRINDER SER#2015468 VALUED AT $130, AND 1-CRANE CIRCULAR SAW
VALUED AT $280. THE TOTAL AMOUNT  OF PROPERTY STOLEN/RECOVERED IN
THE BURGLARY OF MR.BECERRA I S VEHICLE IS $1,400. MR.BECERRA
POSITIVELY IDENTIFIED HIS PROPERTY FROM THE ITEMS REMOVED FROM
CHARLIE MARKINGS VEHICLE. MR.BECERRA I S PROPERTY WAS PHOTOGRAPHED
AND RELEASED TO HIM. A THIRD OFFENSE, SERVICE #98-0022552C, WAS
REPORTED BY ROY L.MARTIN W/M 02-26-58, AN EMPLOYEE OF IONICS
AHLFINKER WATER COMPANY. MR .MARTIN REPORTED THAT DURING THE SAME
TIME PERIOD HIS VEHICLE WAS PARKED AT THE QUAIL BROOK TOWN HOMES,
 LOCATED AT 3301 GLENSHIRE, WHICH IS DIRECTLY ACROSS THE ROAD FROM
 THE QUAIL VILLAGE APARTMENTS.
    MR.MARTIN SAID THAT THE FOLLOWING ITEMS WERE REMOVED FROM HIS
    1989 FORD PICKUP, BEARING TEXAS LICENSE #ES4596, WITHOUT CONSENT:
    6-RACE TEST KITS VALUED AT $150, 1-GREY TOOL BOX WITH ASSORTED
    TOOLS VALUED AT $150, 1-TOOL BELT WITH ASSORTED. TOOLS VALUED AT
    $150, 1-CHECK BOOK (REGISTER ONLY) VALUED AT $5, AND 1-ELECTRONIC
    CURRENT METER VALUED AT $100. MR.MARTIN CAME TO THE BALCH
    SPRINGS POLICE DEPARTMENT AND POSITIVELY IDENTIFIED THE FOLLOWING
    PROPERTY FROM THE ITEMS RECOVERED FROM CHARLIE MANNING'S VEHICLE:
    6-WATER TEST KITS VALUED AT $150, 2-MYRON EP METERS VALUED AT
    $150, 1-SKIL CORDLESS DRILL VALUED AT $100, 1-SEAL KIT VALUED AT
    $20, 1-TOOL BELT WITH ASSORTED TOOLS VALUED AT $150, 1-TOOL KIT
    WITH TOOLS VALUED AT $100, 1-BOTTLE OF STP BREAK FLUID VALUED AT
    $2. THE TOTAL AMOUNT RECOVERED IN THE BURGLARY OF MR.MARTIN'S
    VEHICLE IS $672, AND THE ITEMS WERE PHOTOGRAPHED AND RETURNED.
    DURING THE INVESTIGATION IT WAS DISCOVERED THAT THE METHOD OF
    ENTRY WAS CONSISTENT ON ALL THREE OFFENSES. EACH OF THE
    COMPLAINANT'S VEHICLES HAD BROKEN WINDOWS.
                        I believe this information furnished by a fellow Peace
                        Officer is credible.
             WHEREFORE, AFFIANT request that an arrest or capias be
    issued for the aboye accused individual (s) in accordance with
    the law.


                                                Ai.FIANT
                SUBS IBED AND SWORN TO BEFORE ME on this the                   day
                of                       , 19

                                          6...,44A-   &AL-,
                                        0 ARY, IN AND FOR DALLAS COUNTY, TEXAS
         SANDRA CERDA
' A MT    cobwasioN EMS
                                       MY COMMISSION EXPIRES
7        October 31. 2000                                              (AVOD


                    MAGISTRATE'S DETERMINATION OF PROBABLE CAUSE
                                    „ %4#
                    On this the r  o  day of ju4Je           ,19
                    the undersigned Magistrate hereby acknowledges
                    that he has examined the above affidavit and has
                    determined that probableogamsg i7 for the issuance
                    of arrest warrant for $41e0Intltill4ual
                                                .......     (s) accused
                    herein.                        I   'es
                                                           •



                                                       %

                                                        Aid - 7011-/
                             MAGISRATE. IN01p                  S COUNTY, TEXAS
    (X) FELONY ARREST AFFIDAVIT
    ( ) MISDEMEANOR ARREST AFTER
	
                                                                                                                                                                   F ia€A//401.
                                                                                   S\-2A5
           NORM                                        .0,2/                                                           Reporter
                                                                                                                                              cip_w
                 F809279                                                               10-'
                                       —31"-'—                                                                                                                         Atty. for Defendant
                                                                                                                         A-Eno
    THE STATE OF TEXAS,
    VS.
                                                                 ..
                                                                 '

                                                                                                        M               Wetting Judge                                  Appellant Attorney
                             ALVII ERVIN. DEGRAFTENREED                                                                                                               (appointed/retained)
                            RL         A/      1
                              I ,SOM; ,. ;, /4■ 1DEGREE • FELONY, AS CHARGED IN                        Date                       MEMORANDUM OF PAPERS FILED                                 1111            111
                                                                                                                                                                                                                   )-
                                                                                                                                                                                                                        1.
    OFFENSE                  THE INDICTMENT                  , • ,•• •                                                                                                                                             1—
                                                                                                                                                                                                                   Z
                                                                                                            1
                                                                                                                9-i-                                                          a///01          (.0 IL
                                                                                                                                                                                              re L.) 0
                                                                                                                                                                                              1.1.I i 0  L
                                                                                                                                                                                                                   D
                                                                                                                OCT                              I                                                  Ul
                                                                                                            2         0 3 1995 , .. PROB VIOL MTN   FI -WARRT ISMS,                           <      0 1 .
                                      l 5                                                                                                                                                     IL >
    INDICTMENT FILEIY            CT
                                            J990
                                                                                                                 ApR 22    riia,4-0;41,                   o A )0y / te. I
                                                                                                                                                                                              i•-• 0 In
                                                                                                                                                                                                     Ne
                                                                                                                                                                                              30.4 !LI 0
                                                   .
                                                                                                                                                                                              cc 2      <
                                                                                                                                               L,1 j i                                                 6
    Copy of indictment served on Defendant 	                Certified copy of indictment delivered	
                                                            to the Sheriff to be served on Defendant
                                                                                                            4                                li°° 0. 24 50                    3(4) 1 4'
    in County Jail on
                              Pate
                                                            in the CountyJail on
                                                                                         Date
                                                                                                                   1
                                                                                                            5 01 0- 1 C0
                                                                                                                                            6
                                                                                                                                  *.ki)) - P (4ircr■ a
                                                                                                                                                      a
                                                                                                                                                                a tAyarnn- '1%.               E0 E
                                                                                                                                                                                              .., '-0
                                                                                                                                                                                              01,0
                                                                                                                                                                                                                   0
                                                                                                            5 4/t ti ri Amentled PaolAwik.Trectinz,04,
      C                                                                                                          c c                                                                          0     E
                                                                                                                                                                                                    CO
       I - CI - c) 0
    Judgment Rendered                                                                    19
     N g oG S
              -
                            ,,,_ 9-                                                    0. 94L,5-e,          7
                                                                                                              JUN 3
                                                                                                                    -   $Zinwce 1'1 R Fxmlfes\it( 10 (31 Ny Fcaii.                                       lj u,
                                                                                                                                                                                                                   z
                                                                                                                                                                                                    cS
                                                                         / 0 9-                             0 DEC — 0 1999         PROB VIOL MTN W/DRAWN-DEFT CONT ON PROB
                                                                                                                                                                                              La cp
                                                                                                                                                                                              = cc c,                        LL
    Book          i     1
                            SI                           Page                                                                                                                                 1- u.-1
                                                                                                                                                                                                    zi.
                                                                                          19
                                                                                                            9
                                                                                                                Lin eel gedi      ,146,619 kr            al
                                                                                                                                                              Rci. gocr
    Sentenced
                                                                                                        1
                                                                                                            ° RR. 4               issA 4/ (thcbi 3revit
    CREDIT FOR TIME SERVED.	                                                   VEIT21.11122.211-.
                                                                               BY
                                                                                                        11                  V'     ff-aq fe-kaira
    BEGINNING ON DATE OF:                                                                               12
    Attorney                                                                                            13
    Address                                                                                             14
    Received Copy of indictment on
                                                                DA.                                     15
                                                                                                                                                                 Folder No.         of
                            CAUSE NO. F90-34163-1, .
                                 ML# C.35894

   THE STATE OF TEXAS                       IN 'THE   CRIMINAL
                                   .)
   vs.                                     DISTRICT COURT        #5
   ALVIN KEITH DEGRAFTENREED        ).     DALLAS COUNTY, TEXAS



              ORDER GRANTING DISCHARGE FROM COMMUNITY SUPERVISION

        This day came to be heard the matter of determining whether.
   conviction and placing the defendant on community supervision
   heretofore entered in this cause should be set aside and defendant
   discharged from community supervision, and the Court after hearing
   evidence submitted and it appearing from said evidence that the
   defendant waS charged by information or indictment in this cause for
   the felony offense of
   ARSON 2ND DEGREE
   and on the 22ND day of APRIL    , 1999 was convicted, therefore the
   imposition of sentence was suspended.and the defendant placed on
   community supervision for a period of 3 years;
        It further appearing to the satisfaction of the Court that all
   conditions of community supervision have been satisfactorily
   fulfilled and that the period of community supervision has expired;
        IT IS THEREFORE ORDERED that the period of supervision is
   terminated, and the defendant is discharged from community
   supervision.
         SIGNED this 4TH day of APRIL       ; 20Q.




                                          :13W 11.
                                    -14
                                    JUDGE
                                              ‘7  eet/ss
                                                       e:Pflazteid,'
                                    CRIMINAL       DISTRICT/COURT # 5
                                    DALLAS COUNTY, TEXAS




oRD-REL/CT-FoRHS (03/97)
            P9034263L • '

                I.
     THE STATE OF TEXAS .                                    CRIMINAL DISTRICT pun
     VS.                                                     DALLAS. COUNTY, TEXAS
                             g           .
,. BLIE111_13122pra gw -,                                    Aran. TERN:•1999.

                                        :• NOTION TO REVOKE
                                                        . :
                                                            PROBATION
                                                            '• •
     • CONES NOW the State of Texas by and throngn-her Criminal -District.
  Attorney and would show : the:'•COurt7ther..follOwing:. • ;':; • ,    l••••••f : • ••
      • That maisuRtazajafigiunagigmbL.;:Defendant
                          -               ..            ;.. . 1.Was . duty and legally.
 -Convicted in   the above entitled'and nuMbered;c ause in Crimina l
  Court No 5. • of Dallas county, !texas,.   On the 22ND day of 'APRI.L•••:;,•-:•"'".
  1996,:Of the offense of , • • • r     '            •'                    "
            ARSON, AS CHARGED IN THE xmIcniaNT .
• and placed on probation    for a period of 3 years.
       That Defendant has ` violated- the following conditions a. 4. e.
   1. n           of said'probation in that

                                        PLEASE SEE ATTACHED PAGE 2.
                                                                                             „
                                                                                      • during
     This violation-offense occurred aftermaril 22; . ` , 1996                       and
     term of probation.

 .
            WHEREFORE the State pr .Eiiis .,that ftaid.::Defehda4i be                       :appeit:
 before this Honorable : Court!'and show cause whythe probation       should not
 :revoked, and that upon a - final
                              - .::
                                    hearing, t44,iirafation•-. heretofore ' grant
     said Defendant be reVciked. - ••                    '         •
           ' This the 19th
                       .   day . of           13.   ..        ,   D 19
                                                         JOHN •vAiicp
                             cr) › -                                    ttokriey
              aa                  =                      Dallas          ty Texas.
                                  11-                                                       ,
                                                         BY:
                         4o— c,
                     i
                                                           Assistant Dietric Attorney
                   f tjt-Saotion was delivered to the Defendant on the                       .day-o
                        J -1 A
                             < •
                                                                                       //
                                                             probatiOn fftcer
     I. received a copy of . this motion on th                    day:nf                    A:W. 2999
                                    ,

           kti.# C 35894                                     Defendant
 )    akyru   g
                  Hrvn USGRAFTENRRID . did: violate. condition ( bY.Yiolatin
                    .              .

        laws of the State of Texas : in that on -orHabontOctober '21' 1997,-'.
        Dallas County. Texas he did unlawfully, thei*'-and'there,.knoWingW,
        intentionally On more than one occasion:and,:-.Purstfant to the same
        scheme and course of conduct directed:- specifically at another pe•rs
        namely: : PAM JOHNSON, engage in . COridUct .. thatl defendant' knew and'
      . reasonably believed that said person wouldregard as threatening
       'to-wit::
         (1) on one of Said occasions, on or about the 19th day of OCTOBER,H
        1997, defendant did assault said Pm apriNscat: and by said ConduCt.
        defendant did reasonably believe Said person would regard as
        threatening bodily injury and death for said person, . and cause' sal
     . :person to be placed in -fear of bodily       Injury. and death for said tiks •
      • and would: cause a reasonable 12er.don.- to fear- bodily injury and,death.
        said person,and fUrther,' •         .        '       •
         (2) on one of said occasions,.    on or about the 21st day of October
        1997, defendant did- go"ttv said PAW JOHNSON'S apartment complex an
        threatening language toWaret, said 'PA/C.791*s* and b y said conduct
        defendant did ,reasonably'believe:'isaid:persón;,WoUld regard as
        -threatening bodily injury and death - for : said person, and cause sal
        person ;to be placed in fear of hodilY.injurY..and death for 'Seg.:PA*
        and would cause     a reasonable person to fear bodily injury and death
        said person '.                          •
        ZatIMUSBITRANBAUENRIEL,
                .
                                        did violate condition (d) in that ne.,
      report to'the probation-Offieerae'directellor.the months of
       November, 19 97 through . April, .1999.
                                 -      ,
       AzdaxiguilLoggiummkop did --.violate            : condition (e) in that he move
        from his last known address at 1804 ' 0er: 0414?1,feSquite on Or abOutol..
        October 22. 1997 and failed- to adViSe thoi;*obatiOn officer of -hi'
        new residence within twenty-four hours as directed.
                                             ,                      •             .
        AIMILVIIIILMMINEINSEBBIE did violate Condition (h) in that he did;
        pay for court costs and fine as :directed 'enit--is $584.50
       .
        AL
         vIN suITiz                -  '-did violate condition.: (j) in that he• die no
        pay a Probation' fee: as directed and is . $1000. 00 delinquent.
  ) , alyinjarrajgralingiump-             did violate condition (1) in that
        he did not pay - restitution to CrimestoPpera-as directed and is
        delinquent $25.00.
        ALVIN KEITH OEGRAETENREED did violate condition            (n) in that
        he did not pay' Court-appointed ettorney.'feei . as directed and Is
        delinquent $300. 00 .             •

(9) .• .ZaingjEfa.M.REMMEMNIBiln_           did violate condition (p) in that he di
        not . paY$Oestitutoi lotadirected' and is delinquent $1:269.70: .
FORM 6                                                                   PROBATION
(REV. 09/01/94)

                        NO.         F-9034163-0L
THE STATE OF TEXAS                                  IN THE CRIMINAL DISTRICT
VS.                                                 COURT 5                     OF
ALVIN KEITH DEGRAFTENREED                           DALLAS COUNTY, TEXAS

                           JUDGMENT ADJUDICATING GUILT
                          COMMUNITY SUPERVISION GRANTED

                                                       APRIL     TERM, A.D., 1996
JUDGE PRESIDING: MANNY ALVAREZ                         DATE OF JUDGMENT: 04/22/96

ATTORNEY                                 ATTORNEY
FOR STATE: CHRIS MULDER                  FOR DEFENDANT: KING SOLOMAN

OFFENSE
CONVICTED OF:         ARSON

        DEGREE: SECOND                       DATE OFFENSE COMMITTED: 09/09/90

TERMS AND CONDITIONS VIOLATED AND
GROUNDS FOR ADJUDICATION:                 SEE ATTACHED MOTION TO ADJUDICATE

AS SET OUT IN STATES: FEBRUARY 27,1996 MOTION TO ADJUDICATE GUILT.

FINDINGS ON
 DEADLY WEAPON,           NO FINDING
 BIAS OR PREJUDICE,
 AND/OR
 FAMILY VIOLENCE:

PUNISHMENT IMPOSED
AND PLACE OF    5 YEARS
CONFINEMENT: CONFINEMENT IN THE INSTITUTIONAL DIVISION
             OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
             AND A FINE OF $500.00

DATE OF
SENTENCE:             04/22/96                              COSTS: YES

PLEA TO ENHANCEMENT                          FINDINGS ON
PARAGRAPH(S):   N/A                          ENHANCEMENT: N/A

PERIOD OF SUPERVISION: 3 YEARS                          DATE TO COMMENCE:04/22/96

FINE PROBATED: NO                               RESTITUTION/REPARATION: NO

CONCURRENT UNLESS OTHERWISE SPECIFIED.

TH                                                              VOL. 361 PAGE 0047
                                                         NO F-90.34163-OL
        ON THIS DAY, SET FORTH ABOVE, CAME ON TO BE CONSIDERED THE MOTION TO
PROCEED WITH AN ADJUDICATION OF GUILT FILED IN THIS CAUSE. THE STATE
OF TEXAS AND THE DEFENDANT WERE REPRESENTED BY THE ABOVE NAMED ATTORNEYS
AND ANNOUNCED READY. DEFENDANT APPEARED IN PERSON IN OPEN COURT AND THE
COMMUNITY SUPERVISION OFFICER FOR DALLAS COUNTY, TEXAS WAS ALSO PRESENT, WHERE
DEFENDANT WA O NOT PREMNTED BY COUNSEL, DEFENDANT KNOWINGLY, INTELLIGENTLY AND
VOLUNTARILY WAIVED THE RIGHT TO REPRESENTATION BY COUNSEL. AFTER EXAMINING THE
REPORT OF SAID SUPERVISION OFFICER AND THE MOTION TO PROCEED WITH AN
ADJUDICATION OF GUILT FILED HEREIN; AND AFTER HEARING THE EVIDENCE OFFERED BY
BOTH THE STATE AND DEFENDANT, THE COURT IS OF THE OPINION AND FINDS THAT SINCE
DEFENDANT WAS PLACED ON COMMUNITY SUPERVISION HEREIN, DEFENDANT HAS VIOLATED
THE TERMS AND CONDITIONS OF HIS COMMUNITY SUPERVISION AS SHOWN ABOVE. THE COURT
FURTHER HEARD ANY ADDITIONAL EVIDENCE AND ARGUMENTS ON THE ISSUE OF PUNISHMENT.
            AND WHEN SHOWN ABOVE THAT THE CHARGING INSTRUMENT CONTAINS ENHANCE-
MENT PARAGRAPH(S), WHICH WERE NOT WAIVED OR DISMISSED, THE COURT, AFTER HEARING
THE DEFENDANT'S PLEA TO SAID PARAGRAPH(S) AS SET OUT ABOVE AND AFTER HEARING
FURTHER EVIDENCE ON THE ISSUE OF PUNISHMENT, MAKES ITS FINDING AS SET OUT
ABOVE. IF TRUE THE COURT IS OF THE OPINION AND FINDS DEFENDANT HAS BEEN
HERETOFORE CONVICTED OF SAID OFFENSES(S) ALLEGED IN THE SAID ENHANCEMENT
PARAGRAPH(S) AS MAY BE SHOWN ABOVE.
            IT IS THEREFORE ORDERED ADJUDGED AND DECREED BY THE COURT THAT THE
ORDER DEFERRING ADJUDICATION OF GUILT, AND PLACING DEFENDANT ON COMMUNITY
SUPERVISION HERETOFORE ENTERED IN THIS CAUSE BE, AND THE SAME IS HEREBY SET
ASIDE AND OF NO FURTHER FORCE AND EFFECT.
            IT IS THEREFORE CONSIDERED AND ADJUDGED BY THE COURT, THAT THE SAID
DEFENDANT IS GUILTY OF THE COMMISSION OF THE OFFENSE NAMED ABOVE AND THAT THE
OFFENSE WAS COMMITTED ON THE DATE SHOWN ABOVE AND THAT DEFENDANT BE PUNISHED
AND SENTENCED IN ACCORDANCE WITH THE ASSESSMENT OF PUNISHMENT AS SHOWN ABOVE.
THE COURT FURTHER MAKES ITS FINDINGS AS TO A DEADLY WEAPON, FAMILY VIOLENCE,
BIAS OR PREJUDICE, RESTITUTION AND REPARATION AS SET FORTH ABOVE.
            AND WHEN IT IS SHOWN BELOW THAT PAYMENT OF THE COSTS OF LEGAL
SERVICES PROVIDED TO THE DEFENDANT IN THIS CAUSE HAS BEEN ORDERED, THE COURT
FINDS THAT THE DEFENDANT HAS THE FINANCIAL RESOURCES TO ENABLE THE DEFENDANT TO
OFFSET SAID COSTS IN THE AMOUNT ORDERED.
            WHEN IT IS SHOWN ABOVE THAT RESTITUTION HAS BEEN ORDERED BUT THE
COURT DETERMINES THAT INCLUSION OF THE VICTIM'S NAME AND ADDRES IN THE
JUDGMENT IS NOT IN THE BEST INTEREST OF THE VICTIM THE PERSON OR AGENCY
WHOSE NAME AND ADDRESS IS SET OUT IN THIS JUDGMENT WILL ACCEPT AND FORWARD THE
RESTITUTION PAYMENTS TO THE VICTIM.
            THEREUPON, DEFENDANT WAS ASKED BY THE COURT WHETHER HE HAD
ANYTHING TO SAY WHY SAID SENTENCE SHOULD NOT BE PRONOUNCED AGAINST HIM, AND HE
ANSWERED NOTHING IN BAR THEREOF, AND IT APPEARING TO THE COURT THAT DEFENDANT
 IS MENTALLY COMPETENT AND UNDERSTANDING OF THE PROCEEDINGS, THE COURT PROCEEDED
 IN THE PRESENCE OF SAID DEFENDANT, HIS COUNSEL ALSO BEING PRESENT, TO PRONOUNCE
SENTENCE AGAINST HIM.
             IT IS, THEREFORE, ORDERED ADJUDGED AND DECREED BY THE COURT THAT
SAID JUDGMENT AS SET FORTH ABOVE, IS HEREBY IN ALL THINGS APPROVED AND
CONFIRMED, AND THAT THE DEFENDANT IS ADJUDGED GUILTY OF THE OFFENSE AS SHOWN
ABOVE,_ ANO THAT SAID DEFENDANT IS SENTENCED TO A TERM OF IMPRISONMENT OR
FINE OR BOTH, AS SET FORTH ABOVE, AND SAID DEFENDANT SHALL BE CONFINED FOR THE
ABOVE NAMED TERM IN ACCORDANCE WITH THE PROVISIONS OF LAW GOVERNING SUCH
PUNISHMENTS. IT IS FURTHER ORDERED THAT THE DEFENDANT PAY THE FINE, UNLESS
PAYMENT OF THE. FINE HAS BEEN PROBATED, AS SHOWN ABOVE, COURT COSTS,
COSTS AND EXPENSES OF LEGAL SERVICES PROVIDED BY THE COURT APPOINTED ATTORNEY
 IN THIS CAUSE, IF ANY, AND RESTITUTION OR REPARATION, AS SET FORTH HEREIN.
             IT FURTHER APPEARING TO THE COURT THAT THE ENDS OF JUSTICE AND THE
BEST INTEREST OF THE PUBLIC AND THE DEFENDANT WILL BE SERVED BY THE SUSPENSION
 OF THE IMPOSITION OF SENTENCE HEREIN;
              IT IS FURTHER ORDERED, ADJUDGED, AND DECREED BY THE COURT THAT THE
 IMPOSITION OF SENTENCE HEREIN IS HEREBY SUSPENDED FOR A PERIOD OF TIME AS SHOWN
 ABOVE. THE FINE IMPOSED, IF ANY IS TO BE PAID OR PROBATED AS SHOWN ABOVE. THE
 DEFENDANT IS HEREBY PLACED ON COMMUNITY SUPERVISION FOR A PERIOD OF TIME AS
                                                        INO F-9034163-QL
SHOWN ABOVE SUBJECT TO THE TERMS AND CONDITIONS OF COMMUNITY SUPERVISION THIS
DATE IMPOSED BY LAW AND BY THE COURT AND SERVED UPON THE DEFENDANT.
            CONDITIONS OF COMMUNITY SUPERVISION ARE ATTACHED HERETO AND ARE
INCORPORATED FOR ALL PURPOSES AS A PART OF THIS JUDGMENT.
            FOLLOWING THE DISPOSITION OF THIS CAUSE THE DEFENDANT'S FINGERPRINT
WAS, IN OPEN COURT, PLACED UPON A CERTIFICATE OF FINGERPRINT. SAID CERTIFICATE
IS ATTACHED HERETO AND IS INCORPORATED BY REFERENCE AS A PART OF THIS
JUDGMENT.
            A PRESENTENCE INVESTIGATION WAS CONDUCTED IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF LAW.
           COURT COSTS IN THE AMOUNT OF $84.50




                                                           die,47
                                         JUDGE PRESIDING
1NO:F9b-34163-L
THE STATE OF TEXAS                                              CRIMINAL DISTRICT S   COURT NO. 5
VS.                                                            DALLAS    COUNTY, TEXAS

ALViN KEITH DEGRAFTENRERD                                       JANUARY TERM, 1996
                                       AMENDED
                        MOTION TO PROCEED WITH AN ADJUDICATION OF GUILT
     COMES NOW the State of TeRas.by and through her Criminal District
Attorney and would show the Court the following:
          That ALVIN KEITH DEGRAFTENREED, Defendant:was-duly and legally
placed on probation for a period . of 5 . years in the above' entitled andi
numbered cause in Criminal District Court NO. 5 of Dallas County, Texas', on
the 6th day of Se p tember    , A.D.19 91 for the offense of:•

            ARSON, AS CHARGED IN THE INDICTMENT
      That the Defendant has violated . the following conditions                          a, d. h, 1.
 k. in             of said pro ation' in that     .

                                                SEE MOTION ATTACHMENT


This violation-offense occurred after Se p tember 6, 1991                              , and during the
term of probation.

     WHEREFORE, the State prays that-Said Defendant be cited to appear
before this Honorable Court and show cause why the Court should not proceed:
with an adjudication of guilt on the original charge,.
      This the 27th                   day of        February            A.D.1996
                                                       JOHN VA74411 , ?6,441 Age
                                                       DiStrict       f
                                                       Dall---:AL (44. „4.0!:            ip,/
                                                        B Aliftw_.                         Ad■
                                  -F->.--
                                                              ,
                 ccA                     .              A..    5,   antiistrict Attorney
                 0178              =1
                                   %
           of th.is mot.,ieleas delivered to the Defendant on the                            day of
                       A...1). 1 W.
      0
                 N-                                      Probation. icer
      IL     •
                                                                    7
I received copy                              is motion on the           day.of.              A.D. 1996.
                 ccp
                 cr,                                     - da A4a/64i
                                                        iiefendant
                                                                    /


                                                        MLit C-35894
 12. (Rev. 11/88)

                         ORDEK JF PROBATION WITHOUT ADJUDICATI01..-DF GUILT         231/102   her

      MINUTES OF   THE   CRIMINAL          DISTRICT COURT   #5
                                                                 OF DALLAS COUNTY, TEXAS

                                          NO. F90-34163-L

THE STATE OF TEXAS                                                  July       TERM, 19 91
VS.

       Alvin Keith Degraftenreed                                     September 6,        lo   91

                                               ORDER

     The Defendant having been indicted in the above entitled and numbered cause for the
felony offense of ARSON, A SECOND DEGREE FELONY, AS CHARGED IN THE INDICTMENT


 and this cause being this day called for trial, the State appeared by her assistant Criminal
 District Attorney             Ann Thornton
 and the Defendant                          Alvin Keith Degraftenreed
 appeared in person and his counsel                                   Thomas E. Mayes
 also being present and both parties announced ready for trial, and the Defendant in person
 and in writing in open Court having waived his right of trial by jury, such waiver being
 with the consent and approval of the Court and now entered of record on the minutes of the
 Court and such waiver being with the consent and approval of the Criminal District Attorney
 of Dallas County, Texas, inwriting, signed by bin, and filed in the papers of this cause
 before the Defendant entered his plea herein, the defendant was duly arraigned and in open
 Court pleaded         - Guilty                to the charge contained in the indictment; there-
 upon-the defendant was admonished by the Court of the said consequences of the said plea and
 the range of punishment prescribed by law and that the Court was not bound by any recommends-
-tion of the prosecutor regarding punishment, and the Defendant persisted in entering said
 plea, and it plainly appearing to the Court that the Defendant is mentally competent and that
 he is uninfluenced in making said plea by any consideration of fear, or by any persuasion, or
'delusive hope of pardon prompting him to confess his guilt, and that he entered said.plea
 freely and voluntarily, the said plea was accepted by the Court and is now entered of record
 as the plea herein of the Defendant. The defendant in open Court, in writing, having waived
 the reading of the indictment, the appearance, confrontation, and cross-examination of
 witnesses, and agreed that the evidence may be stipulated and consented to the introduction
 of testimony by affidavits, written statements of witnesses and any other documentary evidence,
 and such waiver and consent having been approved by the Court in writing, and filed In the
 papers of the cause; and, the Court having heard the Defendant's waiver of the reading of the
 Indictment, the defendant's plea thereto, the evidence Submitted, and the argument of counsel,
 is of the opinion that the evidence submitted substantiates the defendant's guilt of the
 offense of ARSON, A SECOND DEGREE FELONY, AS CHARGED IN THE INDICTMENT


and that said offense occurred on the 9th day of September , 19 90 , and the Court
being of the opinion that the best interests of society and the defendant will be served by
deferring further proceedings without entering an adjudication of guilt;
      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by the Court that the above named defendant
 be and is hereby placed on probation for a period of ' (5) Five        YEARS AND IS ORDERED
 TO PAY A FINE IN THE AMOUNT OF $500 .00             9 such period of probation to begin and
 be effective as of the 6th     day of      September            19 '91     , subject to the
 terns and conditions of probation this date imposed by law and by the Court and served upon .
 the defendant by the Clerk of the Court.
      Conditions ' of Probation are attached hereto and are incorporated for all purposes          as
 a part of this Order.
        Pine is to be PAID / plemmammu
        Court Costs assessed $ 84.50




 This Order is entered pursuant to the provisions of Section 3d of Article 42.12, Code of
 Criminal Procedure of Texas, and is not a final adjudication of guilt.
FORM APOA.1



                                      coriorrions OF PROBATION
THE STATE OF TEXAS                                    IN THE            CRIMINAL DISTRICT COURT Nn. 5
Vs.                                                                               DALLAS COUNTY, TEXAS
               D       .     _                                                 JULY   TERM            19    91
CAUSE NO. F90-34163-r.                                                     REGULAR PROBATION

                   ARSON                                                   DEFERRED ADJUDICATION _______

                                                                           SHOCK PROBATION

     In accordance with the authority
                                       conferreAi
have been placed on probation on this dat
                                               by t Adult Prqtation and Parole Law o the State of Texas, you
                                                       eC ,/f?/for a period of         years. It is the order of
this Court that you comply with the following conditions of/probation:

(a)   Commit no offense against the laws of this or any other State or the United States, and do not possess a
      firearm during the term of probation;

(b)   Avoid injurious or vicious habits, and do not use marijuana, narcotics, dangerous drugs, Inhalants .or
      prescription medication without first obtaining a prescription for said substances from a licensed physi-
      cian;

(c)   Avoid persons or places of disreputable or harmful character, and do not associate with Individuals who
      commit offenses against the laws of this or any other State or the United States;

(d)   Obey all the rules and regulations of the probation department, and report to the Probation Officer as
      directed by the Judge or Probation Officer; to-wit: WEEKLY, MONTHLY, OR TWICE MONTHLY AS DIRECTED;

(e)   Permit the Probation Officer to visit you at your home or elsewhere, and notify the Probation Officer not less
      than twenty-four (24) hours prior to any changes in your hO4 me or employment address;

(f)   Work faithfully at suitable employment as far as possible, and seekthe assistance of the probation officer
      in your efforts to secure employment when unemployed;

(g)   Remain within a specified place; to-wit: Dallas County, Texas, and do not travel outside Dallas County,
      Texas, without first having obtained written permission from the Court;

(h)   Pay Court cost and a fine, if on be assessed, in go,ur uveral sums to the District Clerk of Dallas County,
      Texas;   COURT COST $ 5°4.0 ; FINE $ alitj 10):; payable thru the Probation Officer of
      this Court at $ JD . 4 per month; first payment due on or before //-/--9j
(i)   Support your dependents;

(1)   Pay a probation fee of $  40.00 per month to the Probation Officer of this Court on or before the first
      day of each month hereafter during probation;

(k) Make monetary contribution in the amount of $25.00 to the Dallas Area Crime Stoppers,
     Inc.,.
     before
                   prent
                    iske in full to the Dallas County Adult Probation Department on or

(1) Submit to random urinalysis and or medical tests as required by the Court.
(m)    Make restitution of $ 1,400.00 payable to a Probation Officer of this Court in
       increments of      00 per month. The first payment is due on /1-/alabt
       and each month thereafter until paid in full.
(n)    Perform a total of 240 hours Community Service Restitution at 20 hours per month
       as approved by the Court through the Volunteer Center of Dallas, 1215 Skiles, Dallas,
       Texas 75204. Call the Volunteer Center (821-8711) oni-j s-Q6C,        , and commence
       Community Service Restitution on or before              ---9       and complete said
       Community Service Restitution on or before     ,
(o) Refrain from any further contact, either in person, by phone, or by mail with Annie
     Verdell.   This condition is effective at commencement and during the period of
     probation, as directed by the Court.

      You are hereby advised that under the law of this State, the Court shall determine the terms and conditions
 of your probation, and may at any time during the period of probation, alter or modify the conditions of your pro-
 bation. The Court also has the authority at any time during the period of •robation to revoke your probation, or


                                                    J. / _
 proceed to adjudication. for violation of any of the conditio    • your prob lion set out above.

 Witness our Signal                       day of             i                                   19

                                                                     A/W          AMOW'-
                           bationer                                                     Ju;ige




                                                                          1(
                                                                               .401.1flitW       l4
                                                                                 Probation Officer
                              CONDITIONS OF PROBATION (
    THE STATE OF TEXAS               IN THE CRIMINAL DISTRICT COURT NO. 5
    VS.                                       DALLAS COUNTY, TEXAS
    ALVIN KEITH DEGRAFTENREED                  APRIL      TERM 1996
    CAUSE NO.   F90-34163-L                    REGULAR PROBATION
                  ARSON                        DEFERRED ADJUDICATION
                                               SHOCK PROBATION
                                               STATE JAIL
         In accordance with the authority conferred by the Adult
    Probation and Parole Law of thep State of Texas, you have been
    placed on probation on this date A ril 22, 1996 for a period of
       3        years. It is the order of this Court that you comply
    with the following conditions of probation:

    .( a) Commit no offense against the laws of this or any other State
           or the United States, and do not possess a firearm during•the
           term of probation; -
    (b) Do not use marijuana, narcotics, dangerous drugs, inhalants or
         prescription medication without first obtaining a prescription.
         for said substances from a licensed physician;

,   (c) Avoid persons or places of disreputable or harmful character,
         and do not associate with individuals Who commit Offenses
         against the laws of this or any other State or the United
          States;
.(d) Obey all the -.rules and regulations of the probation
     department, and report to the Probation Officer as directed by
     the Judge or Probation Officer, to-wit: WEEKLY, TWICE
     MONTHLY, OR MONTHLY AS DIRECTED;

.(e) Permit the Probation "Officer to visit you at your home or
     elsewhere, and notify the Probation Officer not less than
     twenty-four (24) hours prior to Any changes in your home or
     employment address; •
    (f) Work' faithfully at suitable employment as far as possible, and
        seek the assistance of the probation - officer in your efforts
        to secure employment when unemployed;

    (g)   Remain within a specified place; to-wit: Dallas County,
          Texas, and do not travel outside Dallas County, Texas, without
          first having obtained written permission from the Court;
    (h) Pay Court cost and a fine, if one be assessed, in one or
        several sums COURT COST $84.50   ; FINE $500.00       ; payable
        thru the Probation .Officer of this - Court at $20.00       Per
          month; first payment is due on or before May 1, 1996              •

    (i)   Support your dependents;
    RE: DEGRAETEN, .D,...9LVIN KEITH
    NO: E90-34163-L                               .
=
    '(j)    Pay a probation fee of $40.00 per. month to.the Probation
            Officer of this Court on or before the first day of each month
            hereafter during probation'.
     (k) Submit to random urinalysis and or medical tests as required
          by the court.
     (1) Make monetary contribution in the amount of, $25.00 to the
          Dallas Area Crimestoppers, Inc. Payment is due in full to the
          Dallas County Adult Probation Department on or before
          August     1,   1996_,.
     (m) Defendant will work and complete 160        hours of community
         service at a minimum of 20 hours per month no later than
         March       1,           , '1999 _, at 'an approved community
         service project or projects designed by the Community
         supervision and Corrections Department. A processing fee of'
         $50.00 payable to the . volunteer Center will required for
         referrals through the Volunteer Center.
     (n) Pay Court Appointed' Attorney fee in the amount of $300.00,
         payable at $ 10.00       per month to a Probation Officer of
         this Court on or before the 15th day of each month hereafter
         until paid in full.
     (o) Beginning Aril 22, 1996      , and for not less than 180 days
         thereafter, you must participate in the Intensive Supervision
         Program.
     (p) Make restitution of $1269.70 payable to a Probation officer
         of this Court in increments of $40.00       per month. The
         first payment is due on May      1,   1996   and each month
         thereafter until paid in full.


               You are hereby advised that under the law of this State,
     the Court shall determine the terms and conditions of your
     probation, and may at any time during the period of probation,
     alter or modify the conditions of your probation. The Court also
     has the authority at any time during the period of probation to
     revoke your probation, or proceed to adjudication for violation of
     any of the conditions of your probation set out above. .

                 sk Signatures   th   he 22nd_ day o   April     1996.


                        ID-

     ML #      35894
                                                 JAPT4cE:PFA=.14P.P.0$111.1A4--,,,,....
                                                  IN CRIMINAL DISTRICT COURT
                                                 DALLAS COUNTY, TEXAS                             ,SER 00,1


           . LA.SL-.NYMB fr9034143                                                                ,IItFa Ct4,9#01:1',i
          - OFFERSE,ARSON:r                                                                        TIME 142021
             REDUCED-COARGE.r.
es              THE STATE OF TEXAS VS.
 9
                DEF DEGRAFTENREED ALVIN KEITH                           RACE_DSEX.M PUB 112461
                 N
          1:1-',# I 9 969.lbb5,
                P 000,RE0 - BY -JOg., &
              -SENTENCE
                                                                                    APPEAL
                        SPECTALCONDITION,
                             ,   ,



                    .$        0.00 FINE $         0.00 COST                         SENTENCEJOJEIEGIN
              ,   ADDITIONAL CREDIT FOR TIRE SERVED_
               REMARKS' . 0404/00    DEFT,N0T:IN JAIL - -
              '--ORDER:GRFATI WDEFfilISCHARGEFROWPROBATION - -
                  RETVRN ANY- AND
                                _ ALL WARRANTS ON THIS CASE ONLY


                                                                               -                -
                  DISTRICT CLERK             "                                 , RELEASE,INFORMATION:
                  DOCAA3Y.P0.11.kit U.J.04                                                 - - - - - - - - - _
              •
                  BY.LISTOWR
          •          DEPUTY   tiEik                                                                           5
                                                                                                        .i.




     9,
 Rev. 9/90

                                                                     3
                                              CAUSE NO. NO               4' ( 63 ei)
 STATE OF TEXAS                                                  FED                            IN THE
                                                                                                                 .
 VS.                                                                             g
                                                                                                DISTRICT COURT if CS
                                                        91 SEP 6 AID:                6
'11( i decreA                  PAPtr-1,3 (t-ce9                                                 DALLAS COUNTY, TEXAS
                                                                cg
                                                              e-44. NG
                                                        WAIVER
                                                                     - 1
                                FELONY PLEA OF GUILTY 1 N	CONTENDERE /
                                        IN D ICT14,4 ENT-fINFORMVION

     Comes now the Defendant with the consent and approval of Defendant's attorney and does in person,in writing, and in open•
 court, waive the right to trial by jury and requests the Court to consent to and approve this waiver.


         óy tor        daot                                                       Defendant
       Comes now th undersigned attorney for the State and consents to and approves Defendant's waiver of jury.


                                                                          AsslsttniDlstrlct Attorney
                                                                          Dallas County, Texas'
                                                                                        •
                                    The Court hereby consents to and appr   s Defen    t's waiver of jury in this catise.


                                                                                  JUDGE

 plot applicable.
                                  ORDER CHANGING NAME OF DEFENDANT (IF APPLICABLE)
      Comes now the Defendant and suggests to the Court that Defendant's true name is other than that set forth in the charging in-
 strument and requests that the charging instrument and all other papers in this cause be amended so that the Defendant's true name
 will hereinafter be shown to be:


                                                                                  Defendant

 MOTION GRANTED. SO ORDERED.
                                                                                  JUDGE



                                     DEFENDANTS WAIVERS AND JUDICIAL CONFESSION
       Comes now the Defendant in open Court in the above entitled and numbered cause represented by Defendant's attorney with
 whom Defendant has previously consulted and makes the following voluntary statement:
       L That I am the person named in the charging instrument in this cause.
       2. That I am mentally competent and that I understand the charge contained in the charging instrument in this cause and enter
  my plea as set forth herein.
       3. That I have been advised as to the consequences of a plea of guilty or nobo contendere including the minimum and maxi-
  mum punishment provided by law and that any recommendation of the prosecuting attorney as to the punishment is not binding on
  the Court.
       4. That I understand that I have the right to a trial by a jury whether I plead 'guilty", "not guilty" or 'nob o contendere".
       5. That I have the right to remain silent but if I choose not to remain silent, anything I may say can be used against me.
       6. That I have the right to be confronted with the witnesses against pre whether I have a trial before the Court or the jury.
       7. That I have the right to be tried on an indictment returned by a grand jury. -■
      However, I desire to waive and do waive the following rights:
       1. I waive the right to be prosecuted by a Grand Jury Indictment and announce my election and consent to be charged by an
  Information, where trial is not by Indictment.                          ti
                                                                     •     t-
       2. I waive any defect, error or irregularity of form or Substance ydckarging instrument.
       3. I waive arraignment and the reading of the charging instrument. 4-
       4. I waive my right to remain silent and state that! will testify and make a judicial confession of my guilt knowing anything
  may say can be used against me.
        5. I waive in writing and in open court the appearance, confrontation and cross-examination of witnesses, and I further con-
  sent to an oral or written stipulation of the evidence and testimony and! agree to the introduction of testimony by affidavit, written
  statements of witnesses, a judicial confession and any other documentary evidence.
       6. I waive any additional time for arraignment or preparation for trial, and! waive the right to a 10 day waiting period for trial
  after the appointment of counsel (if counsel appointed) and announce ready for trial.
     7. I waive the right to a pre-sentence investigation and report and request that none be made. If a pre-sentence report has
been made,I agree that the Court might review it concerning punishment.
     8.'! further understand that where there is a plea bargain agreement and the punishment assessed by the Court does not ex-
ceed the agreed recommendation, I do not have the right to appeal without permission of the Court, except for those matters raised
by written motions filed and presented to the Court prior to trial.
    Edo (arthzradmit and judicially confess that I am the pen named n the charging Instrument and that I understand the
charge con      ed therein and:
         ‘7 I am GUILTY of the offense of AP—Sa03               i                             414„,c
    exactly as alleged in the charging instrument Including any amen/ents or modgications thereto andleass that I did on-
    lawfully commit the said offense In Dallas County, Texas on the        day or t.„,!.. orr—
                                                                    OR
                I plead NOW CONTENDERE to the offense of


    exactly as alleged In the charging instrument Including any amendments or modifications thereto and understand and agree
    that the Court can consider the evidence and stipulation of testimony in determining guilt;
and I further state that my plea is made freely and voluntarily and is not influenced by any consideration of fear or any persuasion
or any delusive hope of pardon, and I request the Court to consider probating any sentence imposed.
    I further understand that in the event that I am convicted, unless I waive the right to appeal or am precluded from appeal by
acceptance of a plea bargain agreement that is followed by the Court, as set out in paragraph 8 herein, I have the legal right of ap-
peal and also the right to be represented on appeal by an attorney of my choice, or if I am indigent and unable to pay for such at-
torney or the record on appeal the Court will, without expense to me, provide an attorney and a proper record on appeal.
    I agree that the Court may consider my judicial confession as evidence in this case.
    I understand that if! am not a citizen of the United States of America a plea of guilty or nob o contendere for the offense charged
may result in deportation, the exclusion from admission to this country, or the denial of naturalization under Federal law.
    Having read all of the above waivers, consents, agreements and statements and having had them explained to me by my attor-
ney, I now request the Court to accept them and I state that they are made voluntarily, kno%jjingl y, and int4gently and I further
         t the statements contained in my judicial confession are true and correct. This the            day of



                                                                                 Defendant
                                                   ATTORNEY FOR DEFENDANT
    I have consulted with the Defendant concerning the plea in this case and I have advised the Defendant of the Defendant's rights
and the charge to which the Defendant is pleading. I believe the Defendant to be competent and approve and agree to the waivers,
agreements and statements that the Defendant has signed herein. I agree and consent to the waiver of indictment if prosecution by
information, waiver of defects in charging instrument, agreement to stipulate testimony,
                                                                                      .
                                                                                             waiver of additional time for arraignment
or 10 days to prepare for trial, waiver of arraignment, waiver of jury trial and I ask the Court to accept said waivers and agreements
and! announce ready for trial and enter Defendant's plea of GUILTY / frir..■■■■•••,L:::+:1013.4 • fore the Court.


Dad) „.                                                                          A orney for Cele
                                                                                 State Bar No. '                )1   OW
                                                     ATTORNEY FOR STATE                        •
    Before the entry of the Defendant's plea herein, the above requests, waivers, agreements and stipulations are hereby consented
to and approved by me, the attorney representing the State.                 '     =

                                                                                         A
Date                                                                             Assistant District Attorney
                                                                                 Assistant
                                                                                 Dallas County,'pm. 8,
                                                                                 State Bar No 'LAC (0 e) 1100

                                                               JUDGE
     It clearly appearing to the Court that the Defendant is mentally competent and is represented by competent counsel and that
said Defendant understands the nature of the charge against the Defendant and that the Defendant has been warned by the Court
of the consequences of the plea entered herein including the minimum and maximum p • ent provided by law, that the Defen-
dant, attorney for Defendant and the attorney for the State consent to and appro        waiver of • by jury and agreement to stipu-
late the testimony in this case, the Court, therefore, rinds such plea, and all    rs, agreem      and consents contained herein to
be freely and voluntarily made and, accepts the Defendant's plea and appr        the co • o stipulate testimony.                    •

                                                                                    —4130,
Date                                                                                 •G
                                                                                Drawer #7
                                                            Cause No. fig0
THE STATE OF TEXAS                                          IN THE 06AntA144-
V.                                                 S F1LEDDISTRICT COURT 4#5›
 A         te_A•k-t,„   ,,e_04excere                        DALLAS COUNTY, TEXAS
                                            e6a
                                     PLEA   BkinpspIREfi   rpt 6
TO THE HONORABLE JUDGE OF SAID COURT: •
     Comes now Defendant, Counsel for          nt, and Counsel for State
herein and would show that a plea bagi reement has been entered
into between the undersigned, and that under the terms of said agree-
ment the defendant agrees and reques-t-s—t-hatDEV6resentence investiga-
tion report not be made, and both sides agree they will waive their
right to a jury trial and agree to and recommend the following:

Defendant will plead                 ‘// v/       guilty             nob o contendere

Defendant will testify                               will not testify

          confinement in Penitentiary for                          years

          confinement in a community correctional facility for
          days

          confinement in Dallas County Jail for                         days

          fine of $

          NO PROBATION -
     •Z
          PROBATION TO BE GRANTED FOR              years subject to all
          the terms and conditions imposed by the trial court.
          Further, the judge, as provided by Article 42.12, Sec. 11
          V.A.C.C.P., may at any time during the period of probation
          alter or modify the conditions.

          supervised work or community service for                             hours as
          provided by Article 42.12, Sec. 16 and 17 V.A.C.C.P.

          SBOCK PROBATION TO BE GRANTED             days after sentence,
          subject to good behavior of defendant while incarcerated.

 participation in SPECIAL ALTERNATIVE INCARCERATION PROGRAM;
      probation to'be granted       days after sentence subject
           C good behavior of defendant in program.
                                      —
          Restitution of     $         ft -i)              to be paid by defendant.

Conviction to be as follows:

           v//   Felony                                               Misdemeanor
                 Non-conviction Deferred
                 Probation

Defendant's back time date is:

Additional provisions of the agreemept are:                     4, Co liD (AAA re_


The undersigned certify they have read the terms of the above agree-
ment and that it fully contains all the provisions of said agreement.

JOHN VANCE
DISTRICT ATTORNEY
DALLAAOUNTY, TEXAS               1                                   endant

By                      dA.4
     Assistant District Attorney                             Couns for De dant
Defendant's agreement and request that                             entence investigation
report not be made is hereby appr                                e Court. If a victim
impact statement has been retur                                  State, a copy of said
statement shall be turned over                                t by the State's attorney
prior to the Court's acceptance

                                                                                          U.
Rev. 8/91
                                             No.        r1/43 35t /                  (;)
STATE OF TEXAS VS.                                                                           • IN THE CA444E1DISTR/CT .A1,1510
                                                                  FILED
Aiqu3iCt:im i fc-tearlyreecf                                                                  COURT OF DALLAS COUNTY, TEXAS

                                                   91 SEP 6
                      •COURT'S ADMONITION OF STATUTORY AND CONSTITUTIONAL
                                                                         11
                                                                              6:   tri
                              RIGHTS AND DEFENDANT'S ACKNOWLEDGMENT
                                                                  V14)Nr
     Thee Court hereby admonishes you . of the
                                             . 11.
                                                ,  . wing Statutory and Constitutional
Rights prior to your entry of a plea of guilt                            Ar
                                                   dao contendere in this case pursuant
to Article 26.13 of the Texas Code of Criminal litmlure and the Constitutions Of -
Texas and the United States of America:

      1.      You are charged with the crime of                         )41P OIsj / a A.A.d_ol,e9
                                                                                         /
     -4.:s-a..b.....A.0



and the range of punishment is                   -11..t...5            -k--          etta           TbeciA,4?
13.4.- Grt1 i.ANAJ1                 b                         4
                                    \I    Lit 1-b                 to , afit   •




     2. Any recommendation as to what your punishment should be by the prosecuting
attorney is not binding on the Court. I will follow the plea bargain agreement in
this case, if there is one, unless evidence is presented that makes me unable to do
so and, if so, I will tell you and allow you to withdraw your plea. .

     3. If the punishment I assess does not exceed the punishment recommended by
the prosecutor and agreed to by you and your attorney (the "Plea Bargain Agreement")
you cannot appeal this case without my permission except for matters raised by
written motions filed prior, to trial.

     4. If you Ure not a citizen of the United States of America, a plea of
guilty or nob o contendere before me for the offense charged may result in your
deportation, the exclusion from admission to this country, or a denial of
naturalization under Federal law.

     5. If you have a Court appointed attorney, you have a right to have ten (10)
days from the date your attorney was appointed to prepare for trial. You have a
right to have two (2) entire days after being served a copy of the charging
instrument to be arraigned unless you are on bond. You have a right to be tried on
an indictment returned by the grand jury.

     6. If you receive deferred adjudicat                                            er it is found that you have
violated your probation you may then be                                              and the Court can then set
your punishment anywhere within the r                                              by law.




                                                  ACKNOWLEDGMENT


     I have read the above and foregoing admonitions by the Court regarding my
rights. I understand the admonitions, and I understand and am aware of the
consequences of my plea. Furthermore, my lawyer has explained to me all of the
admonitions given by the Court in ths document.

      Signed this          (al          day of


                                                                                                         flEfigh■
              OR EFENDANT                                                          D ENDANT

\\n/NvvI .A                Itorti   FS                                               NI I i\-)
                                                                                                              ':
PRINTED NAME OF COUNSEL                                                            PRINTED NAME OF DEFEND          T

BAR CARD NO.      V       14:100C)
                                                                                                I   0.




                                           NOTICE OF DISPOSITION
                                           IN.CRIMINAL DISTRICT cpuir 5"
                                           DALLAS COUNTY, TEXAS                             SEQ 0011


      4    ---CASE-ROMBEITT=T5S211-6-8                                                      DATE 120999
               OFFENSE ARSON                                                                TIME 102923
      6        REDUCED CHARGE
      7                 ,
      8        *ESTATE OF.TEXAS:.VS.
      9        DEF DEGRAFTENREED ALVINKEITW,                     0.: SEX   M   0013:112444,;,
           -131i0-9-e01-5553
               DISPOSED. BY
               SkNiENCE7
r^"   14
                ,
                  .3 : YRS TO TDC PROBATED.                         • 'APPEAL
                                                                        •
      15
                 ---
      16               SPEC1AL CONDITION                               MNT
      17


      19                   -                                                   ,     -
      20                 500 00 FINE $       .9440-0=.1T-              SENTENCE 10 ;:?px.
                                                                                       _
      21     -AppiTIONAL
                  .         _ _FOR ,TIME SERVED
      22
      23       REMARKS . 12/09/99 7. DEFT NOT IN JAIL - - - - - - - - - - - - - - - - - -
      24         P/V       MOTION WITHDRAWN, DEFT CONTIN ON PROBATION
      25         i,t .i , URN-ANY AND ALLI.JARRANts oN...111.1s. N.Ev"
      26
      27
      28       JIM HAMLIN -
      29       DISTRICT CLERK                          •    •     RELEASE INFORMATION.
      30       DALLAS COUNTY, TEXAS                        J REMARKS       - - - - - - - -
      31
      32       BY,LI STON :R
      33          DEPUTY 'CLERK;:.
      34
      35

      36
      37
      38 •
      39


      11




      49
      50
      51
      52
      53
      54
      55 '
      56

      \5.7
                                                      • • i.*yr.".11
 THE STATE OF TEXAS                             CAUSE w tt 9 .A .
 VS. • ''                                         CRIMINAL          DISTRICT COURT 116.5

     Alop.                                      DALLAS COUM10/4
                                                                       EXAS

       STATE'S MOTION       TO   WITHDRAW ITS MOTION TO              00%4IATION
 TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now the District Attorney of Dallas County, Texas,
 by and through the undersigned Assistant District Attorney,
 and in the above cause respectfully. requests the Court to allow
 the State co withdraw its Motion to Revoke Probation herein. and
 to continue the Defendant on probation. •                                    •


                                       Respectfully -submitted.

                                        BILl. HILL
                                       DISTRICT ATTORNEY •
                                       DALLAS COUNT    IA

                                                             °'''
                                                   Ank 40110
                                            A     staA 0 trict Atto




                                                                                  •
       The foregoing State's Motion to Withdrav its MOtion to
Revoke Probation having been presented: to the Court,. same ill
hereby. in all thingX granted, and the Defendant is (continued
an i probatioa) (discharged from probation) (ordered released
  A
fro g custody). •




                        4




 1


REV. 1/87
                                       NO BOND:           BOND AMOUNT
        CAUSE NO. F9034163L


  THE STATE OF TEXAS                                     CAPIAS ISSUED
                                            This 21st day of November A.D. 1997



                                                                    r
  vs.                                       Honorable MANNY ALVAREZ, Judge
                                            Criminal Districto t No. 5
  ALVIN KEITH DEGRAFTENREED
  Defendant DSO #: 0471578
  DATE OF. BIRTH: 11/24/61                   LAST KNOWN IDRESS:                 At Larae
  RACE:X/3X MALE L, FEMALE                   1804 Del Oak
  HAIR: Brown    EYES: Brown ljo             Mes quite, TX75149
  HT:   519 " WT: 180 lbs.j
  Offense: ARSON

  To any Sheriff or any Constable of the State of Texas:
  YOU ARE HEREBY COMMANDED to take the body of
  ALVIN KEITH DEGRAFTENREED      who has been charged by indictment for a
  felony offense and placed on probation, and him safely keep so that you
  have him before the Honorable MANY ALVAREZ, Criminal District Court
  No. 5 of Dallas County, Texas at the Courthouse, thereof in the City of
  Dallas,,pstanter, then and there to answer THE STATE OF TEXAS against
  th,esaidoALVIN KEITH DEGRAFTENREED       for violation of the conditions
  ofprobAtion in Cause No- F9034163L
  State of Texas vs. ALVIN KEITH DEGRAFTENREED

  HEREIN-FAIL
        ,
              NOT, but have you then' and there this Writ, showing how
  You haVe executed the same.               •
        $i:ven under my official seal of said Court of Dallas County,
                      this 2tST day of NOVEMBER A.D. 1997

  ATTEST                                                                 Canx
  Bill Long, District. Clerk          Judge Ma y Alva z,
                  Texas               Criminal Distri t Court No.5       TMC
                                      Dallas County, Texas
By
     De ty
                                 SHERIFF'S RETURN
Came to hand this                day of




 RETURNED on this                day of                            , A.D. 19
-Mileage     $
 Fees                                  Sheriff                             County.
 Total                                 By                                  Deputy
FORM 966-J
                APPEARANCE BOND (AFTER INDICTMENT-FELONY-PERSONAL BOND)                                                                    2._

       THE STATE OF TEXAS
         COUNTY OF DALLAS                                                     KNOW ALL MEN BY THESE PRESENTS:
      THAT I, ......... dee/.............
as principal, and being the defendant in the charge referr d to
OF TEXAS
                                                                                       e      0j:
                                                                                n, am held and firmly bound unto THE STATE
                                                                                           r
                                                                                                    -&es •
                in the penal sum of ............................................. ($ ..................... ) DOLLARS, payable to said
State, and for the payment of which sum, well and truly to be made, I do bind myself, my heirs, executors, and admin-
istrators, jointly and severally by these presents; and in addition thereto, I am bound for the payment of all necessary
and reasonable expenses incurred by any and all sheriffs or other peace officers in rearresting me as principal in the
event I fail to appear before the court or courts provided for herein at the time Stated herein; the amount of such ex-
pense shall be in addition to the principal amount specified herein. For the payment of which sum or sums well and
truly to be made, as aforesaid, I do bind myself, my heirs, executors and administrators, jointly and severally.by these
presents; this bond shall be valid and binding upon me as principal, for my personal appearance before the court desig-
nated herein and before any court in which this cause may hereafter be pending at any time when, and place where,
my presence may be required under the Code of Criminal Procedure of the State of Texas or by any such court and for
any and all subsequent court proceedings had relative to the hereinafter described charge.

      CONDITIONED, that, whereas, I as p 'ncipal, now in legal custody of the Sheriff of Dallas County, Texas,
charged in due form of the law in the                             JfilliinferDistrict Court f Dallas County, Texas, in Cause
No .PA:' 4. 3V/6 , and styled the State of Texas vs. ..............................................
with a felony offense, and who by the order of the judge of said court has been required tegiv y personaLhond
the sum set out above, conditioned for my personal appearance before said last named court on the ./.?" day of
                                                              : 4.4)
             ............................... A.D. 19 971 at 9        o'clock A1-114., or upon notice by the court, and
any other ourt provided for herein, to answer the said above described charge now pending against me and for any and
all subsequent proceedings had relative to the charge. Now, if I as principal_shall make my personal appearance as
                                                  4
provided for herein before said le----/- -44mgac District Court of Dallas County, Texas, in the Courthouse in
the City of Dallas, Dallas County, Texas, and there remain from day to day and term to term of said court until dis-
charged by due course of law, then and there to answer said above described charge, and shall personally appear as pro-
vided for herein before any court in which this said cause may hereafter be legally pending as well as before any other
court to which said cause may be transferred, at any time when, and place where, my presence may be required under
the Code of Criminal Procedure of the State of Texas or by any of such courts, and there remain from day to day and
term to term of any such courts in which or before whomever said charge is pending, for any and all subsequent pro-
ceedings had relative to the charge, until discharged by due course of law; THEN the above bond will be null and void,
OTHERWISE to be and remain in full force and effect.

                                           9                                                   19... r
          WITNESS my hand this           VPAri     day of.....                  41,


                                                                              / 1",             Ortrfiga........
                                                                                                -
                                                                           Signature of Dc ... t as Principal
          / Z
            ‘                            -Tff
                               6r6(1.5ea--
                                        Mailing Address of Defendant as Principal herein
             75 -                                                       P-7 71(A
                  "C             Azo.... CfRF                                   0                   cATT:g.
                                                   Name of Employer or Business
                 /5c7                                                                               'o       /   /-
                                               Place of Employment (Street Address)



      "I swear that I will appear before the            -   lot*,         "Wratal District Court of Dallas,County, Texas at the
                                                                    .
Courthouse in the City of Dallas, in Dallas County,-Texas, on the e" "- day of ..............
A.D 19,097, sa       f 1..41
                                 o'clock,41—M., or upon notice by the Court, or pay the court the principal sum of
7
r :4;443 71/
 -                            ($         -r4r.         ) DOLLARS, plus all                 ary dreasonable expenses incurred in
any arrest for failure to appear."
                                                                                 /Tv,           cor-
                                                                                                   ,411,011P
                                                                                Affiant-Defe

       SWORN to and subscribed by ............................................ before me, on this...............                         day of
                                                                                                  A

                  ne,.................                                         L AI    1
                                                                                        1 6t        M
                                                                                                         CIA) CD             .5
                                                                                               , Clerk of             dcial District
                                                                                                                      ty, Texas
                                                                                                                           ........ ,   Deputy
       The foregoing bond taken and approved by me                                                                           A. D. le



                                                                                                         "dieRetiti-District Court
                                                                                                    Dallas County, Texas
                                                          DEFENDANT'S PERSONAL DATA
                                      g
Defendant's Mil name: e le„..3
Aliases or nickname.
Home address: ........... .................................................................................................. For ................. years
Previous address: .............. ........................................................................................... For .................. years
Phone: ............................             .................................. Birthdate: ....................................................................
Birthplace: ......................                                                                                    Education (yrs.) ...................
Ht: ....................... Wt: ...                        es: ........................ Hair: .....................................................................
Res. Dallas Co. (yrs) ........                               f unemployed, how long.
Name of present employer:                                                       ............. His address: .....................................................
Phone: .............................. Type of work:
Name of supervisor: ................................                                             Employed since:
Approx. TOTAL earnings past twelve months (aft                                      ow): $ .........................................................................
Name of former employer: ............................................ ...... His address: .................................
Phone: ............................. Type of work: .........................
Name of supervisor: .................................................................. ......... Employed from                                 to ...............
Reason for leaving:
Marital status (circle) S MWD Sep. ALL minor chi]                                             No
Spouse: ...................................................................... Add
Church & Pastor ..................................................................
Home: Rent? ...................... Own? ............... Monthly rent or pa
Military service (circle) A AF M N CO From ..............................
Type discharge: ............................................................... Pension? ............. Amt: $ .......................................
Auto: Make .......................................................... Body type ....................... .......... Model
Auto license No............................................................. Texas or .................................................. Oper. Comm.
Chauf. Driver's license No. ............................................................................. Expires ........................................
Social Security No. .......................................................
Three Dallas County Residents who will ALWAYS know your whereabouts:
I. Name .................................................................. Address .........................................................................
   Phone .................................................................. Relationship
2. Name .................................................................. Address .....
   Phone .................................................................. Relationship
3. Name .................................................................. Address .....
   Phone .................................................................. Relationship ................................................................
How many times have you been arrested before? ....................................................................
Have you ever been convicted of an offense other than a traffic ticket?
Describe time, place and nature of offense: ........................................

Have you ever been on probation? .................................... Offense ....................................................................
Officer ............................................. Address ........................................................... Revoked?
Discuss ........................................................................................................................................
Have you ever been on parole? ......................................... Offense ....................................................................
Officer .................................................... Address ........................................................... Revoked?
Discuss .......................................................................................................................................
Have you ever been on bond? ................ How many times? ........................ Charges ..................
................................................................................... Name of bondsman ...............................
Defendant's Statement: I have voluntarily prepared the foregoing to submit to the Court as an exhibit to my appli-
cation for personal bond, appearing on the reverse side hereof. I have carefully checked the same for accuracy and
understand that any false statement made herein may be grounds for the Court to withhold or withdraw my personal
bond at any time. I agree to allow the Court to contact any of the people at I have listed above to verify the inform-
ation furnihqd by me.
Date: .
                                                                                                     Defendant's 6iknature




                                                                                                                                                •

                                                                                          0


                                                                                           0
                                                                                           as
                                                            1
FORM 3664
              APPEARANCE BOND (AFTER INDICTMENT-FELONY-PERSONAL BOND)

      THE STATE OF TEXAS
        COUNTY OF DALLAS                                                   KNOW ALL MEN BY THESE PRESENTS:
       THAT I, .........
as principal, and being the defendant in the charge referria to erein, am held and firmly bound unto THE STATE
                                                                                e
                                                                                  ...raZt, •
OF TEXAS in the penal sum of ............................................ ($ ..................... ) DOLLARS, payable to said
State, and for the payment of which sum, well and truly to be made, I do bind myself, my heirs, executors, and admin-
istrators, jointly and severally by these presents; and in addition thereto, 1 am bound for the payment of all necessary
and reasonable expenses incurred by any and all sheriffs or other peace officers in rearresting me as principal in the
event 1 fail to appear before the court or courts provided for herein at the time stated herein; the amount of such ex-
pense shall be in addition to the principal amount specified herein. For the payment of which sum or sums well and
truly to be made, as aforesaid, I do bind myself, my heirs, executors and administrators, jointly and severally by these
presents; this bond shall be valid and binding upon me as prindipal, for my personal appearance before the court desig-
nated herein and before any court in which this cause may hereafter be pending at any time when, and place where,
my presence may be required under the Code of Criminal Procedure of the State of Texas or by any such court and for
any and all subsequent court proceedings had relative to the hereinafter described charge.

      CONDITIONED, that, whereas, I as p 'ncipal, now 19 legal custody of the Sheriff of Dallas County, Texas,
charged in due form of the law in the                                                 ;_,..:D
                                                                JuiligiltSistrict C,o27     4allas County, Texas, in Cause

Prof,'                 s-va, and styled the State of Texas vs. Cr--4"-`"3
with a felony offense, and who by the order of the judge of said court has been required tegive y personaLyond
the sum set out above, conditioned for my personal appearance before said last named court on the .......... day of

                                                   1
             ............................... AD. 19 9 at ..... .......... o'clock............... or upon notice by the court, and
any other ourt provided for herein, to answer the said above described charge now pending against me and for any and
all subsequent proceedings had relative to the charge. Now, if I as principal_shall make my personal appearance as

provided for herein before said ....................................District Court of Dallas County, Texas, in the Courthouse in
the City of Dallas, Dallas County, Texas, and there remain from day to day and term to term of said court until dis-
charged by due course of law, then and there to answer said above described charge, and shall personally appear as pro-
vided for herein before any court in which this said cause may hereafter be legally pending as well as before any other
court to which said cause may be transferred, at any time when, and place where, my presence may be required under
the Code of Criminal Procedure of the State of Texas or by any of such courts, and there remain from day to day and
term to term . of any such courts in which or before whomever said charge is pending, for any and all subsequent pro-
ceedings had relative to the charge, until discharged by due course of law; THEN the above bond will be null and void,
OTHERWISE to be and remain in full force and effect.

         WITNESS my hand this .....Ce"*" day of............................ik 19             r
                                                                    ... ,117,
                                                                         Signature of De          t as Principal
          /    32
              &c              /-foidseerft......................................................
                                   Mailing Address of Defendant as Principal herein
              75-7
                   C3--                                               P-15.7(R. &vie..................
                                                 Name of Employer or Business
                       51
                   1        7 eke-AS/MIT                              5ui74—                     / /6.1-
                                             Place of Employment (Street Address)



                                                        ...)$,..-d —40=01 District Court of Dallas,County, Texas at the
       "I swear that I will appear before the ............................
                                                                    2
Courthouse in the City of Dallas, in Dallas County, Texas, on the (" day of
                                           fr
AD 19,,Zak ...f "....            o'clock     M., or upon netice by the Court, or pay the court the principal sum of
                                      f
                                               •3 - --
                              ($ ...................... ) DOLLARS, plus all.......... ary d.realionable expenses incurred in
any arrest for failure to appear."

                                                                                 Dant-Defe

       SWORN to and subscribed by ........................................... before me, on this ......... l................ day of
                   ne..........             A.D. 19..                       it” NctmC.th
                                                                             LL Lwv,
                                                                                     .
                                                                                        y
                                                                                        Clerk :Of
                                                                                                           cog
                                                                                                            udicIal,District
                                                                                                           ty, Texas —
                                                                                                          GO....... ;Deputy
       The foregoing bond taken and approved by me                                            ....................... , A. D. 1912.P

                                                                                                             (Pst McDowell)
                                                                                                                         • .0
                                                                                Judge, ..               $-District Court - " Ur--
                                                                                            Dallas County, Texas
                                                                      DEFENDANT'S PERSONAL DATA

Defendant's full name:                      &eirob td-f-Za
Aliases or nickname:
Home address: ........... .................................................................................................. For ................. years
Previous address: .............. ........................................................................................... For ................... years
Phone: .............................. It . ..................................
                                                              -
                                                            ..................................................................................................
Birthplace: ...............................                                                                                                                    Education (yrs.) ....................
Ht: ....................... Wt: .................. Mk ea: ........................... Hair'..................................................................................
Res. Dallas Co. (yrs) ............................ ........unemployed, how long: .....................................................................
Name of present employer: ......................... ............................... His address:
Phone: .............................. Type of work:
Name of supervisor: ..............................................                                                           Employed since:
Approx. TOTAL earnings past twelve months (afted                                                ins): $ .........................................................................
Name of former employer: ............................................. ..... his liddreSs: .........................................................
Phone: ............................. Type of work: ...............
Name of supervisor .................................................... .............. ......... Employed from .................. to ...............
Reason for leaving:
Marital status (circle) S MWD Sep. ALL minor chil en (No. .........................................
Spouse: ....................................................................... Addre
Church & Pastor .....................................................................
Home: Rent? ...................... Own? ............... Monthly rent or pa
Military service (circle) A AF M N CG From .............................. ........ to ...........................................
Type discharge: ............................................................... Pension? ............. Amt: $ .......................................
Auto: Make ........................................................... Body type ............ ........... .......... Model
Auto license No.............................................................. Texas or ........................ .......................... Oper. Comm.
Chauf. Driver's license No. ............................................................................. Expires ........................................
Social Security No. .......................................................
Three Dallas County Residents who will ALWAYS know your whereabouts:
1. Name .................................................................. Address .........................................................................
   Phone .................................................................. Relationship
2. Name .................................................................. Address .....
   Phone .................................................................. Relationship
3. Name .................................................................. Address .....
   Phone .................................................................. Relationship
How many times have you been arrested before? .....................................................................
Have you ever been convicted of an offense other than a traffic ticket?
Describe time, place and nature of offense: ...................................................................................

Have you ever been on probation? .................................... Offense .....................................................................
Officer ............................................. Address ........................................................... Revoked?
Discuss .........................................................................................................................................
Have you ever been on parole? ......................................... Offense .....................................................................
Officer ............................................. Address ........................................................... Revoked?
Discuss .......................................................................................................................................
Have you ever been on bond? .............. How many times? ........................ Charges ..................
.................................................................................... Name of bondsman ...............................
Defendant's Statement: I have voluntarily prepared the foregoing to submit to the Court as an exhibit to my appli-
cation for personal bond, appearing on the reverse side hereof. I have carefully checked the same for accuracy and
understand that any false statement made herein may be grounds for the Court to withhold or withdraw my personal
bond at any time. I agree to allow the Court to contact any of the people   t I have listed above to verify the inform-


                                                                                                                         Defendant's                a re




                                                                                                           53

                                                                                                            0
                                                                                                            2
                                                                                                            5.
	



     g
      mot              ."...F9034163L

         THE STATE OF TEXAS                                          CRININAL . DISTRICT COURT NO. 5
         VS.                                                         DALLAS COUNTY, TEXAS
                                                                     APRIL TARN. 1099
                                                    AMENDED
                                                   MOTION TO gmvors PROBATION
                                                                                              -
                        the State of Texas by":andthronWher•OriAinal District.
                         COMES NOW
      -. Attorney anctwonld. show tile Court the following                       -
         . .  That ALVIN Kluft DEGRAPTEAREED' , Defendant, was duly" and legally
                                                                         .
                                                                                   , .•
     ' . convicted in the theve'entitledend nunbarOdcAUSe in Criminal DiStrictr
          Court No 5 of Dallas County, Texas, on the 22ND  day of.APAIL
                                                          "
        19:WPf:the:offeneeref • ' "
                              ARSON,A,BCRARGED,IN:THEjNDICTNEAT
                                                                       :
                        Placed on'probation for •A period of 3' years. 	.
                           at'Defendant has Violated th following conditions
                         That                                                                d. 6.11.
                        n          Aof Said probation.i. that       -

                                                    PLF,ASE SEE ATTACHED PAGE 2.

       This violation-offense occurred.afterAvril 22. 1996
    -...
                                                                         and'cinring'.the.
             of probation.
        ‘ teitm
                                                               ,
                                    p    y
             WHEREFORE, the 'state ra     s : that said Defindant.be_cfted to aPPO4P .
       b efore this Honorible c Court . 4fid.8hOw case..TAW.the.PrOlation should h .be
      .revoked; and that upon a final hearin g , tha-...- PY4hation"heretOfore,:Oiad
       said Defendant, be revoked.
                         This the       19th   day of April                 .
                                                                JOIN; VANO.H*,
                                                                                ,ttOrpsY..
                                                                DallasflJdfl tY,
                                                                Ext.
                                                                .
              .1                                                    0*-.4,c Attorney
                                                                 -AS0sta
                                                                      -.-
        A:cOpTot..thisAlotion   - 	  was  delivered
                                            -..	    to the Defendant
                                                             ...	    on ..	the,.. day                   0
     '	       .	          .-	
                  ,.	 . , A.D.      1999.
                              ,

          •                                                         Probation Officer
                   . received a copy of thiemcitiOn on the
                   '                                      -
                                                                           day of              A. 199


                   . )1114   CH35894                                - oefendant...,                         gt
                   -                                                           •
                     AMENDnI4OTIQN TO REVOKE PAGE 2.(-"1
    RN: ALviN DRORARTNNREED
    NO: 1'90341631,c

    (1) NimN 133rM:pRGRANTRRNERD did violate.condition(a).by
                                          .
                                                                         violating the
           laws of the State of:Texas.in that . ** otaboutOtto . er 21. 1997 in
           Dalla# county,- Texan he did unlaWf411Y,then.,4n4      there knowingly and
           intentionally on more than one occapion - and , pUrsuant to the anie
           scheteand-COUrse of CondUCt . diredtedsOedifidallYat       anotherA3ata9Pc.'
           namely: PAR JOHNSON, , en:gag e : in              ,
                                             . condudt_thet.. dafendani knew and
           reasonably believed that . said pereOrfvouWregard as threatening:,
           (1) on one of said occaniona, On or about the 19th day of OCTOBER,,
           1997, defendant did assault said PAK401000111mdb y said conduct
         :
           defendant didO reaSonably-balleVe-aaid4erootifwould
                           i          ,
                                                                    regard as
         . threatening b d lk.1nJark
                                '       Onddeath fOrsaidi3OaraOnand-,01.104:liaid:
                                                    .        1
           person to bel?laced inJear Oftb0d1.1y : injUry ,-andAeath for said
           and would cause eCreaeOnable PersOm.tofedr:bodily'inJurY:401;d04th;gOr
          said person,and'further,
           (2) on one of said occasions, on-Or : ebout-the : . 21st.day of October,
           1997,- defendant did go to said PAN onusow's apartment complex and used
           threatening language to.W#4 8 0.4.Phit4PHREON' and.:.b y said cent:144—
           defendant 'did reasionably,balieVenaid.persoh ohid:negerd-e0.
           threatening bodily injury and death for ea Wperson, and,canse:e44...
        ,PersOn:to.be placed in fear of Wily injurk-and.deathjOr'naidj.00tRon;
       . and would cause a reasonable person to fear bodily:injuryand;:deatii:por..
           said-person.-.
                                                                     .
        'ALVINACRITRIN194ArENEW did violate condition (d) An,thai:he*tiso
                                              .

'           report to the probation                   a0Aireoted10,the months of
            November, 1997 through, April,
                                        . 1099.:
                                                  ,              ,
..(4)    ALEINARDMARMETIMPAIZAid violets . CtinciitIOriAOY 41 thatAinmDved,-.
          from      lastOcoOn.addt000:atlto4'bel.-00",,M0*P    ite:ori'or::ObOut l :
          October-22. 1997
                        .    and : Iiiiledto adVisiAhn,P -.
        '4110?reSidence witbin.tOenty-four hours,           as




-(5)     AIVINACEITH DpGRAMMR111611,', did 0late 004 '6;1
         pay for court costs &aline as directed
  (6                                    did violate cc           in .t at he did not
      )
         pay a : probation fee as directed and is $1.00.:00--delinguent.             -
         AZIMA
             rs   .
                  ,   4
                                         did violate condition (1) in t
         he did not pay restitution to Cri m es tOPP a rs as diFected
          delinquent $25.00.
         ALUILIBITIUMOBAMEZIED_ did Violate ycondition (n) in that
         he did not pay Court-appointed attorne fees as directed and JO
          delinquent $300.00 .
  (3)    11193ffaMILUAGEMBERWEL
               p                         did violate condition (P) in that he did
            not   aymestitutA0nras directed and is delinquent $1.269.70
                                    ce:
                                ;


                          94;
44
     • .s."\v.
                    ORIN

         PROBATION VIOLATION

                 .CAUSE NO. F90341631,


         THE STATE OF TEXAS                                         gabaan_IMBUNR
                                                     This      day of November A.D. 1997
                                                            21st
         VS. .                                       Honorable MANNY ALVAREZ, Judge
                                                     Criminal District Court No. 5
         ALVIN KEITH DBGRAPTENREED
         Defendant DSO #: 0471578
         DATE OF BIRTH: 11/21/fil                        LAST KNOWN ADDRESS:           .   At Lame
         RACE: 11 x MALE -                               1804 Del Oak
         HAIR: =MID_ E T : EXPEND                        Nesaulte. PK 75149
         HT:
               5'9 " WI: 180 lbs.
         Offense: ARSON

         To any sheriff or any Constable of the State of Texas
         YOU RE HEREBY COMMANDED to take the body Of
         ALVIN KEITH DEGRAFTENREED     ' who has been Charged by .indictment.fOr.a.
         felony offense and pleced'on:probatiOn, and bitir . eafelY keepsOthatA!OU!
         have him before the Honorable MANNY ALVARE     Crilninal'Oidtrict Cour t
         No . 5 of Dallas County, Texas at the Courthouse, . thereof-in the City01::
                  instanter, then andtheretC:answei-THW .STATE OF,TEZAS,against
         the said ALVIN:KEITH DEGRAFTENREED        for Violation of:the'conditione
         of probation in Cause No. 111.03063L
         State of Texas ve, ALVIN KEITH DEGRAFTENREED.

          MEIN FAIL NOT, but have ynu then And there this writ,                 thOwing
         ,you have executed the same.
              . Gi           ficial seal of said Court of Dallas      County, Texas,
                               zigg day of /MEL A.D. .1997,,

                                                    Gge-,7
                                   lerk       j
                                                  udge
                                                    Mar* A1va;m2,
                                              criminal Distria Court No .5
                                    •         Dallas county, Texas

                                         EARDEEILEBKoli.

     Came to -hand this                  day . of                         , AD 19




                                         day of              •            ,    A.D. 19
NO: R90341631.

ThE STATE OF TEXAS                                        CRIMINAL
                                                             .   „ DISTRICT
                                                                    .       COURT NO.

vs.                                                       DALLAS   COUNTY,   TEXAS


AME-SalniigannERMINR                                      OCTOBER TERM, 1997
                                          NOTION TO REVOKE PROBATION
     COMES NOW the state of Texas by and through her Criminal District
Attorney and would show the Court the following:
     That NILUKINIZILDNONIEZNENNNIL, Defendant, was duly and legally
convicted in the above entitled and numbered cause in Criminal District
court No. 5 of Dallas County, Texas, on the 22ND day of APRIL       , A.D.
19Nfi of the offense of
                ARSON, AS CHARGED IN THE INDICTMENT
 and placed on probation for a Period of 3 Years.
      That Defendant has violated the following conditions                       a, e.
     n           of said probation in that

                                         , PLEASE SEE ATTACHED PAGE 2.
                                                      p
  This violation-offense occurred afterA ril 22. 1996                            and 'during the
, term of Probation;
            •
   . WHEREFORE, the State prays that said Defendant be cited to .appear
 before this   Honorable ,court and Shaw cause whttbe . kobetion shoUld.nOt.be
 rOVOKsd; ' and that upon a final hearing, the probation heretofore granted.
 said Defendant be revoked.
        This the          21st   day of November             A.IL'i9p72      .
                    cz,
                                                      JOHN VANCE
                                                      District Attorney
                                                      Dallas       ; JTex-Ns
                                                      BY:
                                  Trk-                  Assistant District Attorney
          -  Zne
A Copy of thiC
             1
                        111111
                 Motion wa   delivered to the Defendant on the                           day of
               7-A.D. 1997.

                                                          Probation   Officer
 I received a       Copy     Of this motion on the - day of                          A.D. 1997... ,


      mL# C '35894                                        Defendant
                                          OTION TO REVOKE PA6S-2.

    RE: ALVIN DEGRAPTENRESD
    NO; F903416311



,
    ( 1)      ALIGEHAMEJIIIMEEMBEM did. violate . condition . .( a) by violating the
              laws of the State of Texas in that on or aboutOctober gt. 1997 in
    •         Pallas County Texas he did unlawfully, then and there knowingly and
           intentionally on more than One occasion and Pursuant to the same
                   and course Of conduct directed specifically at another person,
              : scheme
          namely       PAm JOHNSON, engage in conductthet-defendant knew and
          ,reasonably believed that said person Wouldregard as threatening:, -
        - to-wit:                                        •


           (1) on one of said occasions, on or about the 19th day of OCTOBER,
           1991, defendant did assault said PAM JOHNSON and by said conduct:
          defendant did reasonably believe said person would regard as
          threatening bodily injury and death- for said person, and cause said
          person to be placed in fear . Of,bodily injury and death for said person,
           and would cause a reasonable PerlitontO : fearbodily injury ind1eatbzfor.'
           said Person,and further,                                     . -        • --
           (2) on one of said occasions, on or about the21stday of October,
           1997, defendant did go to said PAN JOHNSON'S apartment comOlex:and,used
         :threatening language toward said PAM JOHNSON and by said conduct
           defendant'did-reasonably believe said person WOuld,regar&as
           threatening bodily .injury and death for said person, andcausLsaid
          person to be placed in fear of bodily injury-and-death for said person.,
           1411d would cause a reasonable parson to fear bodily injury and death-ldr.
           said person.
                                                                                     . ,
           ALVIN KEITH DEGRAPTENREED did violate condition (e) in that he Moved
         ::-from his last known address at 1804 . -Del'oaX, - Mesquite on or About
           October 22. 1997 and failed to advise the Probation offider:oVhis
           new residence within twenty-four hdurs.a$:direOtd:.'
                     "
                                .                                                .
    -(3) a11fnuottinicitannem_           did violate conditio ft. ( h) in that hi:did..no
                                     %
           pay for court Coritsand fine as directed and L14360.00            delinquent.'
        (4)                                  did violate          c nditi       11 .(1)-1 046hat   he       not
               pay-   e   probation fee   directed and       is:            '         )-404,411sist.    .
                                                              ,      .            )0%,ti-el
                                                                                   .
        (5)    ALIDLIATILUSIBILOMREP did violate condition (1)                            in   that
               he did-ndt pay restitution to Crinestoppers-as directed and is
               delinquertt $25.00.',-- .

    ,   (6) AIMILISUILLEMBAJECRMIL did violate condition (n) in that
•                he did not pay Court-appointed attorney fees                   EIS   directed and Is .-
•             ' ?,.delinquent $180.00 .
              , ..
i (7)          Atimuiranurammilem._ did violate condition (p) in that he did
               not pay restitution as directed and is delinquent $589.70
ONAPPRarusrarap
                                            TRIAL DOCKET — CRIMINAL DISTRICT COURT — DALLAS COUNTY, TEXAS
      BAIL STATUS:                                                                                                                                                           QL
                                                                                                                                                  N . F90-34163
            STATE OF TEXAS                          ATTORNEYS                                                                                                         .
                                                                                                       OFFENSE                                                            DATE Of FILING

      ALVIN KEITH DEGRAFTENREED
                                                                               ARSON, 4171DEGREE FELONY. AS CHARGED TN THE TNITICTMEN"                                    OCT   15.   1990




     DATE OF ORDER                                                               ORDERS OF COURT

         SEP 0 6 1991   JURY WAIVED, DEFENDANT ARRAIGNED. DEFENDANT WARNED. PLEA OF
                        GUILTY              : ••    •U .... • . •      • ii .           t ENEE
                        TO PROVE DFFFNDANT'S GUILTY AS CHARGED IN THE INDICTMENT — INFOR-
                        MATION, BEYOND A R • SONABLE DOUBT AND THAT SAID FFENSE WAS
                         a       .t, e . -               •        - 0         ve       URTHER                                                              -..• .,.
                        ADJUDICATION IS DE RRED. DEFENDANT PLACED ON PROBATION FOR
                                                                                                                                            •.    ,..,---:4".
                                               d• '   4. ,	:•.-       e

                        DOLLARS TAXED TO DEFENDANT.                                                                                        ---;_t-----
                                                       I MPOSIDON OF A FINE-INTHE AhdeltiNr
                                                             -
                                                       OF PSOO•               DOLLARS ASSESSED     .                        ;......................ft
                                                       AGAINST DEFENDANT, THF FINF'TO BE
                                                                                                                                 id, tite LAC !AMP! lb,
                                                                                                             I .111 the DLIC111.611
                                                       PAID BY                                 .
                                                                                                             on this :Ioart sheet, lee fingerprint am
                                                                                                             is itat Ci my rtzat ifICV ligtr.




                                                                                                                                                       .45 ,
                                                                                                                 Print takte                     Alia eta

                                                                                                                            Date



       pegovib
STATE OF TEXAS

           vs. N. F-903 q 1(03                          „
                                 eD                IN       eerA

DATE OF ORDER                                                                ORDERS OF COURT
                                 13/m              it-a ct—or.:
3   ,   0/.... 96        I-- /2-                       -
                                              fa    74 3c---
                        e
q 44_12.                 r- prs--61.                464_
              •                     q
        4-tc eii...     "5-I lb         t.,        TT- le,...i.-- 704.,/,.2,,,54,..,..,___>
                            .9
          -- /9-,, fr--.),-                        ,,_ J                          -..e
                                                                   Aez- .7 --7,7:4,4
     JUN 3 - 1993    1-.. -8-4.Q=430v.-- ; . ___., o4-40.
                                   3
                         , -          /- '71
                         A .2 9-              if;
        / b PP 4 i        -.23 -- 5 *--
        //- 23 .19      /A-1-17           ,6464.

                         . . ... ..... ..... ,... . ,



                                                                                               1
                                 Cerise No               . Y5/%4-.7.-.7c2
 TILE STATE, OF TEXAS        •    •
                                                              1 g .'PHE
 V.              .                                           -,DiSTRICT COURT
                                                              DALLA S COUNTY TEXAS
               iegAS                  Atzle,..."---/ •              .
                                      EA BARGAIN AGREEMENT
 TO THE HONORABLE JUDGE OF SAID COURT:
        • Crimes
            ,     now peg ncian-t.- i- :cpunsei-:fOr;_
                                       .           .       Defendarit;--.arid Counsel , . for
                                                                   - . agreement
  ,State herein    and would. ahow • that . a . plea bargain                      has been
    entered into'between ,:trie -underaigried,-.and: that under the terms Of
              -
  '
    said agreement loi th sides agree they Will wive‘their'''Ight to •
          -             p•

- ' jury' trial and . agree
                          . to and. . -rect.:,
                                         , ..9.. . and..the IfOlIOwing
                                                            . . , . • • ,• : -    "•       .•'
. Defendant : will plead                                                    nobO
                                                                             •   .contendere'
                                                                                          ..
 Defenynt will testify                             will not testify
            co inenient, in Penitentiary. for                               years.
            confinement in. (State Jail] [County -Jail] for                                   [daira
                                                                                             (years]i
            fine $ •
            NO PROBATION
   /        PROBATION TO BE GRANTED 'FOR
            terms and
                                                     sj-
                                                    years subject to 'all the
                        conditions imposed by the trial court.         • -
            Further , the judge, as provided by Article 42.12, Sec. 1)..&
                     .

            15 v.A.C.C.,P.., -may at any time during the period of probation ..
            alter or modify the conditions.
       9 confinement in -[State,                   [County Jail] for                         days as
         a condition of .Probation.,
            supervised 'work or cOmmunity ;service for            hours ' as
            required by Article
                             . . 42.12, Sec. 16            .
                                                                        •

            SHOCK PROBATION TO BE GRANTED .       . days, after sentence,
            subject to good . behaviOr of defendant in the Pen * entiary;
            participation - in . spEciAr.,     ALTERNATIVE         INCARCERAT
            PROGRAM.
 Conviction to be         as
                                 follows:
                      Felony •                                                isde
                      Noo-oOlaXXOtloo
                                -
                                      Deferred'
                      ProbatiOn
                ,
        -   No credit for back time 'served
  Defendant's back time date
 'Additional provisions of the agreement are


  The undersigned certify
                      ... they have read the terms of the above , _.
- agreement and that it-fully contains A.,11 . the provisions of saxot
  agreement-
    JORN VANCE'
 I -DISTRI       RNE
 •DAL           Y,                                                                   ant--


            ssistan      sti          A   torney              '-   Coj el for 'Defender)
  1f a victim           ;-,statement.,has,.• been reb                     ta:::the9 ststei'c co
  OI said statrament , afiell')Oa     :
                                        turned    ,Dver‘           e..,; COurt by :the::; : State
                               .
   tlartapiesAitirit to-tb.e. ,: cciii#
                                   .
                                          ,
                                         . .s '-adce-*                 thi        ea
                                                                   DRAWER #47




                         4'tooe.\'(\t")(
      THE STATE OF TEXAS                CAUSE NO.    74.X7- -67/as-ca_
      VS.                                     610*.o.-,...7 DISTRICT COURT

                                                    DALLAS COUNTY, TEXAS

      PLEA OF TRUE AND STIPULATION OF EVIDENCE IN PROBATION REVOCATION HEARING
      TO THE HONORABLE JUDGE OF SAID COURT:
          Comes now Defendant in the above cause, in open Court, and
      acknowledges having been served with a copy of the Motion to Revoke
      Probation herein, waives reading of said Motion in open Court, and
      enters his plea of TRUE to the allegations of said Motion.
          Defendant consents to the stipulation of evidence at hearing
      of this cause, and waives the appearance, confronation and cross-
      examination of said witnesses. Defendant consents to the introduc-
      tion of testimony orally, by affidavits, written statements of
      witnesses and other documentary evidence.
          I DO FURTHER JUDICIALLY CONFESS that the following facts are
      true and correct:
          That on                       e'           19 / ,
                                                        I was duly and
      legally placed on pr ation in this cause for a period of
      years beginning on said date. I received and was explained and under-
      stood the conditions of probation set down by the Court in this case.
      Since having been placed on probation, and while under probation,
      I have violated the conditions of probation in the following manners:

(2)    ALVtN ITii pEGR       IRED did.viOlSte ponditiOn(,d) in_thetfie,did not
       report to the , probation i 0Aficer,asAirectedrfOr - the . iOntht of July, -
       1995, through January, 1196.
(3)    AlIMUCEI THI IMMEMBZM        did violate condition .(h) .. in that he did-not
       pay for   court 7 costsand,.fine 4 as directed and,is $480.00     delinquent.

(4) ALVIN KEITH DEGRAFTENREED did violate condition (j) in that he did not
    pay a probation fee as directed and is delinquent $280.00 .

(5) ALVIN KEITH DEGRAPTENABED     did violate condition (k) in that
    he did notpay - restitution - to crimestoppereras-directed and is -
    delinquent $25.00.
(6) ALVIN KEITH DEGRAFTENREED did violate condition (m) in that he did
    not pay restitution at directed and is delinquent $1.430A0 .




                            WORN TO B
      on this th           day of
            BILL LONG
            DISTRICT CLERK,
            Dallas County, Texas        By
                                                    Deputy le tt ct Kerk
                                      *

NO:F90-34163-L
THE STATE OF TEXAS                             CRIMINAL DISTRICT COURT NO. 5

VS.                                            DALLAS    COUNTY, TEXAS


ALVIN KEITH DEGRAFTENREED                      OCTOBER TERM, 1995
                    MOTION TO PROCEED WITH AN ADJUDICATION OF GUILT
     COMES NOW the State of Texas by and through her Criminal District
Attorney and would show the Court the following:
           That ALVIN KEITH DEGRAFTENREED, Defendant was duly and legally
placed on probation for a period of 5      years in the above entitled and
numbered cause in Criminal
                    p
                            District Court No. 5 of Dallas County, Texas, on
the 6th    day of Se tember    , A.D.19 91    for the offense of:
            ARSON, AS CHARGED IN THE INDICTMENT
      That the Defendant has violated the following conditions            a, d, h,
 k, m               of said probation in that
(1) ALVIN KEITH DEGRAFTENREED did violate condition (a) by violating the
    laws of the State of Texas in that on or about
    Jul y 21, 1995      in Dallas County, Texas he did unlawfully, then
    and there attempt to start a fire with intent to destroy and damage a
    BUILDING, owned by LADAROLD BROWN knowing that it was within the limits
    of DALLAS, an incorporated city and town, said act amounting to more
    than mere preparation that tended but failed to effect the commission
    of the offense intended.
(2) ALVIN KEITH DEGRAFTENREED did violate condition (d) in that he did not
    report to the probation officer as directed for the months of July and
    August, 1995.
(3) ALVIN KEITH DEGRAFTENREED did violate condition (h) in that he did not
    pay for court costs and fine as directed and is $329.70     delinquent.
(4) ALVIN KEITH DEGRAFTENREED did violate condition (j) in that he did not
    pay a probation fee as directed and is delinquent $120.00 .
(5) ALVIN KEITH DEGRAFTENREED did violate condition (k) in that
    he did not pay restitution to Crimestoppers as directed and is
    delinquent $25.00.
(6) ALVIN KEITH DEGRAFTENREED did violate condition (m) in that he did
    not pay restitution as directed and is delinquent $1,380.00 .



This violation-offense occurred after September 6, 1991                 , and during the
term of probation.
     WHEREFORE, the State prays that said Defendant be cited to appear
before this Honorable Court and show cause why the Court should not proceed
with an vidudication . of guilt on the original charge,
            OD
        This • the 3rd .    day of   October             A.D.1995   .

                                          JOHN VANCE
            i•ene                         District Attorney
                                          Dallas County, Texas
                                           BY:
                                           Assistant District Aqorney
A copy of this motion was delivered to the Defendant on the                  day of
          , A.D. 1995.
                                            Probation Officer
I received a copy of this motion on the                  day of              A.D. 1995.

                                           Defendant
                                          MLit C-35894
                                                                                                                      OsSPOSITICSN
    .5 ROSECUTION REPORT
                                                                  2 &WM,. SECT:'.                                                                                         s


                                                                   DFD/Arson                                    1 3ATE
             CAL:-AS POLICE DEPARTMENT                                                                                                                                        DFD=50854
                      FF
                                                                  3 Miff STMATOR
            SSE CD•        OL WARRANT.                                                                           COURT
                                                                    K. F. Sipes                                  DOCK-ET
                                                                   iNV S WORK PHONE     I 5 TYPIST
                      =-7-L- 4133                                                                                    ET ROD
                                                                      670-4312 ; CMY I
                                                                                                                                           ...,.„,.
                                       COMPLETE               PRELIM               E     SUPPL                           G.J.R.               FIIL                        ADULT            0     JUV

        •
:        F SUPPLEMENT INDICATE TO: 113. DATE OF ORIG. REPT.                                  '. REASON FOR                              ADD.      I              CORRECTED                NAME
                                                                                                SUPPLEMENT:
                                                                                                                                                                                       f   i
           I
             COMPLETE      M PRELIM. I                                                                                                  INFO.                    INFO.                    CHANGE
•       AILED       D.P.D.       WALKED 15. JUDGE                                                   '7   OTHER         CO.          i n BY OFFICER                                 ,ao DATE
        4ITH     X
                    LEGAL        THRU
                    LIAISON      JUDGE        (._.a4,),1 6                                                               i                                                             .' E P   2 5 i99[
                                                                                                                              22.
 • STATUS OF
   SUSPECT                              D ARRESTED            Ei AT LARGE'                                               LOCATION
                                                                                                              G.J.R. OF SUSPECT                              At Large
                                                                                                                            v ..
1
            ARRESTING                                                                                                                                  WORKSHEET
            3FFICERMILI.D.
                                                                                                                                                       FILING

SUSPECT DEGRAFTENREED, Alvin Keith
                                                                                        :9                                     30

RACE                        7.1         SEX       :•!      AGE 23                       DOB 11           —
                                                                                                              24 -61 RESIDENCE                               -    5    Morris St.
                                                            31.                                                  33
DATE OF ARREST                                              TIME OF ARREST                                       ADD. OF ARREST
                                                            35                                                   38
DATE OF OFFENSE ?— ;'                             0         TIME OF OFF.                      a.m. ADD. OF OFFENSE                                    1925 High Hill                           Blvd.


COMPLAINANT                            7.' a1las Fire Department, Captain K. F. Sipes

'.1 0W COMMITTED                         Suspect set car on fire w/matches and possiblv flammable liquid.

CHARGE                                   ARSON :3.02/F-2
                                                                                                                                                          4/.CLga
    p
, opERTY                   TAXENN1      VALUE           s 2,000                         LOSS:                 5 2,000                                 0
                                                                                                                                                                                  as   REL. TO OWNER
                                                                                                                                                                                            YES 0 NO
                                                                                                                                                 /41•1S)L
                                                                                                                                                1.1



    EviosNcs&smums .1 witness statements
                                                                                                                                           5          55
                                                                                                                                               3 TAG 4 5,                      "   LOCA. EV1D. NOW
                                                                                                                                                             =7:0854 "014                      Main s4    14
RECORD
CHECK                       yes, attached
                                                                                                                47                                               11
                                                n/a                                                             RACE                      SEX                0013
    ACCOMPLICES                                                                                                                                                                        FILED ON
  P.E.S. CALLED 1
 0 YES El NO
             SUAUAART

                                        Suspect threw a match in the front seat of his ex-oirlfripmi,s

                            7ehicle which flared uo and burned complete                                                                                               nf vehic-le




    :       UAGIVRATING I                                                   DATE        BONDS                                          METHOD         DATE                                         DATE
                                     WARNING I mAGIS                                                                                                                  •       YAWS
            s•FOR•AATION             FORM
                                                                                                         •           OUT
                                                                                                                    BEFORE                                                    INFO NorcLERK
                                  Ii          I BY
                              - .
                                   LiATTACHED JUDGE
                                        s
                                                                                                                    MAC'S
                                                                                                             LEGAL LIAISON REVIEW
                                                                                                                                                                              A.v•iL
                           SEC 0 SuPERv SORT APAROvAL I ss s 0 •              51 OATE           •                                                                             :1 DATF.
COMPLAINANT:
K. F. Sipes            an testify that he obtainea witness
Captain               statements from witnesses s l and =2.
Dallas Fire Dept.     ind that he prepared this case for
2014 Main, #404       filing.
Dallas, Texas 75201                                              A3.
670-4312

WITNESS *1:
Ms. Annie Verdell     Can testify that she saw suspect
1114 High Hill *13    standing in the dark on her rear porch
Dallas, Texas         = p out   minutes efore her r_ur was set
                      ;r) fire.

WITNESS.*2:
Mr. Delwin Robinson Can testify that he saw suspect enter
1925 High Hill *A   witness *1's vehicle from the driver's
Dallas. Texas       side, step out, light a match, and
                    throw it into the front seat.   Can
                    testify that suspect dropped match
                    box and ran after fire quickly flared.

WITNESS *3:
W. A. Richardson      Can estify that the fire was
Captain'              incendiary in origin.
Dallas Fire Dept.
2014 Main *404
Dallas, TX 75201
670-4312
	


                                                                                                                          lg -  I 7
    Foi3Mime 	                                                                                               /- rir474P
                                                                                                     -'7"7176,14014          t
                                                                                                                             VN  * I
     DEFENDAW                       -4E      rtiR; wnq KEIW 4                 ' ° 0102.
                                                                                   1                                 ,
                            2575 MORRIb 4MMUNST,DALLAS                                                 AT maw:
     ADDRESS                                                                    LOCATION
                                    DPD
     FILING AGENCY                           DATE FILED             10-41790 -         COURT
                                    X F SIPES
     COMPLAINANT
     C/C

                                                '   TRUE BILL OF INDICTMENT

      IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS, the Grand Jurors, good and lawful••

      men of the County of Dallas, duly elected, tried, empaneled, sworn and charged to inquire of offenses
                                                                                                       204TH JUDICIAL
      committed within the body of said Dallas County, upon their oaths do present in and to the
                                                                              JULY
      District Court,                          of Dallas. County, at the                            Term, A.D., 19

      that one,                    ALVIN KEITH DEGRAFTENREED


                                                                    9TH                        SEPT/2413ER
      hereinafter styled Defendant, on or about the                  day of                                  in the year-of our
                                                               90
      Lord One Thousand Nine Hundred and                                           In the County of Dallas and State of Texas,

      did unlawfully,
                          then and there intentionally start a fire with intent to
                          destroy and damage a automobile, oWnedATAAWS VADDELL,
                          knowing that it was within the limits of DALLAS, Texas, an
                          incorporated city and town




        contrary tcybrfiprimtes Statute in such cases made and provided, and again             e peace and dignity of the•State.


                                                                                            Foreman of the Grand Jury.
         Criminal District Attorney of Dallas County, Texas.
                                        7—■
 STillreOF TEXAS                              AFFIDAVIT FOR ARREST WARRANT                         COUNTY OF DALLAS
             BEFORE ME, the undersigned authority, on . this day personally appeared the undersigned affiant who, after
being duly sworn by me, on oath stated: My name is                                    J. PRELOW
  and I am a peace officer of the City of Dallas, Dallas County, Texas. I, the affiant, have good reason and
do believe that on or about the 9 t h             day of     Se p tember 90         , 19         one (name of suspect)
   Alvin K. Degraftenreed                                  did then and there in the City of Dallas, Dallas County, Texas
commit the offense of                 Arson

a violation of Section B    7    07
                              of the                    Texas Penal Code

a            Second Degree Felony
Affiant's belief is based upon the following facts and information which Affiant received from:

0 Affiant's personal investigation of this alleged offense.
          Captain K. F. Sipes                    , a fellow peace officer of the City of Dallas, Dallas
        County, Texas, who personally participated in the investigation of this alleged offense,
        providing this information to Affiant, and whose information Affiant believes to be credible.

                      On September 9, 1990 at 2:11 a.m., the Dallas Fire
                   Department responded to a car fire at 1925 High Hill Blvd.
                   Captain W. A. Richardson, Dallas Fire Department Fire
                   Investigator, was called to the scene and determined the
                   fire to be incendiary in origin. Captain K. F. Sipes of the
                   Dallas Fire Department, was assigned to complete the
                   investigation. In his investigation, Captain Sipes found
                   that the suspect was seen by his ex—girlfriend (Ms. Annie
                   Verdell) standing on her porch about 2 minutes before her
                   car was burned. Captain Sipes also obtained a witness
                   statement from Witness #2 who stated that he saw suspect
                   enter Ms. Verdell's vehicle from the driver's side, step
                   out, light a match, and throw it into the front seat. The
                   suspect then watched the fire flare up quickly and after
                   dropping his box of matches, ran away. Witness *2 then
                   quickly reported the fire to the Dallas Fire Department.




 Fl a



                                                             WHEREFORE, Affiant requests that an arrest warrant be issued
                                                             for the above accused individual in accordan e with the law.

  SUBSCRIBED              SWORN TO BEFORE ME on the
             day          SEP z 6 1990 19           MAG RATE, IN AN
                                                                                                                    Cirp
                                su MIVII§OTE'     S DETERMINATION OF PROBABLE CAUSE
  On this the         day of                     19
  I hereby acknowledge that I have examined the foregoing
  affidavit and have determined that probable cause exists
  for the Issuance of an arrest warrant for the individual
  accused therein.
   n3-027407
POL-015295
           WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)
             CAUSE NOS. F99-02631-R and F00-01305-R


EX PARTE                                            IN THE DISTRICT COURT

STANLEY ORSON MOZEE                                 265 TH JUDICIAL DISTRICT
AND
DENNIS LEE ALLEN                                    DALLAS COUNTY, TEXAS


               SUPPLEMENTAL INFORMATION IN SUPPORT OF
               APPLICATIONS FOR WRIT OF HABEAS CORPUS


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES the Applicants, DENNIS LEE ALLEN and STANLEY ORSON
                                                                                         c=>

MOZEE, and submits this Supplemental Information in Support of th ir
                                                                                 r       C)
                                                                                 r

Applications for Writ of Habeas Corpus:                                                  -
                                                                                         CO
                                                                                         —0
                                            I.                                           =ra

                                                                             „
                                                                                     _   r.
       At the writ hearing in this case, trial prosecutor Rick Jackson   deniVd that theicD

                                                                                -
were any deals, agreements, arrangements or predictions or promises of leniency from the

State to the jailhouse informants in this case. However, Jackson admitted that the State,

by his words or those of others, did indicate to the informants that they could expect

some help from the State on their cases.



       In support of the fact that the jailhouse informants were led to believe they would

receive help from the State on their cases, Applicants submit the following information

from John Paul Robinson. Robinson was one of the jailhouse informants who testified in




                                             1
Allen's case. In Robinson's testimony, he claimed Allen made statements to him about

the offense. He also testified to the following under questioning by prosecutor Jackson:

        "Q.     Okay. Did you ask Detective Berry for something?
        A.      No.
          .     Okay. Did you ask him if he could help you out in your case?
        Q
        A.      No.
          .     Okay. Did he offer to help you out in your case?
        Q
        A.      No.
          .     Okay. Have I — I mean you and I have talked about this on one
        Q
        prior occasion; is that right?
        A.      Yes.
          .     All right. And have I told you that I was going to do anything for
        Q
        you in your case?
        A.      No."



        John Paul Robinson has now signed the attached statement which states:

        "Dennis never told me he killed Rev. Borns. DA' or police called me
        down and said they knew I had gotten into fight with Dennis. They told
        me if I told them something about Dennis and Rev. Borns they would
        make sure I was ok on my case. DA gave me what to say in court, it was
        not accurate as to what Dennis told me."

        Robinson's statement establishes that he did, in fact, have a deal or agreement

with the State and that his testimony was false.

Respec lly


G RYA. UDASHEN
Bar Card No. 20369590
SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road, Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen

 DA in this signed statement refers to District Attorney.

                                                      2
                   r2-1.0            Q•001j.k.„
NINKMORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax



EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee


                           CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing
Supplemental Information in Support of Applications for Writ of Habeas Corpus was
delivered to Cynthia Garx and Patricia Cummings, Assistant Dallas County District
Attorneys, on this the to'     of November, 2015.


                                           GARY A. UDASHEN




                                           3
  eyy7/1---
 j (     -
             0- 1
               0
                        /
                        1



1 /,4


                    ,       7-7'7

                                        oe"-

r&-t7
                                    s



                                        GV-


 n   c
         c-6                                   67---7-   r
            WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)
              CAUSE NOS. F99-02631-R and F00-01305-R


EX PARTE                                               IN THE DISTRICT COURT

STANLEY ORSON MOZEE                                    265 TH JUDICIAL DISTRICT
AND
DENNIS LEE ALLEN                                       DALLAS COUNTY, TEXAS


                       SUPPLEMENT TO AMENDED
                APPLICATIONS FOR WRIT OF HABEAS CORPUS


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES the Applicants, DENNIS LEE ALLEN and STANLEY ORS&
                                                                                 co
MOZEE, and submits this Supplement to their Amended Applications for Writ Of Habeas
                                                                                 --o
Corpus and would show the following:
                                                                           - (1)      c)
                                               I.

       Applicant have filed Amended Applications for Writ of Habeas Corpus. Since

the date of the filing of the Amended Applications, the State has discovered and provided

to Applicants additional exculpatory evidence. This additional exculpatory evidence was

not provide to the defense at the time of trial.



        Specifically, the State has informed Applicants that State's witness Charles

Manning had acted as a police informant on cases other than this case against Applicants.

The State has also informed Applicants that Charles Manning was suffering from severe

mental problems at the time he provided his statement to law enforcement. Additionally,

the State informed Applicants that Manning's work with the State in these prosecutions


                                                   1
against Mozee and Allen was presented to the judge in his case as a reason to allow

Manning to be released on bond in his own case. And the records show that Manning's

benefit to helping the State was that the State intervened on his behalf in his own case

and this was before he testified as a State's witness in this prosecution.

Respectfully submitted,



  ARY A. UDASHEN
Bar Card No. 20369590
SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen




NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax

          Or°(7u7t-4                                   e-----
EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee


                                               2
                           CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and correct copy of the foregoing
Supplement to Amended Applications for Writ of Habeas Corpus was delivered to
Cynthia Garza and Patricia Cummings, Assistant Dallas County District Attorneys, on
this the l e day of November, 2015.


                                            GARY A. UDASHEN




                                            3